Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 1 of 133

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS

THES ASSISTANT SECRETARY

we
beet

 

U.S. Department of Education
Office for Civil Rights

Notice of Language Assistance

Notice of Language Assistance: If you have difficulty understanding English, you may, free of
charge, request language assistance services for this Department information by calling 1-800-USA-
LEARN

(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed. Language Assisianceded gov.

Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en
entender el idioma inglés, puede, sin costo alguno, solicitar asistencia lingilistica con respecto a
esta informacion llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envie
un mensaje de correo electrénico a: Ec. Language Assistance@ed gov.

GRARAARALKEM: MRE, RAGARIPA AE CH RRB AMEN
aa et BERS ° ECS ab eaA Hts mR Rae, MARRERO RS
SEARISMOHM@AN, 2820% 1-800-USA-LEARN (1-800-872-5327) (EBIBA LES -
1-800-877-8339), BE: Ed Language Assistance@ed.gov.

Théng bao danh cho nhieng nguoi co kha nang Anh ngiv han ché: Néu Quy vi gap khé khan
trong viéc hiéu Anh ng@ thi quy vi cé thé  yéu cau cac dich vu hé tro: ngén ng cho cac tin tue cua
Bé danh cho céng ching. Cac dich vu hé tro: ngén ngtr nay déu mién phi. Néu quy vi muén biét
thém chi tiét vé cdc dich vu phién dich hay théng dich, xin vui long goi sé 1-800-USA-LEARN (1-800-
872-5327) (TTY: 1-800-877-8339), hoac email: Ed. Language Assisiancem@ed. gov.

SO UsSsAs AHS: SOS Odse G4 ASO! UA SF, VDSS AY AED! Qo!
HA A AS AbAS Sasa + Asuct olds AH NS AblAc SS&e ASSLIC.
SAOILE HA ABIAO CHoH ARAL Se! SSO] Besos AS, AstWsS 1-800-USA-LEARN (1-800-
872-5327) f= AA} AOS Ast S 1-800-877-8339 £ ce O| Hla! aes

Ed.Lanquage Assistance@ed. gov C & OStobAlD] BRELICH.

Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong
makaintindi ng English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran
mula sa nagbibigay ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay
ng wika ay libre. Kung kailangan ninyo ng dagdag na impormasyon tungkol sa mga serbisyo
kaugnay ng pagpapaliwanag o pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1-
800-872-5327) (TTY: 1-800-877-8339), o mag-email sa: Ed. Language Assisiance@ed gov.

YBenomnennve ANA NL C OTPAHHYEHHbIM 3HAHWEM AHTNMNCKOrO A3biKa: Ecnn Bol
UCMbITbIBaeTe TPYGHOCTM B NCHAM@HMM AHINVMCKOrO A3bIKa, BbI MOXKETE NONPOCKTb, UTOObI BaM
npegoctaBunnu nepesog vuntcbopmatuu, KoTOpyio MunuctepcrBo OOpa3oBaHua AOBOAUT £0
Bceobujero CBEAeHUA. OTOT NepeBog npegoctasnaetca 6ecnnatHo. Ecnu Bbl xOTMTe NONyYUTb
Gonee nogpobuylo uHcbopmaunio 06 ycnyrax yCTHOro W MUCbMeHHOro nepeBoga, 3BOHNTE NO
tenedouy 1-800-USA-LEARN (1-800-872-5327) (cnyx6a ana cna6ocnbiuawux: 1-800-877-8339),
UNM OTNPaBbTe CooOWeHHe No agpecy: He-Language Assistance @ee. gov.

400 MABYLAND AVE SW. WASHINGTON, Di 20202. 1100
raw ed ooy

  
  

 

The Department of Exlucaticny’s mussior is to p
by fostering educator

 

AR_00000001
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 2 of 133

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS

 

 

THES ASSISTANT SECRETARY

 

September 22, 2017
Dear Colleague:

The purpose of this letter is to inform you that the Department of Education is withdrawing the
statements of policy and guidance reflected in the following documents:

e Dear Colleague Letter on Sexual Violence, issued by the Office for Civil Rights at the U.S.
Department of Education, dated April 4, 2011.

e Questions and Answers on Title IX and Sexual Violence, issued by the Office for Civil Rights at the
U.S. Department of Education, dated April 29, 2014.

These guidance documents interpreted Title IX to impose new mandates related to the procedures by
which educational institutions investigate, adjudicate, and resolve allegations of student-on-student
sexual misconduct. The 2011 Dear Colleague Letter required schools to adopt a minimal standard of
proof—the preponderance-of-the-evidence standard—in administering student discipline, even though
many schools had traditionally employed a higher clear-and-convincing-evidence standard. The Letter
insisted that schools with an appeals process allow complainants to appeal not-guilty findings, even
though many schools had previously followed procedures reserving appeal for accused students. The
Letter discouraged cross-examination by the parties, suggesting that to recognize a right to such cross-
examination might violate Title IX. The Letter forbade schools from relying on investigations of criminal
conduct by law-enforcement authorities to resolve Title [IX complaints, forcing schools to establish
policing and judicial systems while at the same time directing schools to resolve complaints on an
expedited basis. The Letter provided that any due-process protections afforded to accused students
should not “unnecessarily delay” resolving the charges against them.

Legal commentators have criticized the 2011 Letter and the 2014 Questions and Answers for placing
“improper pressure upon universities to adopt procedures that do not afford fundamental fairness.”* As
a result, many schools have established procedures for resolving allegations that “lack the most basic
elements of fairness and due process, are overwhelmingly stacked against the accused, and are in no

way required by Title IX law or regulation.””

The 2011 and 2014 guidance documents may have been well-intentioned, but those documents have

 

, Open Letter from Members of the Penn Law School Faculty, Sexual Assault Complaints: Protecting Complainants
and the Accused Students at Universities, WALL ST. J. ONLINE (Feb. 18, 2015),
http://online.wsj.com/public/resources/documents/2015 0218 upenn.pdf (statement of 16 members of the
University of Pennsylvania Law School faculty).

* Rethink Harvard’s Sexual Harassment Policy, BOSTON GLoBE (Oct. 15, 2014) (statement of 28 members of the
Harvard Law School faculty); see a/so ABA CRIMINAL JUSTICE SECTION TASK FORCE ON COLLEGE DUE PROCESS RIGHTS AND
VICTIM PROTECTIONS, RECOMMENDATIONS FOR COLLEGES AND UNIVERSITIES IN RESOLVING ALLEGATIONS OF CAMPUS SEXUAL
MiscONDUCT (2017); AMERICAN COLLEGE OF TRIAL LAWYERS, TASK FORCE ON THE RESPONSE OF UNIVERSITIES AND COLLEGES TO
ALLEGATIONS OF SEXUAL VIGLENCE, WHITE PAPER ON CAMPUS SEXUAL ASSAULT INVESTIGATIONS (2017).

40) MARYLAND AVE SW. WASHINGTON, DC 20202-1100

Wey We, Rov

  

 
 

The Departnyent of Exbacation

by fos

orig to promote student actdevernent arul p

¢ ecucational excellence arid en

 

ration for global corrpetifiveness

BOCES.

 

AR_00000002
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 3 of 133

led to the deprivation of rights for many students—both accused students denied fair process and
victims denied an adequate resolution of their complaints. The guidance has not succeeded in providing
clarity for educational institutions or in leading institutions to guarantee educational opportunities on
the equal basis that Title IX requires. Instead, schools face a confusing and counterproductive set of
regulatory mandates, and the objective of regulatory compliance has displaced Title IX’s goal of
educational equity.

The Department imposed these regulatory burdens without affording notice and the opportunity for
public comment. Under these circumstances, the Department has decided to withdraw the above-
referenced guidance documents in order to develop an approach to student sexual misconduct that
responds to the concerns of stakeholders and that aligns with the purpose of Title IX to achieve fair
access to educational benefits. The Department intends to implement such a policy through a
rulemaking process that responds to public comment. The Department will not rely on the withdrawn
documents in its enforcement of Title IX.

The Department refers you to the Q&A on Campus Sexual Misconduct, issued contemporaneously with
this letter, and will continue to rely on its Revised Sexual Harassment Guidance, which was informed by
a notice-and-comment process and issued in 2001,° as well as the reaffirmation of that Guidance in the
Dear Colleague Letter on Sexual Harassment issued January 25, 2006.* As always, the Department's
enforcement efforts proceed from Title IX itself? and its implementing regulations. °

in the forty-five years since the passage of Title IX, we have seen remarkable progress toward an
educational environment free of sex discrimination. That progress resulted in large part from the
vigorous enforcement of Title IX by the Office for Civil Rights at the Department of Education. The
Department remains committed to enforcing these critical protections and intends to do so consistent
with its mission under Title IX to protect fair and equitable access to education.

The Department has determined that this letter is a significant guidance document under the Final
Bulletin for Agency Good Guidance Practices of the Office of Management and Budget, 72 Fed. Reg.
3432 (Jan. 25, 2007). This letter does not add requirements to applicable law. ’

Sincerely,

/s/

Candice Jackson

Acting Assistant Secretary for Civil Rights
U.S. Department of Education

 

3 The Revised Sexual Harassment Guidance is available at httos://www?2.ed.gov/about/offices/list/ocr/docs/sheuide.htmi.
“The 2006 Dear Colleague Letter is available at httos://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.

* 20 U.S.C. §§ 1681-88.

°34 CE.R. § 106.1 et seq.; see also 34 C.F.R. § 668.46(k) (implementing requirements of the Violence Against
Women Act).

“iF you have questions or are interested in commenting on this letter, please contact the Department of Education

 

 

AR_00000003
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 4 of 133

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS

 

September 2017
Q&A on Campus Sexual Misconduct

Under Title IX of the Education Amendments of 1972 and its implementing regulations, an institution that
receives federal funds must ensure that no student suffers a deprivation of her or his access to educational
opportunities on the basis of sex. The Department of Education intends to engage in rulemaking on the topic of
schools’ Title IX responsibilities concerning complaints of sexual misconduct, including peer-on-peer sexual
harassment and sexual violence. The Department will solicit input from stakeholders and the public during that
rulemaking process. In the interim, these questions and answers—along with the Revised Sexual Harassment
Guidance previously issued by the Office for Civil Rights '—provide information about how OCR will assess a
school’s compliance with Title IX.

SCHOOLS’ RESPONSIBILITY TO ADDRESS SEXUAL MISCONDUCT
Question 1:
What is the nature of a school’s responsibility to address sexual misconduct?
Answer:

Whether or not a student files a complaint of alleged sexual misconduct or otherwise asks the school to take
action, where the school knows or reasonably should know of an incident of sexual misconduct, the school
must take steps to understand what occurred and to respond appropriately.” In particular, when sexual
misconduct is so severe, persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit
from the school’s programs or activities, a hostile environment exists and the school must respond.®

 

' Office for Civil Rights, Revised Sexual Harassment Guidance (66 Fed. Reg. 5512, Jan. 19, 2001), available at
https:/Avww2.ed.gov/about/offices/list/ocr/docs/sheuide.pdf_ [hereinafter 2001 Guidance]; see also Office for Civil
Rights, Dear Colleague Letter on Sexual Harassment (Jan. 25, 2006), available at
https:/Avww2.ed.gov/about/offices/list/ocr/letters/sexhar-2006. html.

* 2001 Guidance at (VID.

> Davis v. Monroe Cty. Ba. of Educ., 526 U.S. 629, 631 (1999); 34 C.F.R. § 106.31(a); 2001 Guidance at (V)(A)(1).
Title [X prohibits discrimination on the basis of sex “under any education program or activity” receiving federal
financial assistance, 20 U.S.C. § 1681(a); 34 C.F.R. § 106.1, meaning within the “operations” of a postsecondary
institution or school district, 20 U.S.C. § 1687; 34 C.F.R. § 106.2¢h). The Supreme Court has explained that the
statute “confines the scope of prohibited conduct based on the recipient’s degree of control over the harasser and the
environment in which the harassment occurs.” Davis, 526 U.S. at 644. Accordingly, OCR has informed institutions
that “[a] university does not have a duty under Title IX to address an incident of alleged harassment where the
incident occurs off-campus and does not involve a program or activity of the recipient.” Oklahoma State University
Determination Letter at 2, OCR Complaint No. 06-03-2054 (lune 10, 2004); see also University of Wisconsin-
Madison Determination Letter, OCR Complaint No. 05-07-2074 (Aug. 6, 2009) (“OCR determined that the alleged
assault did not occur in the context of an educational program or activity operated by the University.”). Schools are
responsible for redressing a hostile environment that occurs on campus even if it relates to off-campus activities.
Under the Clery Act, postsecondary institutions are obliged to collect and report statistics on crimes that occur on
campus, on noncampus properties controlled by the institution or an affiliated student organization and used for
educational purposes, on public property within or immediately adjacent to campus, and in areas within the patrol
jurisdiction of the campus police or the campus security department. 34 C.F.R. § 668.46(a); 34 C.F.R. § 668.46(c).

 

AR_00000004
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 5 of 133

Each recipient must designate at least one employee to act as a Title 1X Coordinator to coordinate its
responsibilities in this area.* Other employees may be considered “responsible employees” and will help the
student to connect to the Title IX Coordinator.°

In regulating the conduct of students and faculty to prevent or redress discrimination, schools must formulate,
interpret, and apply their rules in a manner that respects the legal rights of students and faculty, including those
court precedents interpreting the concept of free speech.°

THE CLERY ACT AND TITLE IX
Question 2:
What is the Clery Act and how does it relate to a schooi’s obligations under Title IX?
Answer:

Institutions of higher education that participate in the federal student financial aid programs are subject to the
requirements of the Clery Act as well as Title IX.’ Each year, institutions must disclose campus crime statistics
and information about campus security policies as a condition of participating in the federal student aid
programs. The Violence Against Women Reauthorization Act of 2013 amended the Clery Act to require
institutions to compile statistics for incidents of dating violence, domestic violence, sexual assault, and stalking,
and to include certain policies, procedures, and programs pertaining to these incidents in the annual security
reports. In October 2014, following a negotiated rulemaking process, the Department issued amended
regulations to implement these statutory changes.® Accordingly, when addressing allegations of dating
violence, domestic violence, sexual assault, or stalking, institutions are subject to the Clery Act regulations as
well as Title IX.

INTERIM MEASURES
Question 3:
What are interim measures and is a school required to provide such measures?
Answer:

Interim measures are individualized services offered as appropriate to either or both the reporting and
responding parties involved in an alleged incident of sexual misconduct, prior to an investigation or while an
investigation is pending.° Interim measures include counseling, extensions of time or other course-related
adjustments, modifications of work or class schedules, campus escort services, restrictions on contact between
the parties, changes in work or housing locations, leaves of absence, increased security and monitoring of
certain areas of campus, and other similar accommodations.

 

“34 CER. § 106.8(a).

> 2001 Guidance at (V)(C).

° Office for Civil Rights, Dear Colleague Letter on the First Amendment (July 28, 2003), available at
hitps:/Avww2.ed.gov/about/offices/list/ocr/firstamend. html; 2001 Guidance at (XD).

‘ Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, Pub. L. No. 101-542, 20
ULS.C. § 1092(f.

8 See 34 CER. § 668.46.

? See 2001 Guidance at (VID(A).

 

AR_00000005
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 6 of 133

It may be appropriate for a school to take interim measures during the investigation of a complaint. "° In fairly
assessing the need for a party to receive interim measures, a school may not rely on fixed rules or operating
assumptions that favor one party over another, nor may a school make such measures available only to one
party. Interim measures should be individualized and appropriate based on the information gathered by the
Title IX Coordinator, making every effort to avoid depriving any student of her or his education. The measures
needed by each student may change over time, and the Title IX Coordinator should communicate with each
student throughout the investigation to ensure that any interim measures are necessary and effective based on
the students’ evolving needs.

GRIEVANCE PROCEDURES AND INVESTIGATIONS
Question 4:
What are the school’s obligations with regard to complaints of sexual misconduct?
Answer:

A school must adopt and publish grievance procedures that provide for a prompt and equitable resolution of
complaints of sex discrimination, including sexual misconduct.'' OCR has identified a number of elements in
evaluating whether a school’s grievance procedures are prompt and equitable, including whether the school
(i) provides notice of the school’s grievance procedures, including how to file a complaint, to students, parents
of elementary and secondary school students, and employees; (ii) applies the grievance procedures to
complaints filed by students or on their behalf alleging sexual misconduct carried out by employees, other
students, or third parties; (iii) ensures an adequate, reliable, and impartial investigation of complaints, including
the opportunity to present witnesses and other evidence; (iv) designates and follows a reasonably prompt time
frame for major stages of the complaint process; (v) notifies the parties of the outcome of the complaint; and
(vi) provides assurance that the school will take steps to prevent recurrence of sexual misconduct and to
remedy its discriminatory effects, as appropriate.

Question 5:
What time frame constitutes a “prompt” investigation?
Answer:

There is no fixed time frame under which a school must complete a Title IX investigation. '° OCR will evaluate a
school’s good faith effort to conduct a fair, impartial investigation in a timely manner designed to provide all
parties with resolution.

Question 6:

What constitutes an “equitable” investigation?

 

'© 2001 Guidance at (VID(A). In cases covered by the Clery Act, a school must provide interim measures upon the
request of a reporting party if such measures are reasonably available. 34 C.F.R. § 668.46@)(11)(v).

"34 C.E.R. § 106.80); 2001 Guidance at (V)(D); see also 34 C.F.R. § 668.46(k)(2)(i) (providing that a proceeding
which arises from an allegation of dating violence, domestic violence, sexual assault, or stalking must “[i]nclide a
prompt, fair, and impartial process from the initial investigation to the final result”).

'? 2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k). Postsecondary institutions are required to report publicly
the procedures for institutional disciplinary action in cases of alleged dating violence, domestic violence, sexual
assault, and stalking, 34 C.F.R. § 668.46 k)(1)(@, and to include a process that allows for the extension of
timeframes for good cause with written notice to the parties of the delay and the reason for the delay, 34 C.F.R.

§ 668.46 (kK)G)G)(A).

"8 2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k)(3)()(A).

AR_00000006
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 7 of 133

Answer:

In every investigation conducted under the school’s grievance procedures, the burden is on the school—not on
the parties—to gather sufficient evidence to reach a fair, impartial determination as to whether sexual
misconduct has occurred and, if so, whether a hostile environment has been created that must be redressed. A
person free of actual or reasonably perceived conflicts of interest and biases for or against any party must lead
the investigation on behaif of the school. Schools should ensure that institutional interests do not interfere with
the impartiality of the investigation.

An equitable investigation of a Title IX complaint requires a trained investigator to analyze and document the
available evidence to support reliable decisions, objectively evaluate the credibility of parties and witnesses,
synthesize all available evidence—including both inculpatory and exculpatory evidence—and take into account
the unique and complex circumstances of each case. ‘*

Any rights or opportunities that a school makes available to one party during the investigation should be made
available to the other party on equal terms. ° Restricting the ability of either party to discuss the investigation
(e.g., through “gag orders”) is likely to deprive the parties of the ability to obtain and present evidence or
otherwise to defend their interests and therefore is likely inequitable. Training materials or investigative
techniques and approaches that apply sex stereotypes or generalizations may violate Title 1X and should be
avoided so that the investigation proceeds objectively and impartially. °

Once it decides to open an investigation that may lead to disciplinary action against the responding party, a
school should provide written notice to the responding party of the allegations constituting a potential violation
of the school’s sexual misconduct policy, including sufficient details and with sufficient time to prepare a
response before any initial interview. Sufficient details include the identities of the parties involved, the specific
section of the code of conduct allegedly violated, the precise conduct allegedly constituting the potential
violation, and the date and location of the alleged incident. '’ Each party should receive written notice in
advance of any interview or hearing with sufficient time to prepare for meaningful participation. The
investigation should result in a written report summarizing the relevant exculpatory and inculpatory evidence.
The reporting and responding parties and appropriate officials must have timely and equal access to any
information that will be used during informal and formal disciplinary meetings and hearings."®

INFORMAL RESOLUTIONS OF COMPLAINTS
Question 7:

After a Title IX complaint has been opened for investigation, may a school facilitate an informal resolution of the
complaint?

Answer:

If all parties voluntarily agree to participate in an informal resolution that does not involve a full investigation and
adjudication after receiving a full disclosure of the allegations and their options for formal resolution and if a
school determines that the particular Title IX complaint is appropriate for such a process, the school may
facilitate an informal resolution, including mediation, to assist the parties in reaching a voluntary resolution.

 

'4 9001 Guidance at (V)(A)(1)-(2); see also 34 C.F.R. § 668.46(k)(2)(ii).
'S 2001 Guidance at (X).

©34 CER. § 106.31(a).

2001 Guidance at (VID(B).

'8$34 CFR. § 668.46(k)3)G)(B)G).

AR_00000007
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 8 of 133

DECISION-MAKING AS TO RESPONSIBILITY
Question 8:
What procedures should a school follow to adjudicate a finding of responsibility for sexual misconduct?
Answer:

The investigator(s), or separate decision-maker(s), with or without a hearing, must make findings of fact and
conclusions as to whether the facts support a finding of responsibility for violation of the school’s sexual
misconduct policy. If the complaint presented more than a single allegation of misconduct, a decision should be
reached separately as to each allegation of misconduct. The findings of fact and conclusions should be

reached by applying either a preponderance of the evidence standard or a clear and convincing evidence
standard. '°

The decision-maker(s) must offer each party the same meaningful access to any information that will be used
during informal and formal disciplinary meetings and hearings, including the investigation report.”° The parties
should have the opportunity to respond to the report in writing in advance of the decision of responsibility
and/or at a live hearing to decide responsibility.

Any process made available to one party in the adjudication procedure should be made equally available to the
other party (for example, the right to have an attorney or other advisor present and/or participate in an interview
or hearing; the right to cross-examine parties and witnesses or to submit questions to be asked of parties and
witnesses).°' When resolving allegations of dating violence, domestic violence, sexual assault, or stalking, a
postsecondary institution must “[p]rovide the accuser and the accused with the same opportunities to have
others present during any institutional disciplinary proceeding, including the opportunity to be accompanied to
any related meeting or proceeding by the advisor of their choice.”” In such disciplinary proceedings and any
related meetings, the institution may “[nJot limit the choice of advisor or presence for either the accuser or the
accused” but “may establish restrictions regarding the extent to which the advisor may participate in the
proceedings.”

Schools are cautioned to avoid conflicts of interest and biases in the adjudicatory process and to prevent
institutional interests from interfering with the impartiality of the adjudication. Decision-making techniques or
approaches that apply sex stereotypes or generalizations may violate Title IX and should be avoided so that
the adjudication proceeds objectively and impartially.

 

'? The standard of evidence for evaluating a claim of sexual misconduct should be consistent with the standard the
school applies in other student misconduct cases. In a recent decision, a court concluded that a school denied “basic
fairness” to a responding party by, among other things, applying a lower standard of evidence only in cases of
alleged sexual misconduct. Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 607 (D. Mass. 2016) ([T]he lowering of
the standard appears to have been a deliberate choice by the university to make cases of sexual misconduct easier to
prove—and thus more difficult to defend, both for guilty and innocent students alike. It retained the higher standard
for virtually all other forms of student misconduct. The lower standard may thus be seen, in context, as part of an
effort to tilt the playing field against accused students, which is particularly troublesome in light of the elimination
of other basic rights of the accused.”). When a school applies special procedures in sexual misconduct cases, it
suggests a discriminatory purpose and should be avoided. A postsecondary institution’s annual security report must
describe the standard of evidence that will be used during any institutional disciplinary proceeding arising from an
allegation of dating violence, domestic violence, sexual assault, or stalking. 34 C.F.R. § 668.464)(DGD.

34 CFR. § 668.46(K)(3)(G)(B)G).

*! A school has discretion to reserve a right of appeal for the responding party based on its evaluation of due process
concems, as noted in Question 11.

° 34 CER. § 668.46(k)(2)(iii).

334 CER. § 668.46(k)(2)(iv).

AR_00000008
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 9 of 133

DECISION-MAKING AS TO DISCIPLINARY SANCTIONS
Question 9:

What procedures should a school follow to impose a disciplinary sanction against a student found responsible
for a sexual misconduct violation?

Answer:

The decision-maker as to any disciplinary sanction imposed after a finding of responsibility may be the same or
different from the decision-maker who made the finding of responsibility. Disciplinary sanction decisions must
be made for the purpose of deciding how best to enforce the school’s code of student conduct while
considering the impact of separating a student from her or his education. Any disciplinary decision must be
made as a proportionate response to the violation.” In its annual security report, a postsecondary institution
must list all of the possible sanctions that the institution may impose following the results of any institutional
disciplinary proceeding for an allegation of dating violence, domestic violence, sexual assault, or stalking.”

NOTICE OF OUTCOME AND APPEALS
Question 10:
What information should be provided to the parties to notify them of the outcome?
Answer:

OCR recommends that a school provide written notice of the outcome of disciplinary proceedings to the
reporting and responding parties concurrently. The content of the notice may vary depending on the underlying
allegations, the institution, and the age of the students. Under the Clery Act, postsecondary institutions must
provide simultaneous written notification to both parties of the results of the disciplinary proceeding along with
notification of the institution’s procedures to appeal the result if such procedures are availabie, and any

changes to the result when it becomes final.°° This notification must include any initial, interim, or final decision
by the institution; any sanctions imposed by the institution; and the rationale for the result and the sanctions.””
For proceedings not covered by the Clery Act, such as those arising from allegations of harassment, and for all
proceedings in elementary and secondary schools, the school should inform the reporting party whether it
found that the alleged conduct occurred, any individual remedies offered to the reporting party or any sanctions
imposed on the responding party that directly relate to the reporting party, and other steps the school has taken
to eliminate the hostile environment, if the school found one to exist.” In an elementary or secondary school,
the notice should be provided to the parents of students under the age of 18 and directly to students who are
18 years of age or older.”

 

"34 CFR. § 106.8(b); 2001 Guidance at (VID(A).

° 34 CER. § 668.46(k)(D (iii).

°° 34 CFR. § 668.46(k)(2)(v). The Clery Act applies to proceedings arising from allegations of dating violence,
domestic violence, sexual assault, and stalking.

7134 CER. § 668.46(K)(3)(iv).

*8 A sanction that directly relates to the reporting party would include, for example, an order that the responding
party stay away from the reporting party. See 2001 Guidance at vii n.3. This limitation allows the notice of outcome
to comply with the requirements of the Family Educational Rights and Privacy Act. See 20 U.S.C. § 1232 g(a)(1)(A);
34 CFR. § 99.10; 34 CFR. § 99.12(a). FERPA provides an exception to its requirements only for a postsecondary
institution to communicate the results of a disciplinary proceeding to the reporting party in cases of alleged crimes
of violence or specific nonforcible sex offenses. 20 U.S.C. § 12322(b)(6); 34 CFR. § 99.31(a)(13).

20 U.S.C. § 12329(d).

AR_00000009
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 10 of 133

Question 11:
How may a school offer the right to appeal the decision on responsibility and/or any disciplinary decision?
Answer:

Ifa school chooses to allow appeals from its decisions regarding responsibility and/or disciplinary sanctions,
the school may choose to allow appeal (i) solely by the responding party; or (ii) by both parties, in which case
any appeal procedures must be equally available to both parties. °°

EXISTING RESOLUTION AGREEMENTS
Question 12:

in light of the rescission of OCR’s 2011 Dear Colleague Letter and 2014 Questions & Answers guidance, are
existing resolution agreements between OCR and schools still binding?

Answer:

Yes. Schools enter into voluntary resolution agreements with OCR to address the deficiencies and violations
identified during an OCR investigation based on Title IX and its implementing regulations. Existing resolution
agreements remain binding upon the schools that voluntarily entered into them. Such agreements are fact-
specific and do not bind other schools. Ifa school has questions about an existing resolution agreement, the
school may contact the appropriate OCR regional office responsible for the monitoring of its agreement.

Note: The Department has determined that this Q&A is a significant guidance document under the Final
Bulletin for Agency Good Guidance Practices of the Office of Management and Budget, 72 Fed. Reg. 3432
(Jan. 25, 2007). This document does not add requirements to applicable law. If you have questions or are
interested in commenting on this document, please contact the Department of Education at ocr@ed.gov or
800-421-3481 (TDD: 800-877-8339).

 

*° 2001 Guidance at (IX). Under the Clery Act, a postsecondary institution must provide simultancous notification of
the appellate procedure, if one is available, to both parties. 34 C.F.R. § 668.46(kK)\(2)(v)(B). OCR has previously
informed schools that it is permissible to allow an appeal only for the responding party because “he/she is the one
who stands to suffer from any penalty imposed and should not be made to be tried twice for the same allegation.”
Skidmore College Determination Letter at 5, OCR Complaint No. 02-95-2136 (Feb. 12, 1996); see also Suffolk
University Law School Determination Letter at 11, OCR Complaint No. 01-05-2074 (Sept. 30, 2008) C[A|ppeal
rights are not necessarily required by Title IX, whereas an accused student’s appeal rights are a standard component
of University disciplinary processes in order to assure that the student is afforded due process before being removed
from or otherwise disciplined by the University.”); University of Cincinnati Determination Letter at 6, OCR
Complaint No. 15-05-2041 (Apr. 13, 2006) (*[T]here is no requirement under Title [X that a recipient provide a
victim’s right of appeal.”).

AR_00000010
Franklin v. SRGew CBR CORR SABG., ROWMENLds4-2 Filed 06/03/19 Page 11 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

- KeyCite Yellow Flag - Negative Treatment
Declined to Extend by Sossamon v. Texas, U.S., April 20, 2011

112 $.Ct. 1028
Supreme Court of the United States

Christine FRANKLIN, Petitioner,
v.
GWINNETT COUNTY PUBLIC
SCHOOLS and William Prescott.

No. 90-918.
|
Argued Dec. 11, 1991.

|
Decided Feb. 26, 1992.

Synopsis

High — school brought Title IX action,
seeking damages for alleged intentional gender-based
discrimination in connection with alleged
harassment and abuse by coach-teacher. The United
States District Court for the Northern District of Georgia,
Orinda D. Evans, J., dismissed. Student appealed. The
Court of Appeals for the Eleventh Circuit, Henley, Senior
Circuit Judge, sitting by designation, 911 F.2d 617,
affirmed. Certiorari was granted. The Supreme Court,
Justice White, held that damages remedy was available for
action brought to enforce Title TX.

student

sexual

Reversed and remanded.

Justice Scalia filed opinion concurring in judgment in
which Chief Justice Rehnquist and Justice Thomas joined.

West Headnotes (9)

(i Civil Rights
é@» Education
Title [X is enforceable through implied right
of action. Education Amendments of 1972,
S$ 901-909, as amended, 20 U.S.C.A. 8
1681-1688.

253 Cases that cite this headnote

[2] Action

[4]

» Statutory rights of action

Action
Statutory Remedies

 

Question of what remedies are available under
statute that provides private right of action
is analytically distinct from issue of whether
such right exists in the first place; thus,
although court examines text and history
of statute to determine whether Congress
intended to create right of action, it presumes
availability of all appropriate remedies unless
Congress has expressly indicated otherwise.

119 Cases that cite this headnote

Action

a= Statutory Remedies

Where legal rights have been invaded and
federal statute provides for general right to
sue for such invasion, federal courts may use
any available remedy to make good the wrong
done.

50 Cases that cite this headnote

Action

» Statutory Remedies
Absent clear direction to the contrary by
Congress, federal courts have power to award
any appropriate relief in cognizable cause of
action brought pursuant to federal statute.

127 Cases that cite this headnete
Civil Rights

Grounds and subjects;compensatory
damages

 

Damages remedy is available for action
brought to enforce Title IX prohibiting
exclusion from participation in, denial of
benefits of, or discrimination under any
education program or activity receiving
Federal financial assistance, absent indication
in text or history of statute that Congress
intended to limit available remedies.
Education Amendments of 1972, §§ 901-909,
as amended, 20 U.S.C.A. 8 1681-1688.

 

 

AR_00000011
Franklin v. SRERew CBM CORR SABG., ROWMENLdsg-2 Filed 06/03/19 Page 12 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

[6|

7

[s|

[9

539 Cases that cite this headnote

Constitutional Law

ae Civil Remedies and Procedure

Unlike finding of cause of action, which
authorizes court to hear case or controversy,
discretion to award appropriate relief involves
no such increase in judicial power, and thus
exercise of such discretion does not violate
separation of powers principles; federal courts
cannot reach out to award remedies when
Constitution or laws of United States do not
support cause of action.

26 Cases that cite this headnote

Action

@= Statutory Remedies
Action

a» Cumulative or exclusive remedies
Presumption that remedies are limited under
statutes enacted under Spending Clause of
United States Constitution does not apply to
intentional violations. U.S.C.A. Const. Art. 1,
§8,cl. 1.

8 Cases that cite this headnote

Civil Rights
a= Judgment and relief in general

Remedies permissible under Title [X are not
limited to back pay and prospective relief;
both those remedies are equitable in nature,
and court must determine adequacy of remedy
in law before resorting to equitable relief.
Education Amendments of 1972, §§ 901-909,
as amended, 20 U.S.C.A. 8 1681-1688.

42 Cases that cite this headnote

Civil Rights

@= Grounds and subjects;compensatory
damages

High school student who was allegedly
subjected to sexual harassment and abuse
could seek monetary damages under

Title IX for alleged intentional gender-
based discrimination; equitable remedy of
prospective relief was clearly madequate
insofar as subject teacher no longer taught
at that school and student no longer
attended school in that system. Education
Amendments of 1972, §§ 901-909, as
amended, 20 U.S.C.A. §§ 1681-1688.

382 Cases that cite this headnote

**1029 Syllabus”

The syllabus constitutes no part of the opinion of
the Court but has been prepared by the Reporter
of Decisions for the convenience of the reader. See
United States y. Detroit Lumber Co., 200 U.S. 321,
337, 26 8.Ct. 282, 287, 50 L.Ed. 499,

Petitioner Franklin, a student in a high school operated
by respondent school district, filed an action for damages
i Federal District Court under Title IX of the Education
Amendments of 1972, alleging, inter alia, that she had
been subjected to continual sexual harassment and abuse
by a teacher, Andrew Hill. After the complaint was filed,
Hill resigned on the condition that all matters pending
against him be dropped, and the school thereupon
closed its investigation. The District Court subsequently
dismissed the complaint on the ground that Title [X does
not authorize an award of damages, and the Court of
Appeals affirmed.

Held: A damages remedy is available for an action
brought to enforce Title IX. Pp. 1032-1038.

(a) Title [IX is enforceable through an implied right of
action. Cannon y. University of Chicago, 441 U.S. 677, 99
5.Ct. 1946, 60 L.Ed.2d 560, P. 1032.

(b) The longstanding general rule is that absent clear
direction to the contrary by Congress, the federal courts
have the power to award any appropriate relief in a
cognizable cause of action brought pursuant to a federal
statute. See, e.g., Bell v. Hood, 327 U.S. 678, 684, 66 S.Ct.
773, 777, 90 L.Ed. 939; Davis v. Passman, 442 U.S. 228,
246-247, 99 S.Ct. 2264, 2278, 60 L.Ed.2d 846. Pp. 1032-
1033.

 

 

AR_00000012
Franklin v. SRRew CBM CORR SABG., ROWMENLdsg-2 Filed 06/03/19 Page 13 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

(c) This Court's adherence to the general rule has not
eroded since Bell. See, eg, JL Case Co. v. Borak,
377 U.S. 426, 433-435, 84 S.Ct. 1555, 1560-1561, 12
L.Ed.2d 423. In declaring that “the question of who
may enforce a statutory right is fundamentally different
from the question of who may enforce a [constitutionally
protected] right,” Davis, 442 U.S., at 241,99S.Ct., at 2275,
was not limiting the traditional presumption in favor of
all appropriate relief to actions claiming constitutional
violations. Rather it was merely attempting to decide
whether a litigant had a “cause of action,” a question
that is analytically distinct from, and prior to, the one at
issue: what relief, if any a litigant is entitled to receive, see
id, at 239, 99 S.Ct. at 2274. Nor did **1030 Guardians
Assn. v. Civil Service Commin of New York City, 463 U.S.
582, 103 S.Ct. 3221, 77 L.Ed.2d 866, and Consolidated
Rail Corporation v. Darrone, 465 US. 624, 104 S.Ct.
1248, 79 L.Ed.2d 568, erode the traditional presumption.
In fact, those cases support it, since a clear majority in
Guardians expressed the view that damages were available
i an action seeking remedies for an intentional violation
of a statute *61 closely analogous to Title TX, while
a unanimous Court in Darrone held that another such
statute authorized the award of backpay. Pp. 1034-1035.

(d) Congress did not intend to limit the remedies available
in a Title [IX suit. Because the Cannon Court inferred a
cause of action upon concluding that Title IX supported
no express right of action, the silence of the pre-Cannon
statutory text and legislative history on the issue of
available remedies is neither surprising nor enlightening.
Rather, the appropriate inquiry for the pre-Cannon period
is the state of the law when Congress passed Title IX.
Since, at that time, the traditional presumption in favor
of all available remedies was firmly established, and this
Court had recently found implied rights of action in
six cases and approved a damages remedy in three of
them, the lack of any legislative intent to abandon the
traditional presumption is amply demonstrated. For the
post-Cannon period, when Congress was legislating with
full cognizance of that decision, analysis of the text and
history of the two statutes enacted to amend Title [X—the
Civil Rights Remedies Equalization Amendment of 1986
and the Civil Rights Restoration Act of 1987---establishes
that Congress validated Cannon's holding and made no
effort to alter the traditional presumption. Pp. 1035-1037.

(e) The argument that a damages award would unduly
expand the federal courts' power into a sphere properly
reserved to the Executive and Legislative Branches in
violation of separation of powers principles misconceives
the difference between a cause of action and a remedy.
Unlike the finding of a cause of action, which authorizes a
court to hear a case or controversy, the discretion to award
appropriate relief involves no such increase in judicial
power and, in fact, historically has been thought necessary
to provide an important safeguard against legislative and
executive abuses and to insure an independent Judiciary.
Moreover, selective adjudication of the sort advocated
here would harm separation of powers by giving judges
the power to render inutile causes of action authorized by
Congress through a decision that no remedy is available.
P. 1037.

(f) Also rejected is the contention that the normal
presumption in favor of all appropriate remedies should
not apply because Title IX was enacted pursuant
to Congress’ Spending Clause power, The Court's
observation in Pennhurst State School and Hospital v.
Halderman, 451 U.S. 1, 28-29, 101 S.Ct. 1531, 1545-46,
67 L.Ed.2d 694, that remedies are limited under Spending
Clause statutes when the alleged violation is unintentional
is based on the theory that an entity receiving federal
funds lacks notice that it will be lable for damages for
such a violation, see id, at 17, 101 S.Ct., at 1539. This
notice problem does not arise in a case such as the
present, where intentional discrimination is alleged and
is proscribed by the statute in question. Moreover, the
notion that Spending Clause statutes do not authorize
monetary awards *62 for intentional violations is belied
by the unanimous holding in Darrone, supra, 465 U.S., at
628, 1048.Ct., at 1251. Pp. 1037-1038.

(g) The assertion that Title TX remedies should
nevertheless be limited to backpay and prospective
relief diverges from this Court's traditional approach to
deciding what remedies are available for violation of a
federal right. Both suggested remedies are equitable in
nature, and it is axiomatic that a court should determine
the adequacy of damages at law before resorting to
equitable relief. Moreover, both suggested remedies are
clearly inadequate in that they would **1031 provide
Franklin no relief: backpay because she was a student
when the alleged discrimination occurred, and prospective
relief because she no longer attends school in respondent
system and Hill no longer teaches there. P. 1038.

 

 

AR_00000013
Franklin v. SREGew CBM CORR SABG., ROTMENLdsd-2 Filed 06/03/19 Page 14 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

911 F.2d 617 (CAI1 1985), reversed and remanded.

WHITE, J., delivered the opinion of the Court, in which
BLACKMUN, STEVENS, O'CONNOR, KENNEDY,
and SOUTER, JJ., joined. SCALIA, J., filed an opinion
concurring in the judgment, in which REHNQUIST, CLJ.,
and THOMAS, J., joined, post, p. 1038.

Attorneys and Law Firms
Joel I. Klein, Washington, D.C., for petitioner.
Albert M. Pearson, U1, Athens, Ga., for respondents.

Stephen L. Nightingale, Washington, D.C., for

respondents as amicus curiae.
Opinion
Justice WHITE delivered the opinion of the Court.

This case presents the question whether the implied right
of action under Title IX of the Education Amendments of

*63 1972, 20 U.S.C. § 1681-1688 (Title DX), | Which this

Court recognized in Cannon v. University of Chicago, 441
US. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979), supports
a claim for monetary damages.

This statute provides in pertinent part that “No
person in the United States shall, on the basis of
sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under
any education program or activity receiving Federal
financial assistance.” 20 U.S.C. § 1681 (a).

I

Petitioner Christine Franklin was a student at North
Gwinnett High School in Gwinnett County, Georgia,
between September 1985 and August 1989. Respondent
Gwinnett County School District operates the high school
and receives federal funds. According to the complaint
filed on December 29, 1988, in the United States District
Court for the Northern District of Georgia, Franklin was
subjected to continual sexual harassment beginning in
the autumn of her tenth grade year (1986) from Andrew
Hill, a sports coach and teacher employed by the district.
Among other allegations, Franklin avers that Hill engaged
her in sexually oriented conversations in which he asked

about her sexual experiences with her boyfriend and
whether she would consider having sexual intercourse
with an older man, Complaint ¥ 10; First Amended

Complaint, Exh. A, p. 3;° that Hill forcibly kissed her
on the mouth in the school parking lot, Complaint 7
17; that he telephoned her at her home and asked if she
would meet him socially, Complaint 7 21; First Amended
Complaint, Exh. A, pp. 4-5; and that, on three occasions
in her junior year, Hill interrupted a class, requested that
the teacher excuse Franklin, and took her to a private
office where he subjected her to coercive intercourse,
Complaint #f 25, 27, 32. The complaint further alleges that
though *64 they became aware of and investigated Hill's
sexual harassment of Franklin and other female students,
teachers and administrators took no action to halt it and
discouraged Franklin from pressing charges against Hill.
Complaint Ff 23, 24, 35. On April 14, 1988, Hill resigned
on the condition that all matters pending against him
be dropped. Complaint {] 36, 37. The school thereupon
closed its investigation. Complaint { 37.

bo

This exhibit is the report of the United States
Department of Education's Office for Civil Rights
based on that office's investigation of this case.
Franklin incorporated this exhibit into her amended
complaint.

In this action, > the District Court dismissed the complaint
on the ground that **1032 Title [X does not authorize
an award of damages. The Court of Appeals affirmed.
911 F.2d 617 (CA11 1990). The court noted that analysis
of Title IX and Title VI of the Civil Rights Act of
1964, 42 U.S.C. § 2000d et seg. (Title VI), has developed
along similar lines. Citing as binding precedent Drayden
v. Needville Independent School Dist., 642 F.2d 129 (CAS
1981), a decision rendered prior to the division of the
Fifth Circuit, the court concluded that Title VI did not
support a claim for monetary damages. The court then
analyzed this Court's decision in Guardians Assn. v. Civil
Service Comm'n of New York City, 463 U.S. 582, 103
S.Ct. 3221, 77 L.Ed.2d 866 (1983), to determine whether
it implicitly overruled Drayden. The court stated that the
absence of a majority opinion left unresolved the question
whether a court could award such relief upon a showing
of intentional discrimination. As a second basis for its
holding that monetary damages were unavailable, the
court reasoned that Title IX was enacted under Congress’
Spending Clause powers and that *65 “[uJnder such
statutes, relief may frequently be limited to that which is

 

 

AR_00000014
Franklin v. SRERew CBR CORR SABG., ROWMENLdsd-2 Filed 06/03/19 Page 15 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

equitable in nature, with the recipient of federal funds thus
retaining the option of terminating such receipt in order to

rid itself of an mjunction.” 911 F.2d, at 621. 4 The court
closed by observing it would “proceed with extreme care”
to afford compensatory relief absent express provision by
Congress or clear direction from this Court. fd, at 622.
Accordingly, it held that an action for monetary damages
could not be sustained for an alleged intentional violation
of Title [X, and affirmed the District Court's ruling to that

effect. Ibid. >

Prior to bringing this lawsuit, Franklin filed a
complaint with the Office for Civil Rights of the
United States Department of Education (OCR) in
August 1988. After investigating these charges for
several months, OCR concluded that the school
district had violated Franklin's rights by subjecting
her to physical and verbal sexual harassment and
by interfering with her right to complain about
conduct proscribed by Title IX. OCR determined,
however, that because of the resignations of Hill and
respondent William Prescott and the implementation
of a school grievance procedure, the district had come
into compliance with Title IX. It then terminated its
investigation. First Amended Complaint, Exh. A, pp.
7-9,

The court also rejected an argument by Franklin that
the terms of outright prohibition of Title VII, 42
U.S.C. & 2000e to 2000e-17, apply by analogy to
Title [X's antidiscrimination provision, and that the
remedies available under the two statutes should also
be the same. 911 F.2d, at 622. Because Franklin does
not pursue this contention here, we need not address
whether it has merit.

Judge Johnson concurred specially, writing that
the result was controlled by Drayden v. Needville
independent School Dist, 642 F.2d 129 (CAS 1981),
and that there was no need to address whether Titles
VI and IX are grounded solely in the Spending Clause
and whether Title VII analysis should apply to an
action under Titles VI or IX. See 911 F.2d, at 622-623.

Because this opinion conflicts with a decision of the Court
of Appeals for the Third Circuit, see Pfeiffer v. Marion
Center Area School Dist., 917 F.2d 779, 787-789 (1990),
we granted certiorari, 501 U.S. 1204, 111 S.Ct. 2795, 115
L.Ed.2d 969 (1991). We reverse.

el

fi} [2] In Cannon v. University of Chicago, 441 U.S. 677,
99 S.Ct. 1946, 60 L.Ed.2d 560 (1979), the Court held that
Title [IX is enforceable through an implied right of action.
We have no occasion here to reconsider that decision.
Rather, in this case we must decide what remedies are
available in a suit brought pursuant to this implied right.
As we have often stated, the question of what remedies
are available under a statute that provides a private right
of action is “analytically distinct” from the issue *66
of whether such a right exists in the first place. Davis
v. Passman, 442 U.S. 228, 239, 99 S.Ct. 2264, 2274, 60
L.Ed.2d 846 (1979). Thus, although we examine the text
and history of a statute to determine whether Congress
intended to create a right of action, Touche Ross & Co.
v. Redington, 442 U.S. 560, 575-576, 99 S.Ct. 2479, 2489,
61 L.Ed.2d 82 (1979), we presume the availability of
all appropriate remedies unless Congress has expressly
imdicated otherwise. Davis, supra, 442 U.S., at 246-247, 99
S.Ct., at 2277-2278. This principle has deep roots in our
jurisprudence.

**1033 A

3} “[Wlhere legal rights have been invaded, and a
federal statute provides for a general right to sue for such

invasion, federal courts may use any available remedy

to make good the wrong done.” Bell ». Hood, 327 US.

678, 684, 66 S.Ct. 773, 777, 90 L.Ed. 939 (1946). The

Court explained this longstanding rule as jurisdictional

and upheld the exercise of the federal courts’ power to

award appropriate relief so long as a cause of action

existed under the Constitution or laws of the United

States. Lbid,

The Self Court's reliance on this rule was hardly
revolutionary. From the earliest years of the Republic,
the Court has recognized the power of the Judiciary to
award appropriate remedies to redress injuries actionable
in federal court, although it did not always distinguish
clearly between a right to bring suit and a remedy available
under such a right. In Marbury y. Madison, 5 U.S. (
Cranch) 137, 163, 2 L.Ed. 60 (1803), for example, Chief
Justice Marshall observed that our Government “has
been emphatically termed a government of laws, and
not of men. It will certainly cease to deserve this high

 

 

AR_00000015
Franklin v. SRERew CBR CORR SABG., ROWMENLds4-2 Filed 06/03/19 Page 16 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

appellation, if the laws furnish no remedy for the violation
of a vested legal right.” This principle originated in the
English common law, and Blackstone described it as “a
general and indisputable rule, that where there is a legal
right, there is also a legal remedy, by suit or action at
law, whenever that right is invaded.” 3 W. Blackstone,
Commentaries 23 (1783). See also Ashby v. White, 1 Salk.
19,21, *67 87 Eng.Rep. 808, 816 (Q.B.1702) (“Ifa statute
gives a right, the common law will give a remedy to
maintain that right ...”).

In Kendall vy. United States ex rel. Stokes, 37 U.S, (12
Pet.) 524, 9 L.Ed. 1181 (1838), the Court applied these
principles to an Act of Congress that accorded a right of
action in mail carriers to sue for adjustment and settlement
of certain claims for extra services but which did not
specify the precise remedy available to the carriers. After
surveying possible remedies, which included an action
against the Postmaster General for monetary damages,
the Court held that the carriers were entitled to a writ of
mandamus compelling payment under the terms of the
statute. “It cannot be denied but that congress had the
power to command that act to be done,” the Court stated;
“and the power to enforce the performance of the act
must rest somewhere, or it will present a case which has
often been said to involve a monstrous absurdity in a well
organized government, that there should be no remedy,
although a clear and undeniable right should be shown to
exist. And if the remedy cannot be applied by the circuit
court of this district, it exists nowhere.” /e., at 624. Dooley
vy. United States, 182 U.S, 222, 229, 21 S.Ct. 762, 764,
45 L.Ed. 1074 (1901), also restated “the principle that
a liability created by statute without a remedy may be
enforced by a common-law action.”

The Court relied upon this traditional presumption again
after passage of the Federal Safety Appliance Act of
1893, ch. 196, 27 Stat. 531. In Texas & Pacific R. Co. v.
Rigsby, 241 U.S. 33, 368.Ct. 482, 60 L.Ed. 874 (1916), the
Court first had to determine whether the Act supported
an implied right of action. After answering that question
in the affirmative, the Court then upheld a claim for
monetary damages: “A disregard of the command of the
statute is a wrongful act, and where it results in damage to
one of the class for whose especial benefit the statute was
enacted, the right to recover the damages from the party in
default is implied, according to a doctrine of the common
law...” fd, at 39, 36 S.Ct, at 484. The foundation upon
which the Bell v. Hood Court articulated this traditional

presumption,therefore, *68 was well settled. See also
Texas & New Orleans R. Co. v. Railway Clerks, 281 US.
548, $69, 30 S.Ct. 427, 433, 74 L.Ed. 1034 (1930).

**1034 B

Respondents and the United States as amicus curiae,
however, maintain that whatever the traditional
presumption may have been when the Court decided Bell
v. Hood, it has disappeared in succeeding decades. We do
not agree. In J. Case Co. v. Borak, 377 U.S. 426, 845.Ct.
1555, 12 L.Ed.2d 423 (1964), the Court adhered to the
general rule that all appropriate relief is available in an
action brought to vindicate a federal right when Congress
has given no indication of its purpose with respect to
remedies. Relying on 8ell v. Hood, the Borak Court
specifically rejected an argument that a court's remedial
power to redress violations of the Securities Exchange Act
of 1934 was limited to a declaratory judgment. 377 U.S.,
at 433-434, 848.Ct., at 1560. The Court concluded that
the federal courts “have the power to grant all necessary
remedial relief” for violations of the Act. fd, at 435, 84
S.Ct, at 1561. As Justice Clark's opinion for the Court
observed, this holding closely followed the reasoning of a
similar case brought under the Securities Act of 1933, in
which the Court had stated:

“<The power to enforce implies the power to make
effective the right of recovery afforded by the Act.
And the power to make the right of recovery effective
implies the power to utilize any of the procedures or
actions normally available to the litigant according to
the exigencies of the particular case” ” fd, at 433-
434, 84 8.Ct., at 1560 (quoting Deckert v. Independence
Shares Corp., 311 U.S. 282, 288, 61 S.Ct. 229, 233, 85
L.Ed. 189 (1940)).

That a statute does not authorize the remedy at issue “in
so many words is no more significant than the fact that
it does not in terms authorize execution to issue on a
judgment.” /d., at 288, 61 S8.CL., at 233. Subsequent cases
have been true to this position. *69 See, eg., Sullivan
v. Little Hunting Park, Inc., 396 U.S, 229, 239, 90 S.Ct.
400, 405, 24 L.Ed.2d 386 (1969), stating that the “existence
of a statutory right implies the existence of all necessary
and appropriate remedies”; Carey v. Piphus, 435 U.S. 247,
255,98 S.Ct. 1042, 1048, 55 L.Ed.2d 252 (1978), upholding
damages remedy under Rev.Stat. § 1979, 42 U.S.C. § 1983,

 

 

AR_00000016
Franklin v. SRGew CBM CORR SABG., ROTMENLdsg-2 Filed 06/03/19 Page 17 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

even though the enacting Congress had not specifically
provided such relief.

The United States contends that the traditional
presumption in favor of all appropriate relief was
abandoned by the Court in Davis v. Passman, 442 U.S.
228,99 S.Ct. 2264, 60 L.Ed.2d 846 (1979), and that the Bel/
y. Hood rule was limited to actions claiming constitutional
violations. The United States quotes language in Davis
to the effect that “the question of who may enforce
a statutory right is fundamentally different from the
question of who may enforce a right that is protected by
the Constitution.” Davis, 442 US., at 241, 99 S.Ct, at
2275, The Government's position, however, mirrors the
very misunderstanding over the difference between a cause
of action and the relief afforded under it that sparked
the confusion we attempted to clarify in Davis. Whether
Congress may limit the class of persons who have a right
of action under Title IX is irrelevant to the issue in this
lawsuit. To reiterate, “the question whether a litigant has
a ‘cause of action’ is analytically distinct and prior to the
question of what relief, if any, a litigant may be entitled
to receive.” /d., at 239, 99 S.Ct., at 2274. Davis, therefore,
did nothing to interrupt the long line of cases in which the
Court has held that if a right of action exists to enforce
a federal right and Congress is silent on the question of
remedies, a federal court may order any appropriate relief.
See id., at 247, n. 26, 99 S.Ct, at 2278, n. 26 (contrasting
Brown v. GSA, 425 U.S. 820, 96 S.Ct. 1961, 48 L.Ed.2d

402 (1976). °

Cases cited by respondents and the United States
since Davis are inapposite, either because they
involved holdings that plaintiffs had no right of
action, see, e.g., Virginia Bankshares, Inc. vy. Sandberg,
S501 U.S. 1083, 111 S.Ct. 2749, 115 L.Ed.2d 929
(1991); Karahalios v. Federal Employees, 489 U.S. $27,
109 S.Ct. 1282, 103 L.Ed.2d 539 (1989); Thompson
v. Thompson, 484 U.S. 174, 108 S.Ct. 513, 98
L.Ed.2d 512 (1988); Texas Industries, Inc. v. Radcliff
Materials, inc., 451 U.S. 630, 101 S.Ct. 2061, 68
L.Ed.2d 500 (1981); California v. Sierra Club, 451
ULS. 287, 101 S.Ct. 1775, 68 L.Ed.2d 101 (1981);
Northwest Airlines, Ine. v. Transport Workers, 451
U.S. 77, 101 S.Ct. 1571, 67 L.Ed.2d 750 (1981);
Touche Ross & Co. vy. Redington, 442 U.S. 560,
99 S.Ct. 2479, 61 L.Ed.2d 82 (1979); Securities
investor Protection Corp. v. Barbour, 421 U.S. 412,
95 S.Ct. 1733, 44 L-Ed.2d 263 (1975); or because the
Court rejected a claim for damages under a statute

that expressly enumerated the remedies available to
plaintiffs, Massachusetts Mut. Life Ins. Co. vy. Russell,
473 U.S. 134, 105 S.Ct. 3085, 87 L.Ed.2d 96 (1985).

**1035 (41 *70 Contrary to arguments by respondents
and the United States that Guardians Assn. v. Civil Service
Comm'n of New York City, 463 U.S. 582, 103 S.Ct. 3221,
77 L.Ed.2d 866 (1983), and Consolidated Rail Corporation
v. Darrone, 465 U.S. 624, 104 S.Ct. 1248, 79 L.Ed.2d 568
(1984), eroded this traditional presumption, those cases in
fact support it. Though the multiple opinions in Guardians
suggest the difficulty of inferring the common ground
among the Justices in that case, a clear majority expressed
the view that damages were available under Title VI in
an action seeking remedies for an intentional violation,
and no Justice challenged the traditional presumption in
favor of a federal court's power to award appropriate
relief in a cognizable cause of action. See Guardians,
463 US., at 595, 103 S.Ct, at 3229 (WHITE, J., joined
by REHNQUIST, J.); id, at 607-611, 103 S.Ct, at
3235-3237 (Powell, J., concurring in judgment, joined by
Burger, C.J.); id, at 612, andn. 1, 1038.Ct., at 3237, and n.
1 (O'CONNOR, J., concurring in judgment); id, at 624—-
628, 103 S.Ct., at 3244-3246 (Marshall, J., dissenting); id.,
at 636, 103 S.Ct. at 3250 (STEVENS, J_, dissenting, joined
by Brennan and BLACKMUN, JJ.). The correctness of
this inference was made clear the following Term when the
Court unanimously held that the 1978 amendment to § 504
of the Rehabilitation Act of 1973—-which had expressly
incorporated the “remedies, procedures, and rights set
forth in title VI’ (29 U.S.C, § 794a(a)(2))—authorizes an
award of backpay. In Darrone, the Court observed that a
majority in Guardians had “agreed that retroactive relief
is available to private plaintiffs for all discrimination ...
that is actionable under Title VI.” 465 U.S., at 630, n.
9, 104 S.Ct, at 1252 n, 9, The general rule, therefore,
is that absent clear direction to the contrary by *71
Congress, the federal courts have the power to award any
appropriate relief in a cognizable cause of action brought
pursuant to a federal statute.

UI

[5] We now address whether Congress intended to limit
application of this general principle in the enforcement
of Title IX. See Bush v. Lucas, 462 U.S. 367, 378, 103
S.Ct. 2404, 2411-2412, 76 L.Ed.2d 648 (1983); Wyandotte
Transportation Co. v. United States, 389 U.S. 191, 200,
88 S.Ct, 379, 385, 19 L.Ed.2d 407 (1967). Because the

 

 

AR_00000017
Franklin v. SREGew CBM CORR SIBG., ROTMENLdsg-2 Filed 06/03/19 Page 18 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

cause of action was inferred by the Court in Cannon,
the usual recourse to statutory text and legislative history
in the period prior to that decision necessarily will not
enlighten our analysis. Respondents and the United States
fundamentally misunderstand the nature of the inquiry,
therefore, by needlessly dedicating large portions of their
briefs to discussions of how the text and legislative intent
behind Title TX are “silent” on the issue of available
remedies. Since the Court in Cannon concluded that this
statute supported no express right of action, it is hardly
surprising that Congress also said nothing about the
applicable remedies for an implied right of action.

During the period prior to the decision in Cannon, the
tquiry m any event is not “ ‘basically a matter of statutory
construction,’ ” as the United States asserts. Brief for
United States as Amicus Curiae 8 (quoting Transamerica
Mortgage Advisors, Inc. v. Lewis, 444U.S. 11,15, 100 S.Ct.
242, 245, 62 L.Ed.2d 146 (1979)). Rather, in determining
**1036 Congress’ intent to limit application of the
traditional presumption in favor of all appropriate relief,
we evaluate the state of the law when the Legislature
passed Title IX. Cf. Merrill Lynch, Pierce, Fenner & Sith,
Inc. v. Curran, 456 U.S. 353, 378, 102 8.Ct. 1825, 1839, 72
L.Ed.2d 182 (1982). In the years before and after Congress
enacted this statute, the Court “follow[ed] a common-law
tradition [and] regarded the denial of a remedy as the
exception rather than the rule.” fd, at 375, 102 S.Ct., at
1837 (footnote omitted). As we outlined in Part II, this
has been the prevailing presumption in our federal *72
courts since at least the early 19th century. In Cannon,
the majority upheld an implied right of action in part
because m the decade immediately preceding enactment of
Title [X in 1972, this Court had found implied rights of

action in six cases. ’ In three of those cases, the Court had
approved a damages remedy. See, e.g., J. Case Co., 377
USS., at 433, 84.8.C1., at 1560; Wyandotte Transportation
Co., supra, 389 U.S., at 207, 88 S.CL, at 389; Sullivan
v. Little Hunting Park, Inc., 396 U.S. 229, 90 S.Ct. 400,
24 L.Ed.2d 386 (1969). Wholly apart from the wisdom
of the Cannon holding, therefore, the same contextual
approach used to justify an implied right of action more
than amply demonstrates the lack of any legislative intent
to abandon the traditional presumption in favor of all
available remedies.

JL. Case Co. y. Borak, 377 U.S. 426, 848.Ct. 1355, 12
L.Ed.2d 423 (1964); Wyandotte Transportation Co. y.
United States, 389 U.S. 191, 88 S.Ct. 379, 19 L.Ed.2d

407 (1967); Jones v. Alfred H. Mayer Co., 392 US.
409, 88 S.Ct. 2186, 20 L.Ed.2d 1189 (1968); Allen v.
State Bd. of Elections, 393 U.S. 544, 89 S.Ct. 817, 22
L.Ed.2d 1 (1969); Sullivan vy. Little Hunting Park, inc.,
396 US. 229, 908.Ct. 400, 24 L.Ed.2d 386 (1969); and
Superintendent of Ins. of New York v. Bankers Life &
Casualty Co., 404 U.S. 6, 92 S.Ct. 165, 30 L.Ed.2d 128
(1971).

In the years after the announcement of Cannon, on
the other hand, a more traditional method of statutory
analysis is possible, because Congress was legislating with
full cognizance of that decision. Our reading of the two
amendments to Tithe IX enacted after Cannon leads us
to conclude that Congress did not intend to limit the
remedies available in a suit brought under Title IX. In
the Rehabilitation Act Amendments of 1986, 100 Stat.
1845, 42 U.S.C. § 2000d-7, Congress abrogated the States’
Eleventh Amendment immunity under Title [X, Title VI,
§ 504 of the Rehabilitation Act of 1973, and the Age
Discrimination Act of 1975. This statute cannot be read
except as a validation of Cannon 's holding. A subsection
of the 1986 law provides that m a suit against a State,
“remedies (including remedies both at law and in equity)
are available for such a violation to the same extent as
such remedies are available for such a violation in the
suit against any public or private entity other than a *73
State.” 42 ULS.C. § 2000d—7(a\(2). While it is true that this
saving clause says nothing about the nature of those other
available remedies, cf. Milwaukee v. Mlinois, 451 U.S. 304,
329, n. 22, 101 S.Ct. 1784, 1798-1799, n. 22, 68 L.Ed.2d
114 (1981), absent any contrary indication in the text or
history of the statute, we presume Congress enacted this
statute with the prevailing traditional rule in mind.

In addition to the Rehabilitation Act Amendments of
1986, Congress also enacted the Civil Rights Restoration
Act of 1987, Pub.L. 100-259, 102 Stat. 28. Without
in any way altering the existing rights of action and
the corresponding remedies permissible under Title IX,
Title VI, § 504 of the Rehabilitation Act, and the Age
Discrimination Act, Congress broadened the coverage of
these antidiscrimination provisions in this legislation. In
seeking to correct what it considered to be an unacceptable
decision on our part in Grove City College v. Bell, 465
US. 555, 1048.Ct. 1211, 79 L.Ed.2d 516 (1984), Congress
made no effort to restrict the right of action recognized
in Cannon and ratified in the 1986 Act or to alter the
traditional presumption in favor of any appropriate relief
for violation of a federal right. We cannot say, therefore,

 

 

AR_00000018
Franklin v. SRRew CBM CORR SABG., ROWMENLds4-2 Filed 06/03/19 Page 19 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

that Congress has limited **1037 the remedies available
to a complainant in a suit brought under Title IX.

IV

Respondents and the United States nevertheless suggest
three reasons why we should not apply the traditional
presumption in favor of appropriate relief in this case.

A

(6| First, respondents argue that an award of damages
violates separation of powers principles because it unduly
expands the federal courts’ power into a sphere properly
reserved to the Executive and Legislative Branches.
Brief for Respondents 22-25. In making this argument,
respondents misconceive the difference between a cause
of action and a remedy. Unlike the finding of a cause
of action, which authorizes a court to hear a case or
controversy, the discretion *74 to award appropriate
relief imvolves no such increase im judicial power.
See generally Note, Federal Jurisdiction in Suits for
Damages Under Statutes Not Affording Such Remedy,
48 Colum.L.Rev. 1090, 1094-1095 (1948). Federal courts
cannot reach out to award remedies when the Constitution
or laws of the United States do not support a cause
of action. Indeed, properly understood, respondents'
position invites us to abdicate our historic judicial
authority to award appropriate relief in cases brought in
our court system. It is well to recall that such authority
historically has been thought necessary to provide an
tmmportant safeguard against abuses of legislative and
executive power, see Kendall vy. United States ex rel.
Stokes, 37 U.S. (12 Pet.) 524, 9 L.Ed. 1181 (1838), as well
as to ensure an independent Judiciary. See generally Katz,
The Jurisprudence of Remedies: Constitutional Legality
and the Law of Torts in Bell v. Hood, 117 U.Pa.L.Rev.
1, 16-17 (1968). Moreover, selective abdication of the
sort advocated here would harm separation of powers
principles in another way, by giving judges the power to
render inutile causes of action authorized by Congress
through a decision that no remedy is available.

[7 Next, consistent with the Court of Appeals’ reasoning,
respondents and the United States contend that the
normal presumption in favor of all appropriate remedies
should not apply because Title IX was enacted pursuant
to Congress’ Spending Clause power. In Pennhurst State
School and Hospital v. Halderman, 451 U.S, 1, 28-
29, 101 8.Ct, 1531, 1545-1546, 67 L.Ed.2d 694 (1981),
the Court observed that remedies were limited under
such Spending Clause statutes when the alleged violation
was unintentional. Respondents and the United States
maintain that this presumption should apply equally
to intentional violations. We disagree. The point of
not permitting monetary damages for an unintentional
violation is that the receiving entity of federal funds
lacks notice that it will be liable for a monetary award.
See id, at 17, 101 S.Ct., at 1540. This notice problem
does *75 not arise in a case such as this, in which
intentional discrimination is alleged. Unquestionably,
Title [IX placed on the Gwinnett County Public Schools
the duty not to discriminate on the basis of sex, and “when
a supervisor sexually harasses a subordinate because of the
subordinate's sex, that supervisor ‘discriminate[s]’ on the
basis of sex.” Meriter Sav. Bank, FSB v. Vinson, 477 US.
57, 64, 106 S.Ct. 2399, 2404, 91 L.Ed.2d 49 (1986). We
believe the same rule should apply when a teacher sexually
harasses and abuses a student. Congress surely did not
intend for federal moneys to be expended to support
the intentional actions it sought by statute to proscribe.
Moreover, the notion that Spending Clause statutes do
not authorize monetary awards for intentional violations
is belied by our unanimous holding in Darrone. See 465
ULS., at 628, 104 S.Ct, at 1251. Respondents and the
United States characterize the backpay remedy in Darrone
as equitable relief, but this description is irrelevant to their
underlying objection: that application of the traditional
rule in this case will require state entities to pay **1038
monetary awards out of their treasuries for intentional

violations of federal statutes. °

Franklin argues that, in any event, Title IX should
not be viewed solely as having been enacted under
Congress’ Spending Clause powers and that it also
rests on powers derived from § 5 of the Fourteenth
Amendment. See Brief for Petitioner 19, n. 10.
Because we conclude that a money damages remedy
is available under Title [X for an intentional violation
irrespective of the constitutional source of Congress’
power to enact the statute, we need not decide which
power Congress utilized in enacting Title IX.

 

 

AR_00000019
Franklin v. SREGew CBR CORR SABG., ROTMENLdsg-2 Filed 06/03/19 Page 20 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

C

is Dy
remedies permissible under Title [IX should nevertheless
be limited to backpay and prospective relief. In addition
to diverging from our traditional approach to deciding
what remedies are available for violation of a federal
right, this position conflicts with sound logic. First, both
remedies are equitable in nature, and it is axiomatic
that a court should determine *76 the adequacy of
a remedy in law before resorting to equitable relief.
Under the ordinary convention, the proper inquiry would
be whether monetary damages provided an adequate
remedy, and if not, whether equitable relief would be
appropriate. Whitehead v. Shattuck, 138 U.S. 146, 150,
ll S.Ct. 276, 276, 34 L.Ed. 873 (1891). See generally
C. McCormick, Damages 1 (1935). Moreover, in this
case the equitable remedies suggested by respondent and
the Federal Government are clearly inadequate. Backpay
does nothing for petitioner, because she was a student
when the alleged discrimination occurred. Similarly,
because Hill—the person she claims subjected her to
sexual harassment—no longer teaches at the school and
she herself no longer attends a school in the Gwinnett
system, prospective relief accords her no remedy at all.
The Government's answer that administrative action helps
other similarly situated students in effect acknowledges
that its approach would leave petitioner remediless.

Vv

In sum, we conclude that a damages remedy is available
for an action brought to enforce Title IX. The judgment of
the Court of Appeals, therefore, is reversed, and the case
is remanded for further proceedings consistent with this
opinion.

So ordered.

Justice SCALIA, with whom THE CHIEF JUSTICE and
Justice THOMAS join, concurring in the judgment.

The substantive right at issue here is one that Congress
did not expressly create, but that this Court found to
be “implied.” See Cannon v. University of Chicago, 441
U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979). Quite
obviously, the search for what was Congress’ remedial

Finally, the United States asserts that the

intent as to a right whose very existence Congress did not
expressly acknowledge is unlikely to succeed, see ante, at
1035-1036; it is “hardly surprising,” as the Court says,
ihid., that the usual sources yield no explicit answer.

*77 The Court finds an implicit answer, however, in
the legislators’ presumptive awareness of our practice of
using “any available remedy” to redress violations of legal
rights. Bell vy. Hood, 327 U.S. 678, 684, 66 S.Ct. 773,
777, 90 L.Ed. 939 (1946); see ante, at 1036-1037. This
strikes me as question begging. We can plausibly assume
acquiescence in our Bell vy. Hood presumption when
the Legislature says nothing about remedy in expressly
creating a private right of action; perhaps even when it
says nothing about remedy in creating a private right
of action by clear textual implication; but not, I think,
when it says nothing about remedy in a statute in which
the courts divine a private right of action on the basis
of “contextual” evidence such as that in Cannon, which
charged Congress with knowledge of a court of appeals’
creation of a cause of action under a similarly worded
statute. See Cannon, supra, 441 U.S., at 696-698, 99 S.Ct,
at 1957-58. Whatever one thinks of the validity of the last
**1039 approach, it surely rests on attributed rather than
actual congressional knowledge. It does not demonstrate
an explicit legislative decision to create a cause of action,
and so could not be expected to be accompanied by a
legislative decision to alter the application of Bell y. Haod.
Given the nature of Cannon and some of our earlier
“smplied right of action” cases, what the Court's analytical
construct comes down to is this: Unless Congress expressly
legislates a more limited remedial policy with respect to
rights of action it does not know it is creating, it intends
the full gamut of remedies to be applied.

In my view, when rights of action are judicially “implied,”
categorical limitations upon their remedial scope may
be judicially implied as well. Cf. Cort v. Ash, 422 US.
66, 84-85, 95 S.Ct. 2080, 2091, 45 L.Ed.2d 26 (1975).
Although we have abandoned the expansive rights-
creating approach exemplified by Cannon, see Touche
Ross & Co. v. Redington, 442 U.S, 560, 575-576, 99
S.Ct. 2479, 2489, 61 L.Ed.2d 82 (1979); Transamerica
Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 18, 23-24,
100 S.Ct. 242, 249, 62 L.Ed.2d 146 (1979)—and perhaps
ought to abandon the notion of implied causes of action
entirely, see Thompson v. Thompson, 484 U.S, 174, 191,
108 S.Ct. 513, 522, 98 L.Ed.2d 512 (1988) (SCALIA, J.,
concurring *78 in judgment)—causes of action that came

 

 

AR_00000020
Franklin v. SREGew CBM CORR SABG., ROTMENLds4-2 Filed 06/03/19 Page 21 of 133

 

112 S.Ct. 1028, 59 Fair Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293...

into existence under the ancien regime should be limited
by the same logic that gave them birth. To require, with
respect to a right that is not consciously and intentionally
created, that any limitation of remedies must be express, is
to provide, in effect, that the most questionable of private
rights will also be the most expansively remediable. As the
United States puts it, “[w]hatever the merits of ‘implying’
rights of action may be, there is no justification for treating
[congressional] silence as the equivalent of the broadest
imaginable grant of remedial authority.” Brief for United
States as Amicus Curiae 12-13.

I nonetheless agree with the Court's disposition of this
case. Because of legislation enacted subsequent to Cannon,
it is too late m the day to address whether a judicially
pnplied exclusion of damages under Title IX would
be appropriate. The Rehabilitation Act Amendments of
1986, 42 U.S.C. § 2000d—-7(a\(2), must be read, in my

view, not only “as a validation of Cannon's holding,”
ante, at 1036, but also as an implicit acknowledgment
that damages are available. See 42 U.S.C. § 2000d-
7(ayl) (withdrawing the States’ Eleventh Amendment
immunity); § 2000d-7(a)(2) (providing that, in suits
against States, “remedies (including remedies both at law
and in equity) are available for [violations of Title [X] to
the same extent as such remedies are available for such a
violation in the suit against any public or private entity
other than a State”). I therefore concur in the judgment.

Alt Citations

503 U.S. 60, 112 S.Ct. 1028, 117 L.Ed.2d 208, 59 Fair
Empl.Prac.Cas. (BNA) 213, 58 Empl. Prac. Dec. P 41,293,
60 USLW 4167, 72 Ed. Law Rep. 32

 

End of Document

GOS Thomson Reulers. No clan to ariginal US. chevernrnent Vvorks.

 

 

AR_00000021
 

Case 3:18-cv-00535-JSC Document 134-2 Filed ¢

NEBR
TAS

2015-2016

Harvard University Title IX Office
44R Brattle Street, 2nd Floor
Cambridge, MA 02138

AR_00000022
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 23 of 133

The Title IX Office, including the Office for Sexual and Gender-Based Dispute Resolution (ODR),
operates under the Office of the Provost. The Title IX Officer is responsible for, and is committed to,
ensuring equal access to University programs and activities and promoting diversity and inclusion
based on sex, including sexual orientation and gender identity.

Letter from Mia Karvonides, Title IX Officer and Director of ODR

This is an extraordinary moment in education. More than ever, the voices
of students, faculty, and staff at Harvard University are inspiring
groundbreaking initiatives to promote gender equity and inclusion, and
combat sexual harassment — including sexual assault, and gender-based
harassment — with promising outcomes.

Since the Title [IX Office opened its doors in March 2013, we have served
as a central resource for community members by providing pathways for
individuals who may have experienced sexual or gender-based harassment

to receive individualized supports. We also address these issues on a systemic level through our
network of 52! Title LX Coordinators, and through comprehensive prevention and education
programming, including trainings across the University.

 

When a formal complaint is filed and ODR finds there is a hostile environment for one or multiple
members of our community, the ODR Investigative Team together with the involved School or unit
create tailored recommended measures to identify concrete action steps to remedy the underlying
problem and prevent its recurrence. This holistic approach works to improve outcomes both for
individuals and the broader community.

In designating Title [IX services in a central office with capacity to support local Title [IX Coordinators,
Harvard has demonstrated an ongoing commitment to its community members and has continued to
improve the University’s culture around these issues. In April 2014, Harvard President Drew Faust
convened a University-wide Task Force on the Prevention of Sexual Assault which included members
from across the University’s 13 Schools. The resulting Final Report (the “Task Force Report”), released
in March 2016, outlined detailed findings and recommendations to improve the University’s response to,
and prevention of, sexual assault. Along with partner offices, Schools, and the Office of Sexual Assault
Prevention & Response (OSAPR), the Title IX Office has taken immediate steps to implement the
recommendations and continues to collaborate with stakeholders across every School and unit.

Another source of community feedback that will continue to influence our work is the Harvard
University Campus Climate Survey on Sexual Assault and Sexual Misconduct, organized by the
Association of American Universities (AAU), surveying students in the spring of 2015. The resulting
report (“Harvard AAU Report”) was released in September 2015.

As I read through the survey results, I was deeply concerned by the number of participants who
identified having experienced sexual assault and sexual harassment during their career at Harvard. What
also troubled me were the number of students who reported having low knowledge of and trust in the

 

! This represents the total number of Title LX Coordinators as of June 30, 2016 and since established in August of 2013, the
number has fluctuated between 50 and 55.
1

AR_00000023
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 24 of 133

University resources dedicated to addressing these issues. During the 2015-2016 school year (and on an
ongoing basis), one of my main priorities was to continue to build our community’s awareness of their
options and improve their trust in the Title IX Office, ODR, and Title IX Coordinators. Sexual and
gender-based harassment are underreported, nationally and at Harvard. My goal is that every Harvard
community member in need connects with a person with the expertise and position to help. Meaningful
progress is for these individuals to feel safe to come forward and to be supported when they do so.

While the Task Force Report and AAU survey inform our work, the scope of our programming 1s much
broader than the student voices captured in those efforts. For example, we focus on providing services to
other community members in addition to students, including staff and faculty. As our office has grown
over the last two years, Title [x Coordinators are becoming better known in each School and unit. We
often see and encourage the full spectrum of our community members — students, faculty, and staff — to
work with Title IX Coordinators while also accessing other services, such as OSAPR, Harvard
Chaplains, health services, the Employee Assistance Program (EAP), and/or Harvard University Police
Department (HUPD).

Under the leadership of Donald H. Pfister, former interim Dean of Harvard College and current Asa
Gray Professor of Systematic Botany and Curator of the Farlow Library and Herbarium, the University
convened the Title IX Policy Review Advisory Committee in February 2016. This committee of faculty
and students from across Harvard is in the process of reviewing the University-wide Sexual and Gender-
Based Harassment Policy (“Policy”) and procedures as implemented by our Office. As requested by the
Committee, we continue to provide consultation, ODR program documentation, data, and other
information to inform their review, while protecting the privacy of those who have engaged our services.
We welcome this close assessment by the Committee and look forward to the insights and ideas that will
be generated by this important work.

 

I am incredibly grateful for this opportunity to share our Office’s first Annual Report, which focuses on
our activities during 2015-2016 and provides background information on the type of programs we offer.
The highlights below reflect the action steps we’ve taken toward our goals and are consistent with the
Task Force recommendations and lessons learned from the Harvard AAU Report.

2015-2016 Highlights

e Compared to 2014-2015 (ODR’s first year), there was an almost 60 percent increase in the
number of complaints filed.

e Our Office was involved in delivering 96 audience-tailored trainings and presentations, which
included community members from across Harvard.

e We continued to support and build expertise within the network of 52 Title IX Coordinators
across all Schools and units.

e Last year, our Office experienced significant growth by instituting a “pipeline program” to
recruit and promote diverse staff with specialized professional backgrounds, thus increasing our
efficiency, reach, and timeliness, while continuing to maintain the high quality of our service to
the University community.

e Title [IX Office and ODR staff members also continued to hone and advance our skills base,
receiving more than 200 hours of professional development training in subjects including sexual
assault forensics, the neurobiology of trauma, and mental health issues in the workplace.

AR_00000024
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 25 of 133

T hope you find this report helpful and thank you for the opportunity to partner with you in this
important work.

“Vs J

MALL 4-7

Mt _—
e

’

P.S. Jumping to the present, we are excited to unveil our new mobile-optimized Title [Ix Resource
Guide, which can be accessed via http://resourceguide.titlex.harvard.edu/.

 

November 29, 2016

Table of Contents

I. Overview of Services: Title [IX Office, Title [IX Coordinators, and ODR................ccccccscssscsceees 3
IL. Nleet thé Teas s: sccss cscs amcencn anc mei ame mee er RI A TO ERIE Me CRORE 6
ILL, Conimtinitity Response Ii atives siscsisscscnsassssssssnscsnscasnsssavanssssnscenenessaeasnccennennmmnacexenarsenenseass 10
TV. Community Engagement Programing. ...............sccccsssccssssscssssscscsscsssscsssssesessssseecssssesssssesseseees 11
V. ODR- Equitable, Prompt, Sensitive, and Thorough Dispute Resolution. ...............sssscsseeee 13
WA, CSO cere sense reser rnexm naire acnanennenemnrennennsmnenneenicnsneunsten see cman neneeNeane ue Re NCRRRR RENNER NEN URtENRNE NN NERD 17
Appendix A: Abridged List of Harvard Resources ............ccsssccsssscssscscssscscscccssssccescssssscessssesseseees 17

I. Overview of Services: Title [IX Office, Title [IX Coordinators, and ODR

The Title IX Office, 52 Title IX Coordinators, and ODR play a central role in addressing concerns
regarding sex discrimination in a fair manner, with the ultimate goal of ensuring that all community
members have full, equal access to University programs and activities regardless of sex, sexual
orientation, and/or gender identity. University programs and activities include, for example: access to
the Harvard facilities, academic courses and events, employment opportunities, and off-campus
activities sponsored at the local School or unit level.

There is no place at Harvard for sex discrimination — this includes sexual harassment and sexual
violence, as well as gender-based harassment, which encompasses harassment based on sex-
stereotyping, sexual orientation, and/or gender identity.

The Title EX Office and ODR are located at:
44R Brattle Street, 2nd Floor

Cambridge, MA 02138

Title LX Office ODR

Phone: (617) 496-0200 Phone: (617) 495-3786

Fax: (617) 496-5641 Fax: (617) 496-5641

Email: titleix@harvard.edu Email: odr@harvard.edu
Website: http://titleix.harvard.edu/ Website: http://odr.harvard.edu/

3

AR_00000025
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 26 of 133

A. Title [X Structure at Harvard

 

Network of 52
Title [IX Coordinators

 

B. Options for Supportive Services

 

The Title IX Office provides a multi-pronged approach to addressing issues of sexual or gender-based
harassment impacting the Harvard community. Individuals making disclosures, and those alleged to
have committed sexual and/or gender-based harassment, have access to a range of options and resources
to choose from — including both informal and formal avenues for seeking assistance and resolving
disputes. The options, explained below, are designed to appropriately address the particular behavior at
issue, while maintaining fairness and providing due process.

Individuals seeking more information may meet with a member of the Title IX Office, ODR, and/or
their Title IX Coordinator to learn about the options and resources available, and ask questions.

i. Disclosure with Interim Measures

Disclosures with interim measures represent the majority of Title IX Office and Coordinator activity.
Most individuals who disclosed an incident of potential sexual or gender-based harassment in 2015-
2016 chose to engage their Title IX Coordinator for these informal supports and did not file a formal
complaint with ODR. Interim measures are individualized supports to help students, faculty, and staff
who may have experienced incidents of sexual or gender-based harassment continue to fully participate
in University programs and activities. Title Ix Coordinators work with these individuals to develop
robust supports designed to address particular concerns and prevent those issues from recurring.
Coordinators also monitor interim measures and work with the individual to make any changes, as
appropriate.

AR_00000026
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 27 of 133

An individual may request interim measures at any time and, where appropriate, without engaging in
other University options — such as informal resolution or filing a complaint with ODR. If informal
resolution or an ODR complaint are utilized, interim measures may be put in place throughout those
processes. Where an individual files a complaint with ODR, following the ODR investigation, additional
measures may be put in place, and interim measures may become permanent.

Consistent with School or unit policy, interim measures might include, among others:

Extensions of time or other course-related adjustments
Alterations to course schedules or work schedules
Working with HUPD to arrange for a campus escort
Restrictions on contact between parties

Changes in work locations

Changes in housing

Leaves of absence

Increased monitoring of certain areas of the campus

ii. Informal Resolution

Informal resolution is a voluntary process through which the party initiating the request identifies
specific allegations and, with the assistance of their Title IX Coordinator or ODR, addresses those
allegations through a written agreement that is mutually acceptable to both parties and the School or unit
Title IX Coordinator. At any point prior to such resolution, the party who initiated the request may
withdraw the request for informal resolution and initiate a formal complaint under the applicable
procedures. Ordinarily, the informal resolution process will be concluded within two to three weeks of
the date of the request. Once the parties have reached an express agreement through informal resolution,
ODR will not investigate a complaint based on the same scope of allegations. Some allegations may not
be appropriate for informal resolution, for example: allegations that may indicate sexual assault or
sexual violence.

iit. ODR Investigation

An individual may file a complaint with ODR, either on their own behalf or on behalf of another
individual, alleging a violation of the Policy (or the policy in effect at the time of the conduct, if
different). Pursuant to the Policy, ODR has been charged with implementing the University’s procedures
for students,” staff,* and, in almost all schools, faculty. ODR, in a neutral role and overseen by the
University Title [IX Officer, works in partnership with the Schools and units to carry out these
responsibilities.

Once a complaint is received by ODR, the Title IX Officer will assign the case to an Investigator.
Typically, the Investigator is assisted by one Title IX Associate or Title IX Fellow on each case, with
oversight by the Lead Investigator and the Title [IX Officer. The School or unit with which the

 

? With the exception of Harvard Law School (HLS) students, for whom a separate set of procedures applies.

3 ODR began investigating staff cases on March 6, 2015 when the University-wide staff procedures took effect.

 

5

AR_00000027
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 28 of 133

Respondent (the person who is alleged in the Complaint to have engaged in conduct prohibited by the
Policy) is affiliated may designate an additional individual (a “designee”) to work jointly with the
Investigator (collectively, the “Investigative Team”). Investigators and designees have the appropriate
training to ensure they possess the specialized skills and understanding to conduct prompt, fair, and
effective investigations.

Findings and Determination

 

Acting as a neutral, in each case ODR makes findings of fact, applying a preponderance of the
evidence standard (“more likely than not”), and determines based on those findings of fact
whether a Policy violation has occurred. At the conclusion of the investigation, ODR issues a
final report that is provided to both parties, the School or unit Title IX Coordinator, and the
appropriate officer for disciplinary matters in the School or unit.

The applicable procedures set out reasonably prompt timeframes for investigations, taking into
account the complexity of any case and the severity and extent of the alleged conduct.

Appeal

Both parties may appeal the decision based on specific procedural grounds (outlined in the
applicable procedures) and must submit their appeal within one week of the date of the final
report.

Sanctioning

When ODR finds a Policy violation has occurred, the imposition of disciplinary sanctions will be
considered separately by the appropriate officials at the Respondent’s School or unit. ODR does
not determine sanctioning.

II. Meet the Team
Title IX Office

Mia Karvonides
Title [X Officer and Director of ODR
a 3) Mia began as Harvard University’s inaugural Title LX Officer in March
2013 and assumed additional responsibilities as the Director of ODR in
September 2014. In these roles and as a member of the Office’s
leadership team, she oversees and coordinates the University’s
initiatives to prevent and address sexual and gender-based harassment.
Mia is responsible for ensuring compliance across the University with
re Title IX, related provisions of the Violence Against Women Act, and
= other related federal and state laws pertaining to sex discrimination.
Having represented schools in private practice and held appointments at both the state and federal level,
Mia came to Harvard with 12 years of experience in education law and civil rights, including
investigating cases of alleged sex, race, national origin, and disability discrimination. Prior to entering
law, Mia worked as a Bowdoin College administrator for 5 years. She is a licensed attorney and holds a

    
 

AR_00000028
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 29 of 133

B.A. from Wheaton College and a J.D. from Vermont Law School. For 3 years, Mia served on the board
of a Boston-based non-profit serving pregnant and parenting teens.

Nicole Merhill
Deputy Title [X Officer
As a member of the Office’s leadership team, Nicole leads education
programming and prevention efforts in the Title [X Office and continues
to support and build expertise within the group of 52 Title IX
Coordinators across the University. She has more than 15 years of civil
_@, rights experience in various protected class statuses, including sex, race,
color, national origin, disability, and age. She holds a bachelor’s degree in
. Elementary Education and English from Purdue University and a J.D.
from University of New Hampshire School of Law.

  
 

Alexandria (“Alex”) Masud
Title IX Department Administrator

As a member of the Office’s leadership team, Alex oversees the
operational and financial status of the office by evaluating all ongoing
projects for adherence to long-term strategic and multi-year financial
plans. She has a B.A. in Philosophy of Law with a concentration in
French Literature from Albion College. Prior to Harvard, she spent
over a decade working in the business management and institutional
asset management fields.

Sara coordinates monthly programming for the 52 Title IX
Coordinators and recurring trainings for the other University
stakeholders who engage with the Title [IX Office and ODR. She works
closely with Nicole to develop new strategic prevention and education
initiatives. Sara has more than six years of experience in the field of
public health, including community interventions (to promote injury
prevention), data collection, and engaging with community and
government stakeholders. She holds a B.A. from Fordham University
with a major in Theatre Arts and a minor in Communications & Media Studies and an MLS. in Health
Communication from Tufts University School of Medicine.

 

AR_00000029
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 30 of 133

Erika Christensen

Title [IX Program Coordinator

) Erika is the friendly face welcoming visitors to the Office and supports
our projects by conducting research, event planning and coordination,
and developing web content. She has a B.A. in the Studies of Women,
Gender, & Sexuality from Harvard College. Prior to joining our Office,
she worked to support at-risk communities by developing suicide
mitigation strategies. She also worked as a national campaign recruiter
during the 2016 presidential primaries.

  

ODR

William (“Bill”) McCants

Lead Investigator and Deputy Title IX Officer

As a member of the Office’s leadership team, Bill supervises the ODR
staff, ensures timely and high-quality complaint resolution processes,
and develops and delivers extensive University-wide training. He came
to the Office in August 2014 with over 12 years of experience in civil
rights investigations on the federal and state levels, in various protected
class statuses, including sex, race, color, national origin, disability, and
age. A graduate of HLS and a licensed attorney, Bill has master’s
degrees in psychology (FAS/DCE) and criminal justice (Northeastern
University). He holds a bachelor’s degree from UCLA in History with a minor in Economics. A
secondary schoolteacher for eight years, Bill taught U.S. and European History and Psychology, the
latter two subjects at the advanced placement (AP) level. He has also served as a co-Head of House in
MIT undergraduate and graduate housing for over 14 years.

 

Tlissa Povich
Title [IX Investigator

   

| Tlissa has conducted investigations and facilitated trainings with ODR
since its inception in the fall of 2014. A graduate of HLS and a licensed
attorney, Ilissa previously worked at a major Boston law firm and as
General Counsel of a Boston area company. She holds a bachelor’s
degree from Duke University in Public Policy Studies and Economics.
Tlissa has taught legal writing to new lawyers and summer associates.
She is also an active volunteer in her local community and has served
in leadership roles in education.

AR_00000030
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 31 of 133

Brigid Harrington
Title IX Investigator .

_ Brigid has been a licensed attorney for 11 years and is in her second
year conducting ODR investigations and facilitating trainings as an
Investigator. She previously conducted criminal investigations as an
Assistant District Attorney in New York, where she was assigned to the
Special Investigations Bureau of the Special Narcotics Prosecutor, and
has worked as a civil litigator in Boston. Brigid has a B.A. from the

F University of Pennsylvania and a J.D. from Boston College.

 

le

Betsy Noel
Title [IX Investigator

  
 
  

Betsy joined ODR in August of 2014 as a Fellow and now conducts
investigations and facilitates trainings as an Investigator. She is a
licensed attorney and registered nurse with a background in health,
health policy, nonprofits, and higher education. She obtained a B.A.
from Yale in 2006, a nursing degree from Johns Hopkins University
School of Nursing in 2008, and her J.D. from Columbia in 2014. Betsy
continues to serve as a resident tutor at the College and has been in that
role for 5 years.

Julia Saenz

Title IX Associate

(Currently serving in interim role as Assistant Deputy Title [X Officer)

) Julia is an alumna of the University’s Administrative Fellowship
Program (AFP). As Title IX Associate, she assists the ODR
investigators in conducting investigations, conducting legal research,
and facilitating trainings. In her current interim role as Assistant
Deputy Title IX Officer, Julia has separated from the work of ODR in
order to support the 52 Title IX Coordinators in responding to
disclosures. Julia is a licensed attorney with a bachelor’s degree in
social work from New York University and a J.D. from Boston
University School of Law. Prior to coming to Harvard, she worked in the civil rights, clinical social
work, and public policy fields providing services to LGBTQ and immigrant clients. She also serves as a
volunteer tutor for elementary and middle school students and is fluent in Spanish.

 

ke

Annie Chan

Title [IX Fellow

| Annie is a participant in AFP and as Title IX Fellow, assists the ODR
investigators in conducting investigations, conducting legal research,
and facilitating trainings. She is a licensed attorney with a bachelor’s
degree in Politics from New York University and a J.D. from Emory
University School of Law. Before coming to Harvard, she practiced
law with a non-profit organization. Annie also works with middle
school, high school, and college students as a tutor in test preparation
and academics. She is fluent in Mandarin Chinese.

AR_00000031
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 32 of 133

I. Community Response Initiatives

A. Title IX Coordinators: Sensitive, Discrete Expertise and Positioned to Help

Harvard has designated 52 Title IX Coordinators with affiliations across every School and unit of the
University to assure that every student, faculty, and staff member has access to support at the local level.
Title [IX Coordinators serve in a neutral role and help address issues of equity and inclusion pertaining to
sex (including sexual harassment), sexual orientation, and gender identity. In 2015-2016, the Title IX
Office provided ongoing individualized coaching to Coordinators, who responded to hundreds of
disclosures, and assisted in: providing robust supports designed to address particular concerns and
prevent them from recurring; monitoring for evolving patterns; and helping constituents to access
University and community resources.

The Title IX Office’s support for Coordinators also includes monthly 90-minute continuing education
trainings on subjects relevant to Title [IX and sexual and gender-based discrimination. In 2015-2016,
trainings covered topics such as sexual harassment and cross-cultural communications, academic
freedom, and responding to disclosures. Guest speakers also presented on Task Force-recommended
topics such as bystander intervention and LGBTQ cultural competency.

As emphasized earlier, when Title IX Coordinators receive a disclosure of possible sexual or gender-
based harassment, they provide multiple options to each individual who may have been affected. In
2015-2016, the vast majority of people who worked with Title IX Coordinators chose to use interim
measures, which can be modified as the person’s needs change over time. Harvard’s Title IX system
promotes the self-determination of these individuals and recognizes that though they may not initially be
ready to file a complaint with ODR, they may do so down the road, or they made decide to continue to
receive supports without engaging their other options. In the interim, and regardless of whether they
decide to proceed with a formal complaint, they receive individualized supports from the time of the
initial disclosure to the Coordinator.

The Task Force Report noted that our Title [x Coordinators, “who were appointed and trained in the
summer of 2013, have already seen a significant increase in the number of students requesting
support.” 4 In 2015-2016, the Title IX Office saw a steady increase in the number of students, faculty,
staff, and other community members accessing services. It is anticipated that this trend will continue as
the office builds further confidence in, and awareness of, those resources.

Our goal is that each individual impacted by sexual or gender-based harassment will connect with a Title
IX Coordinator — either directly or through a friend, colleague, mentor — to receive timely information
and the supports they need to fully participate in their day-to-day routine at Harvard. This not only helps
improve outcomes on the individual level, it also enables Title [IX Coordinators to track and address
patterns, and create comprehensive solutions for their entire School or unit community and the
University at large.

Below is one example of this growing trend, capturing the marked increase over a three-year period in
Harvard College undergraduate students connecting with their Title [IX Coordinators for support.

 

‘ Task Force Report at 9.
10

AR_00000032
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 33 of 133

 

 

Snapshot: Increased Disclosures to the Title [IX Coordinators at Harvard College
In 2015-2016, 121 students connected with the two Title [IX Coordinators for students at Harvard
College to disclose incidents of potential sexual or gender-based harassment and receive supports — a

significant increase from the two prior years.* This is just one example from two of the 52 Title IX
Coordinators across the University.

Example: Disclosures to Title [IX Coordinators for One School (Harvard College)

140
120
100
80
60
40

20

  

2013-2014 2014-2015 2015-2016

*The increase in the number of disclosures over this time period may be attributed, in part, to a greater
awareness of University resources.

 

 

IV. Community Engagement Programming

A. Education & Training

Through education and training initiatives, the Title IX Office provided the University community with
information, tools, and resources to promote healthy and inclusive interactions between students,
faculty, staff, and other community members. We also delivered targeted programming to the many
University resources who provide supportive services and link individuals to other professionals and
peers, including Title [IX Coordinators, OSAPR, and EAP.

University training participants included, for example:

OSAPR

Harvard Chaplains

Bureau of Study Council

Office of BGLTQ Student Life

Sexual Assault and Sexual Harassment (“SASH”) and other Tutors
Student peer counselors

11

AR_00000033
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 34 of 133

Managers at Schools and units across the University
Harvard University Health Services Counseling and Mental Health staff

 

Title [X Office was involved in 96 audience-tailored trainings and presentations to the
following stakeholders in 2015-2016, both proactively and in response to specific requests from
the community.

 

Individual
Syeeele)
Administrators,
Students, &
Faculty

sbi l-m D4 Orientation
Coordinators Sessions

 

 

 

 

 

Campus
Faculty & Other Resources
Responsible (including
Employees student peer
counselors)

 

 

 

 

 

 

 

 

 

 

i. Collaborative Resource Development

FAQs & Community Engagement:

In October 2015, the Title IX Office released its first round of FAQs, which focused on questions
about the Policy and procedures for the broader Harvard community. Outreach included
prerelease notices to student leaders and The Harvard Crimson;

We then engaged with student groups (Undergraduate and Graduate Councils, Our Harvard Can
Do Better, Harvard Students Demand Respect, and SASH Advisors) over a four-month period to
identify and develop student-centered questions. We continued to work with student groups to
develop a set of FAQs released in April 2016.

Prevention & Awareness Resources:

Created and distributed printed materials, including 15,300 copies of the Sexual Violence
Brochure (which incorporated significant student input) to students, faculty, and staff, including
an Undergraduate Council-initiated door drop in the Yard; and

Assisted in the development of the College’s “Sharing Information with the Title IX
Coordinator” poster that was subsequently shared across all Schools; and reviewed and assisted
with the creation of the Global Support Services-designed Sexual Harassment/Sexual Violence
brochure for student travelers.

 

 

B. Enhanced Supports for LGBTQ Students, Faculty, and Staff

 

Community Training: In response to the May 2016 OCR Dear Colleague Letter on
Transgender Students, we provided specialized training to the faculty/staff Title IX Coordinators
on issues related to gender identity and expression in the employment context, with a focus on
cultural competency. We also provided training to the full group of 52 Title [IX Coordinators in
recent developments and best practices for serving the LGBTQ communities in an informed,
sensitive way.

12

AR_00000034
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 35 of 133

e Culturally Competent Resources: We revised content on the Title [IX Office website to
promote inclusivity of resources for the LGBTQ communities, consistent with the Task Force
recommendation to enhance resources for this population. Along with OSAPR, all Title IX/ODR
staff attended half-day training on LGBTQ awareness offered by the Henway Health Violence
Recovery Program and GLBTQ Domestic Violence Project.

V. ODR -— Equitable, Prompt, Sensitive, and Thorough Dispute Resolution

As with our first year, each case ODR investigated was unique and highly complex. A summary of ODR
complaint processing in 2015-2016,° with comparisons to 2014-2015, is provided below:

e ODR received 26 new complaints in 2015-2016, compared to 15 complaints in 2014-2015.

e Complaints in 2015-2016 involved parties from 11 Schools and units.

e Approximately half of the complaints were resolved before progressing to a full investigation
(i.e., administrative closure, voluntary shift to informal resolution).

e One complaint was resolved through informal resolution in less than two months.

Timing: The ODR staff cut almost a month off the average length of investigations in comparison with
2014-2015. Average length of investigation for student cases: 5.4 months (2014-2015), 4.7 months
(2015-2016).° The decrease in investigation time can be attributed in part to the fact that ODR became
fully staffed in 2015-2016. ODR ensures that its investigators are as thorough as possible, and we
continue to work to make the process move more quickly while maintaining the same quality, fairness,
and sensitivity.

Many factors affect the length of the investigation in a particular case, for example:

e The type and total number of allegations per complaint;

e The nature and volume of the documentation submitted as evidence;

e The number of witnesses interviewed;

e Scheduling challenges, such as: academic obligations (e.g., exams, final projects); University
holidays; and parties’ and/or witnesses’ travel abroad;

e Extensions in time granted to parties to designate their respective personal advisors, which may
include attorneys

One of the strengths of our Policy, in contrast to those of many peer institutions, is that we have one
standard that applies to a range of behaviors. As a result, more frequently than not, we see in one
complaint allegations that include a constellation of conduct such as sexual assault, stalking (including
through electronic means), and a pattern of comments targeting an individual based on sex-stereotyping,
sexual orientation, and/or gender identity. The Policy takes into account that an individual may have
experienced multiple types of prohibited behavior, during one or more incidents. This standard allows us

 

> This report reflects ODR case data through June 30, 2016. Case data is presented without identifying information so as to
protect the privacy of the individuals involved. The sexual and gender-based harassment data in this report will not
correspond to Harvard’s annual report required under the federal Clery Act because this annual report uses definitions of
prohibited conduct that are more expansive than the Clery reportable offenses and also includes cases from a wider
geographic jurisdiction than in the Clery report.

® The average length of investigation was not calculated for staff cases because the population was too small.
13

AR_00000035
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 36 of 133

to be responsive to the broader array of conduct that may be negatively affecting someone’s life at
Harvard. Accordingly, a single case against one respondent may contain multiple allegations.

In addition, another advantage of our Policy is that we don’t stop at determining whether the conduct
occurred. We also assess whether a hostile environment has been created by evaluating the impact of the
conduct on the person who came forward and, potentially, on other individuals.

 

 

Data on the number of Policy violations can be viewed through two different lenses: by case or by
allegation. Of the total cases that went to full investigation (all involving students and staff),
approximately two-thirds were found to involve violations of the Policy, although only
approximately one-third of the total number of allegations brought in those cases were found to be
Policy violations. (Figures 1 and 2)

 

 

Figure 1. Full Investigations, Known Student Respondent:
Outcome by Case and Allegation,’ 2014-2016

7b
Pa
38%
Pay

Outcome By Case (n=13) Outcome By Allegation (n=38)

 

 

HViolation MH No Violation

 

 

 

 

7 Many complaints contain more than one allegation. Policy violation determinations must be made separately for each
allegation. If one or more allegations in a complaint result in the finding of a Policy violation, this is counted as a single
“Policy Violation, by Case.”

14

AR_00000036
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 37 of 133

Figure 2. Full Investigations, Known Staff Respondent:®
Outcome by Case and Allegation, 2014-2016

 

 

  

30%
20%

Outcome By Case (n=5) Outcome By Allegation (n=44)

BViolation MH No Violation

 

 

Case Demographics 2015-2016:

 

8 This category includes all non-faculty positions.

Just fewer than half of the complaints were filed by or on behalf of students (divided almost
equally between undergraduate and graduate/professional School students); the second largest
number were filed by or on behalf of staff, followed by third parties and faculty. (Figure 3)

In all but three of the cases that went to full investigation, the principals, prior to the incident,
either had interacted in a work context, in the course of a program or activity, or were engaged in
a dating/romantic relationship or a friendship prior to the incident. This is consistent with
national data.”

? See, e.g., Cantor, David ET AL., Report on the AAU Campus Climate Survey on Sexual Assault and Sexual Misconduct, xvii
(Sept. 21, 2015),
https://www.aau.edu/uploadedFiles/AAU_Publications/AAU_Reports/Sexual_Assault_Campus_Survey/AAU_Campus_Cli

mate Survey_12_14 15.pdf (the majority of undergraduate and graduate/professional students surveyed indicated the sexual

harassment “offender” was known to them prior to the incident) and U.S. Dep’t of Justice, Office of Justice Programs,

Bureau of Justice Statistics, National Crime Victimization Survey, 2010-2014 (2015), available at
https://www.bjs.gov/index.cfm?ty=dcdetail &iid=245#Methodology.

 

15

AR_00000037
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 38 of 133

Figure 3. University Status of Complainant, All Case Types, 2014-2016 (n=41)!° ©

 

 

 

 

 

 

 

 

2014-2015 2015-2016
Student 13 12
Staff 0 10
Faculty 0 l
Third Party 2 3

 

 

Figure 4. University Status of Respondent, All Case Types, 2014-2016 (n=41)

 

 

 

 

 

 

 

 

 

2014-2015 2015-2016
Student 13 10
Staff 0 10
Faculty 2 4
Third Party 0 I
Unknown 0 1

 

 

 

1° “Complainant” includes Reporter filing on behalf of a party. Of the 11 student Complainants for 2014-2015, 7 were
undergraduate and 4 were graduate or professional. Two of these 11 complaints were filed by Reporters on behalf of

students. Of the 9 student Complainants for 2015-2016, 5 were undergraduate and 4 were graduate or professional. Three of
these 9 complaints were filed by Reporters on behalf of students.

'! A party is categorized based on their University status at the time of the alleged conduct. Thus, for example, a former
student who is alleging harassment that occurred while they were a student is not counted, for the purposes of this data, as a

“third party.” (The same is true for staff. There have been no complaints thus far brought by or against former faculty

members.)

16

AR_00000038
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 39 of 133

Figure 5. Gender of the Principals, '? All ODR Cases, 2014-2016
(Complainant v. Respondent), '4 (n=88)

 

 

  

Female and Male v. Male, 3%

Male v. Male, 8%

Male v. Female, 5%

Transgender v. Female, 3%

Female v. Unknown Respondent, 2% Female v. Male, 69%

Female v. Transgender, 2%

Female v. Female, 8%

 

 

VI. Conclusion

The 2015-2016 period featured significant growth in the Title IX Office’s staff and programming, and in
the number of community members who sought support from our Office, including ODR, and from the
University’s 52 Title [IX Coordinators. Our goal is for each person seeking information and resources to
receive a sensitive, knowledgeable, and timely response. The Title [X Office will continue to work to
earn the trust of our community while increasing awareness of these issues and partnering effectively
with other stakeholders.

 

'2 For the purposes of this chart, “principals” include the individuals on whose behalf a complaint was filed.

13 The terminology used for these categories are the self-disclosed gender identifications of the principals in ODR cases to
date (i.e., through June 30, 2016).

14 “Female and Male v. Male” refers to a complaint filed on behalf of multiple female staff members and multiple male staff
members.

17

AR_00000039
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 40 of 133

APPENDIX A: ABRIDGED LIST OF HARVARD RESOURCES

For a comprehensive list of resources, visit our Title IX Resource Guide at
http://resourceguide.titleix.harvard.edu/.

 

Title [IX Office

Title LX Coordinators

Office for Sexual and Gender-Based Dispute Resolution (ODR)
Office for Sexual Assault Prevention and Response (OSAPR)
Harvard University Police Department (HUPD)

Harvard University Health Services (HUHS)

Harvard University Counseling and Mental Health (CAMHS)
Harvard University Health Services Behavioral Health
Harvard Chaplains

Bureau of Study Counsel

University Ombudsman Office

Ombuds Office — Longwood

Employee Assistance Program (EAP)

 

 

 

 

 

 

 

 

18

AR_00000040
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 41 of 133

NOT ALONE

The First Report of the White House Task Force to
Protect Students From Sexual Assault

April 2014

THE WHITE HOUSE ff
WASHINGTON re

 

AR_00000041
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 42 of 133

7

President Barack Obama signs the Presidential Memorandum establishing the White
House Task Force to Protect Students From Sexual Assault on January 22, 2014.
(Official White House Photo by Lawrence Jackson)

 

 

Sexual violence is more than just a crime against individuals. It threatens our
families, it threatens our communities; ultimately, it threatens the entire
country. It tears apart the fabric of our communities. And that’s why we’re here
today -- because we have the power to do something about it as a government,
as a nation. We have the capacity to stop sexual assault, support those who
have survived it, and bring perpetrators to justice.

President Barack Obama, January 22, 2014

Freedom from sexual assault is a basic human right... a nation’s decency is in
large part measured by how it responds to violence against women... our
daughters, our sisters, our wives, our mothers, our grandmothers have every

single right to expect to be free from violence and sexual abuse.

Vice President Joe Biden, January 22, 2014

AR_00000042
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 43 of 133

This report was prepared by the White House Task
Force to Protect Students From Sexual Assault.

The Task Force is Co-Chaired by the Office of the
Vice President and the White House Council on
VYomen and Girls.

AR_00000043
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 44 of 133

Table of Contents

EXECUTIVE SUIMIMALY.........ccscescescnsccscssccscceccsccescnscescnscscssscsscssssessnsceses 2
DE UR TA a tic ta tin tt wa: i, a i, i i ch in bi a 6
Gur First Task: Listening sssssnassesacnasvnas cuca vena snus snus tase vnwasnastnuaceusnnaa vaca renee 6
I. How Best to Identify the Problem: Campus Climate Surveys .......... 7
ll. Preventing Sexual Assault On CaMpus.............ccssccssccesccsscrsccnsecsseees 9
lll. Responding Effectively When a Student is Sexually Assaulted...... 11
IV. Improving the Federal Government’s Enforcement Efforts, and
Making Them More Transparent ...........cssccsscssccssccescssccnsccssescceees 16
POESOEE EREIS FOG, wists cnt wt twin wets ein wt win wt iin wt tn wt i wt iwi i wi Wi 20
iv

AR_00000044
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 45 of 133

Executive Summary

One in five women is sexually assaulted in college. Most often, it’s by someone she knows —
and also most often, she does not report what happened. Many survivors are left feeling isolated,
ashamed or to blame. Although it happens less often, men, too, are victims of these crimes.

The President created the Task Force to Protect Students From Sexual Assault to turn this tide.
As the name of our new website — NotAlone.gov — indicates, we are here to tell sexual assault
survivors that they are not alone. And we’re also here to help schools live up to their obligation
to protect students from sexual violence.

Over the last three months, we have had a national conversation with thousands of people who
care about this issue. Today, we offer our first set of action steps and recommendations.

The first step in solving a problem is to name it and know the extent of it — and a campus climate
survey is the best way to do that. We are providing schools with a toolkit to conduct a survey —
and we urge schools to show they’re serious about the problem by conducting the survey next
year. The Justice Department, too, will partner with Rutgers University’s Center on Violence
Against Women and Children to pilot, evaluate and further refine the survey — and at the end of
this trial period, we will explore legislative or administrative options to require schools to
conduct a survey in 2016.

Prevention programs can change attitudes, behavior — and the culture. In addition to identifying
a number of promising prevention strategies that schools can undertake now, we are also
researching new ideas and solutions. But one thing we know for sure: we need to engage men as
allies in this cause. Most men are not perpetrators — and when we empower men to step in when
someone’s in trouble, they become an important part of the solution.

As the President and Vice President’s new Public Service Announcement puts it: if she doesn’t
consent — or can’t consent — it’s a crime. And if you see it happening, help her, don’t blame her,
speak up. We are also providing schools with links and information about how they can
implement their own bystander intervention programs on campus.

When one of its students is sexually assaulted, a school needs to have all the pieces of a plan in
place. And that should include:

While many victims of sexual assault are ready to file a formal (or even public) complaint
against an alleged offender right away — many others want time and privacy to sort through their
next steps. For some, having a confidential place to go can mean the difference between getting
help and staying silent.

AR_00000045
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 46 of 133

Today, we are providing schools with a model reporting and confidentiality protocol — which, at
its heart, aims to give survivors more control over the process. Victims who want their school to
fully investigate an incident must be taken seriously — and know where to report. But for those
who aren’t quite ready, they need to have — and know about — places to go for confidential
advice and support.

That means a school should make it clear, up front, who on campus can maintain a victim’s
confidence and who can’t — so a victim can make an informed decision about where best to turn.
A school’s policy should also explain when it may need to override a confidentiality request (and
pursue an alleged perpetrator) in order to help provide a safe campus for everyone. Our sample
policy provides recommendations for how a school can strike that often difficult balance, while
also being ever mindful of a survivor’s well-being.

New guidance from the Department of Education also makes clear that on-campus counselors
and advocates — like those who work or volunteer in sexual assault centers, victim advocacy
offices, women’s and health centers, as well as licensed and pastoral counselors — can talk to a
survivor in confidence. In recent years, some schools have indicated that some of these
counselors and advocates cannot maintain confidentiality. This new guidance clarifies that they
can.

We are also providing a checklist for schools to use in drafting (or reevaluating) their own sexual
misconduct policies. Although every school will need to tailor a policy to its own needs and
circumstances, all schools should be sure to bring the key stakeholders — including students — to
the table. Among other things, this checklist includes ideas a school could consider in deciding
what is — or is not — consent to sexual activity. As we heard from many students, this can often
be the essence of the matter — and a school community should work together to come up with a
careful and considered understanding.

Sexual assault is a unique crime: unlike other crimes, victims often blame themselves; the
associated trauma can leave their memories fragmented; and insensitive or judgmental questions
can compound a victim’s distress. Starting this year, the Justice Department, through both its
Center for Campus Public Safety and its Office on Violence Against Women, will develop
trauma-informed training programs for school officials and campus and local law enforcement.
The Department of Education’s National Center on Safe and Supportive Learning Environments
will do the same for campus health centers. This kind of training has multiple benefits: when
survivors are treated with care and wisdom, they start trusting the system, and the strength of
their accounts can better hold offenders accountable.

Many sexual assault survivors are wary of their school’s adjudication process — which can
sometimes subject them to harsh and hurtful questioning (like about their prior sexual history) by
students or staff unschooled in the dynamics of these crimes. Some schools are experimenting
with new models — like having a single, trained investigator do the lion’s share of the fact-
finding — with very positive results. We need to learn more about these promising new ideas.

And so starting this year, the Justice Department will begin assessing different models for

AR_00000046
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 47 of 133

investigating and adjudicating campus sexual assault cases with an eye toward identifying best
practices.

The Department of Education’s new guidance also urges some important improvements to many
schools’ current disciplinary processes: questions about the survivor’s sexual history with

anyone other than the alleged perpetrator should not be permitted; adjudicators should know that
the mere fact of a previous consensual sexual relationship does not itself imply consent or
preclude a finding of sexual violence; and the parties should not be allowed to personally cross-
examine each other.

Because students can be sexually assaulted at all hours of the day or night, emergency services
should be available 24 hours a day, too. Other types of support can also be crucial — like longer-
term therapies and advocates who can accompany survivors to medical and legal appointments.
Many schools cannot themselves provide all these services, but in partnership with a local rape
crisis center, they can. So, too, when both the college and the local police are simultaneously
investigating a case (a criminal investigation does not relieve a school of its duty to itself
investigate and respond), coordination can be crucial. So we are providing schools with a
sample agreement they can use to partner with their local rape crisis center — and by June, we
will provide a similar sample for forging a partnership with local law enforcement.

The government is committed to making our enforcement efforts more transparent — and getting
students and schools more resources to help bring an end to this violence. As part of this effort,
we will post enforcement data on our new website — NotAlone.gov — and give students a
roadmap for filing a complaint if they think their school has not lived up to its obligations.

Among many other things on the website, sexual assault survivors can also locate an array of
services by typing in their zip codes, learn about their legal rights, see which colleges have had
enforcement actions taken against them, get “plain English” definitions of some complicated
legal terms and concepts; and find their states’ privacy laws. Schools and advocates can access
federal guidance, learn about relevant legislation, and review the best available evidence and
research. We invite everyone to take a look.

Today, the Department of Education’s Office for Civil Rights (OCR) is releasing a 52-point
guidance document that answers many frequently asked questions about a student’s rights, and a
school’s obligations, under Title IX. Among many other topics, the new guidance clarifies that
Title IX protects all students, regardless of their sexual orientation or gender identity,
immigration status, or whether they have a disability. It also makes clear that students who
report sexual violence have a right to expect their school to take steps to protect and support
them, including while a school investigation is pending. The guidance also clarifies that recent
amendments to the Clery Act do not alter a school’s responsibility under Title [IX to respond to
and prevent sexual violence.

AR_00000047
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 48 of 133

OCR is also strengthening its enforcement procedures in a number of ways — by, for example,
instituting time limits on negotiating voluntary resolution agreements and making clear that
schools should provide survivors with interim relief (like changing housing or class schedules)
pending the outcome of an OCR investigation. And OCR will be more visible on campus during
its investigations, so students can help give OCR a fuller picture about what’s happening and
how a school is responding.

The Departments of Education and Justice, which both enforce Title [X, have entered into an
agreement to better coordinate their efforts — as have the two offices within the Department of
Education charged with enforcing Title IX and the Clery Act.

This report is the first step in the Task Force’s work. We will continue to work toward solutions,
clarity, and better coordination. We will also review the various laws and regulations that
address sexual violence for possible regulatory or statutory improvements, and seek new
resources to enhance enforcement. Also, campus law enforcement officials have special
expertise to offer — and they should be tapped to play a more central role. We will also consider
how our recommendations apply to public elementary and secondary schools — and what more
we can do to help there.

The Task Force thanks everyone who has offered their wisdom, stories, expertise, and
experiences over the past 90 days. Although the problem is daunting and much of what we heard
was heartbreaking, we are more committed than ever to helping bring an end to this violence.

AR_00000048
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 49 of 133

Introduction

For too many of our nation’s young people, college doesn’t turn out the way it’s supposed to.

One in five women is sexually assaulted while in college.! Most often, it happens her freshman
or sophomore year.” In the great majority of cases (75-80%), she knows her attacker, whether as
an acquaintance, classmate, friend or (ex)boyfriend.*> Many are survivors of what’s called
“incapacitated assault”: they are sexually abused while drugged, drunk, passed out, or otherwise
incapacitated.* And although fewer and harder to gauge, college men, too, are victimized.°

The Administration is committed to turning this tide. The White House Task Force to Protect
Students From Sexual Assault was established on January 22, 2014, with a mandate to strengthen
federal enforcement efforts and provide schools with additional tools to help combat sexual
assault on their campuses. Today, we are taking a series of initial steps to:

1. Identify the scope of the problem on college campuses;

2. Help prevent campus sexual assault;

3. Help schools respond effectively when a student is assaulted; and

4. Improve, and make more transparent, the federal government’s
enforcement efforts.

As the Task Force recognized at the outset, campus sexual assault is a complicated, multi-
dimensional problem with no easy or quick solutions. These initial recommendations do not
purport to find or even identify all of them. Our work is not over.®

 

1 Krebs, C.P., Lindquist, C.H., Warner, T.D., Fisher, B.S., & Martin, S.L. (2007). The Campus Sexual Assault
(CSA) Study. Washington, DC: National Institute of Justice, U.S. Department of Justice.; Krebs, C.P., Lindquist,
C.H., Warner, T.D., Fisher, B.S., & Martin, $.L. (2009). College Women’s Experiences with Physically Forced,
Alcohol- or Other Drug-Enabled, and Drug-Facilitated Sexual Assault Before and Since Entering College. Journal
of American College Health, 57(6), 639-647.

2 Krebs et al., The Campus Sexual Assault (CSA) Study.

3 Ibid.

4 Ibid.; see also Kilpatrick, D.G., Resnick, H.S., Ruggiero, K.J., Conoscenti, L.M., & McCauley, J. (2007). Drug
Facilitated, Incapacitated, and Forcible Rape: A National Study. Charleston, SC: Medical University of South
Carolina, National Crime Victims Research & Treatment Center.

5 The CSA Study found that 6.1% of college males were victims of ether attempted or completed sexual assault.
Although many advocates prefer to use the term “survivor” to describe an individual who has been sexually
assaulted, the term “victim” is also widely used. This document uses the terms interchangeably and always with
respect for those who have been subjected to these crimes.

® — This first Task Force report focuses on sexual assault at postsecondary institutions — such as colleges,
universities, community colleges, graduate and professional schools, and trade schools — that receive federal
financial assistance. Thus, our use of the term “schools” refers to these postsecondary institutions.

AR_00000049
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 50 of 133

Our First Task: Listening

Many people are committed to solving this problem. To hear as many of their views as possible,
the Task Force held 27 listening sessions (12 webinars and 15 in-person meetings) with
stakeholders from across the country: we heard from survivors; student activists; faculty, staff
and administrators from schools of all types; parents; alumni; national survivors’ rights and
education associations; local and campus-based service providers and advocates; law
enforcement; civil rights activists; school general counsels; men’s and women’s groups; Greek
organizations; athletes; and researchers and academics in the field. Thousands of people joined
the conversation.

Not surprisingly, no one idea carried the day. But certain common themes did emerge. Many
schools are making important strides and are searching in earnest for solutions. A new
generation of student activists is effectively pressing for change, asking hard questions, and
coming up with innovative ways to make our campuses safer.

Even so, many problems loom large. Prevention and education programs vary widely, with
many doing neither well. And in all too many instances, survivors of sexual violence are not at
the heart of an institution’s response: they often do not have a safe, confidential place to turn
after an assault, they haven’t been told how the system works, and they often believe it is
working against them. We heard from many who reached out for help or action, but were told
they should just put the matter behind them.

Schools, for their part, are looking for guidance on their legal obligations and best practices to
keep students safe. Many participants called on the federal government to improve and better
coordinate our enforcement efforts, and to be more transparent. And there was another constant
refrain: get men involved. Most men are not perpetrators — and when we empower men to speak
up and intervene when someone’s in trouble, they become an important part of the solution.

l. How Best to Identify the Problem: Campus
Climate Surveys

When then-Senator Joe Biden wrote the Violence Against Women Act 20 years ago, he
recognized a basic truth: no problem can be solved unless we name it and know the extent of it.
That is especially true when it comes to campus sexual assault, which is chronically
underreported: only 2% of incapacitated sexual assault survivors, and 13% of forcible rape
survivors, report the crime to campus or local law enforcement.’

The reasons for non-reporting (whether to a school or to law enforcement) vary. Many survivors
of acquaintance rape don’t call what happened to them rape and often blame themselves. One
report found that 40% of college survivors feared reprisal by the perpetrator.’ Survivors also cite

 

7 Krebs et al., The Campus Sexual Assault (CSA) Study.
8 Sampson, Rana (2002). Acquaintance Rape of College Students, Washington, DC: Office of Community
Oriented Policing Services, U.S. Department of Justice.

AR_00000050
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 51 of 133

fear of treatment by authorities, not knowing how to report, lack of independent proof, and not
wanting families or other students to find out what happened.” Still others don’t report because
they don’t want to participate in a formal college adjudication process. !”

For colleges and universities, breaking the cycle of violence poses a unique challenge. When a
school tries to tackle the problem — by acknowledging it, drawing attention to it, and encouraging
survivors to report — it can start to look like a dangerous place. On the flip side, when a school
ignores the problem or discourages reporting (either actively or by treating survivors without
care), it can look safer. Add to this the competition for top students or a coveted spot on a
college rankings list — and a school might think it can outshine its neighbor by keeping its
problem in the shadows.

We have to change that dynamic.

Schools have to get credit for being honest — and for finding out what’s really happening on
campus. Reports to authorities, as we know, don’t provide a fair measure of the problem. But a
campus climate survey can. When done right, these surveys can gauge the prevalence of sexual
assault on campus, test students’ attitudes and awareness about the issue, and provide schools
with an invaluable tool for crafting solutions. And so:

@ Weare providing schools with a new toolkit for developing and conducting a
climate survey. This guide explains the methods for conducting an effective survey —
and contains a set of evidence-based sample questions to get at the answers.

e We call on colleges and universities to voluntarily conduct the survey next year.
Again, a school that is willing to get an accurate assessment of sexual assault on its
campus is one that’s taking the problem — and the solution — seriously. Researchers
recommend that schools conduct the survey in the winter or spring semesters, rather than
when students first arrive on campus in the fall.

Rutgers University, with its leading research institute on violence against women,!! will
pilot and evaluate the survey. Also, the Justice Department’s Office on Violence Against
Women will work with its campus grantees to conduct the survey and evaluate it. And
the Bureau of Justice Statistics will further refine the survey methodology.

What we learn from these pilots, evaluations, and schools’ experiences will chart the path
forward for everyone — and will culminate in a survey for all to use.

e Wewill explore legislative or administrative options to require colleges and
universities to conduct an evidence-based survey in 2016. A mandate for schools to
periodically conduct a climate survey will change the national dynamic: with a better
picture of what’s really happening on campus, schools will be able to more effectively
tackle the problem and measure the success of their efforts.

 

° Krebs et al., The Campus Sexual Assault (CSA) Study.
10 Tbid.
1 The Center on Violence Against Women & Children at the School of Social Work.

AR_00000051
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 52 of 133

ll. Preventing Sexual Assault on Campus

Participants in our listening sessions roundly urged the Task Force to make prevention a top
priority. Some even suggested that if prevention and education efforts don’t start earlier, it’s too
late by the time students get to college. While we certainly agree that this work should begin
early, the college years, too, are formative. During this transition to adulthood, attitudes and
behaviors are created or reinforced by peer groups. And students look to coaches, professors,
administrators, and other campus leaders to set the tone. If we get this right, today’s students
will leave college knowing that sexual assault is simply unacceptable. And that, in itself, can
create a sea change.

Federal law now requires schools to provide sexual assault prevention and awareness
programs.!? To help colleges and universities in this endeavor, we are providing schools with
new guidance and tools.

e Best practices for better prevention. The Centers for Disease Control and Prevention
(CDC) conducted a systematic review of primary prevention strategies for reducing
sexual violence, and is releasing an advance summary of its findings. CDC’s review
summarizes some of the best available research in the area, and highlights evidence-
based prevention strategies that work, some that are promising, and — importantly — those
that don’t work. The report points to steps colleges can take now to prevent sexual
assault on their campuses.

 

Among other things, CDC’s review shows that effective programs are those that are
sustained (not brief, one-shot educational programs), comprehensive, and address the root
individual, relational and societal causes of sexual assault. It also includes a listing of
prevention programs being used by colleges and universities across the country, so
schools can better compare notes about effective and encouraging approaches.'?

e Getting everyone to step in: bystander intervention. Among the most promising
prevention strategies — and one we heard a lot about in our listening sessions — is
bystander intervention. Social norms research reveals that men often misperceive what
other men think about this issue: they overestimate their peers’ acceptance of sexual
assault and underestimate other men’s willingness to intervene when a woman is in
trouble.“* And when men think their peers don’t object to abusive behavior, they are

 

12 See 20 U.S.C. § 1092(H) (The Jeanne Clery Disclosure of Campus Security and Campus Crimes Statistics Act,
commonly known as the Clery Act). The Department of Education is currently engaged in negotiated rule-making to
implement the VAWA 2013 amendments to the Clery Act that require schools to provide education and awareness
programs and to improve their campus security policies. Rule-making is scheduled to be completed in 2015, but
schools are expected to make a good faith effort now to meet the new requirements.

13° For aconcise and complementary factsheet on prevention strategies, see http://notalone. gov/assets/prevention-
overview.pdf.

4 Berkowitz, A.D. (2010) “Fostering Healthy Norms to Prevent Violence and Abuse: The Social Norms
Approach.” Accessed from:

http://Awww.alanberkowitz.com/articles/Preventing™o20Sexual%20 Violence%20Chapter%20-%20Revision.pdf

 

 

AR_00000052
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 53 of 133

much less likely to step in and help. Programs like Bringing in the Bystander’ work to
change those perspectives — and teach men (and women) to speak out against rape myths
(e.g., women who drink at parties are “asking for it”) and to intervene if someone is at
risk of being assaulted.

o To help enlist men as allies, we are releasing a Public Service Announcement
featuring President Obama, Vice President Biden, and celebrity actors. The
message of the PSA is simple: if she doesn’t consent — or can’t consent — it’s a
crime. And if you see it happening, help her, don’t blame her, speak up. We
particularly urge men’s groups, Greek organizations, coaches, alumni
associations, school officials and other leaders to use the PSA to start campus
conversations about sexual assault.

 

o To help keep these conversations going, we are providing a basic factsheet on
bystander intervention. In addition to the CDC summary, this document
identifies the messages and skills that effective programs impart, describes the
various ways to get the word out (in-person workshops, social marketing
campaigns, online training, interactive theater) and provides links to some of the
more promising programs out there.

 

@ Developing new prevention strategies. More research is needed to develop and
evaluate evidence-based programming to prevent sexual violence on campus. And so:

o In Fall 2014, the CDC, in collaboration with the Justice Department’s Office on
Violence Against Women and the Department of Education, will convene a panel
of experts to identify emerging, promising practices to prevent sexual assault on
campus. CDC will then convene pilot teams to put the consensus
recommendations into practice.

o The Justice Department’s Office on Violence Against Women (OVW) is
developing a multi-year initiative on campus sexual assault which, among other
things, will test and evaluate prevention programs used by its campus grantees.
Grantees will work with OVW and technical assistance experts to meet core
standards and evaluate the results. The next group of campus grantees will be
selected by October 2014.

o In 2015, the CDC will solicit proposals to identify, and fill, gaps in the research
on sexual violence prevention.

 

15 Banyard, V. L., Moynihan, M. M., & Plante, E. G. (2007). Sexual violence prevention through bystander
education: An experimental evaluation. Journal of Community Psychology, 35, 463-481

10

AR_00000053
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 54 of 133

lll. Responding Effectively When a Student is
Sexually Assaulted

Sexual assault is a crime — and while some survivors turn to the criminal justice system, others
look to their schools for help or recourse. Under federal law, when a school knows or reasonably
should know that one of its students has been sexually assaulted, it is obligated to act. These two
systems serve different (though often overlapping) goals. The principal aim of the criminal
system is to adjudicate a defendant’s guilt and serve justice. A school’s responsibility is broader:
itis charged with providing a safe learning environment for all its students — and to give
survivors the help they need to reclaim their educations. And that can mean a number of things —
from giving a victim a confidential place to turn for advice and support, to effectively
investigating and finding out what happened, to sanctioning the perpetrator, to doing everything
we can to help a survivor recover. The Task Force is taking the following steps:

Sexual assault survivors respond in different ways. Some are ready to make a formal complaint
right away, and want their school to move swiftly to hold the perpetrator accountable.

Others, however, aren’t so sure. Sexual assault can leave victims feeling powerless — and they
need support from the beginning to regain a sense of control. Some, at least at first, don’t want
their assailant (or the assailant’s friends, classmates, teammates or club members) to know
they’ ve reported what happened. But they do want someone on campus to talk to — and many
want to talk in confidence, so they can sort through their options at their own pace. If victims
don’t have a confidential place to go, or think a school will launch a full-scale investigation
against their wishes, many will stay silent.

In recent years, some schools have directed nearly all their employees (including those who
typically offer confidential services, like rape crisis and women’s centers) to report all the details
of an incident to school officials — which can mean that a survivor quickly loses control over
what happens next. That practice, however well-intentioned, leaves survivors with fewer places
to turn.

This is, by far, the problem we heard most about in our listening sessions. To help solve it:

@ Schools should identify trained, confidential victim advocates who can provide
emergency and ongoing support. This is a key “best practice.” The person a victim
talks to first is often the most important. This person should understand the dynamics of
sexual assault and the unique toll it can take on self-blaming or traumatized victims. The
advocate should also be able to help get a victim needed resources and accommodations,
explain how the school’s grievance and disciplinary system works, and help navigate the
process. As many advocates have learned over the years, after survivors receive initial,
confidential support, they often decide to proceed with a formal complaint or cooperate in
an investigation.

11

AR_00000054
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 55 of 133

e Weare also providing schools with a sample reporting and confidentiality protocol.
A school, of course, must make any policy its own — but a few guiding principles should
universally apply. As noted, some sexual assault survivors are ready to press forward
with a formal (or even public) complaint, while others need time and privacy to heal.
There is no one-size-fits-all model of victim care. Instead, there must be options.

That means, at a minimum, that schools should make it clear, up front, who on campus
will (or will not) share what information with whom. And a school’s policy should also
explain when it may need to override a request for confidentiality (and pursue an alleged
perpetrator) in order to provide a safe campus for everyone. The watchword here is
clarity: both confidential resources and formal reporting options should be well and
widely publicized — so a victim can make an informed decision about where best to turn.

And in all cases, the school must respond. When a student wants the school to take
action against an offender — or to change dorms or working arrangements — the school
must take the allegation seriously, and not dissuade a report or otherwise keep the
survivor’s story under wraps. Where a survivor does not seek a full investigation, but
just wants help to move on, the school needs to respond there, too. And because a school
has a continuing obligation to address sexual violence campus-wide, it should always
think about broader remedial action — like increasing education and prevention efforts
(including to targeted groups), boosting security and surveillance at places where students
have been sexually assaulted, and/or revisiting its policies and practices.

Every college and university should have an easily accessible, user-friendly sexual misconduct
policy. As the Task Force recognizes, there is no one approach that suits every school — but as
we also learned, many schools don’t have adequate policies. To help:

e Weare providing schools with a checklist for a sexual misconduct policy. This
checklist provides both a suggested process for developing a policy, as well as the key
elements a school should consider in drafting one. Importantly, schools should bring all
the key stakeholders to the table — including students, survivors, campus security, law
enforcement, resident advisors, student groups (including LGBTQ groups), on-campus
advocates, and local victim service providers. Effective policies will vary in scope and
detail, but an inclusive process is common to all.

We have not endeavored with this checklist to provide schools with all the answers:
again, depending on its size, mission, student body, location, administrative structure and
experience, a school community needs to tailor the checklist and make the policy its own.

e By September 2014, the Task Force will provide samples of promising policy
language on several other key issues. While all schools are different, we have identified
several challenging areas (in addition to confidentiality) where sample language could be
helpful. These include definitions of various forms of sexual misconduct; the role of the

12

AR_00000055
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 56 of 133

Title IX coordinator (recognizing that there may be various appropriate models for
different schools); and the proper immediate, interim and long-term measures a school
should take on behalf of survivors, whether or not they seek a full investigation.

Sexual assault can be hard to understand. Some common victim responses (like not physically
resisting or yelling for help) may seem counter-intuitive to those unfamiliar with sexual
victimization. New research has also found that the trauma associated with rape or sexual assault
can interfere with parts of the brain that control memory — and, as a result, a victim may have
impaired verbal skills, short term memory loss, memory fragmentation, and delayed recall.'©
This can make understanding what happened challenging.

Personal biases also come into play. Insensitive or judgmental comments — or questions that
focus on a victim’s behavior (e.g., what she was wearing, her prior sexual history) rather than on
the alleged perpetrator’s — can compound a victim’s distress.

Specialized training, thus, is crucial. School officials and investigators need to understand how
sexual assault occurs, how it’s perpetrated, and how victims might naturally respond both during
and after an assault. To help:

e By September 2014, the Justice Department’s Center for Campus Public Safety will
develop a training program for campus officials involved in investigating and
adjudicating sexual assault cases. The Clery Act requires these officials to receive
annual training on sexual assault (and also on domestic violence, dating violence and
stalking). The Center will develop a trauma-informed training program consistent with
the new requirements.

e By June 2014, the Justice Department’s Office on Violence Against Women will
launch a comprehensive online technical assistance project for campus officials.
Key topics will include victim services, coordinated community responses, alcohol and
drug-facilitated sexual assaults, and Clery Act compliance. Webinars and materials will
include the latest research, promising practices, training opportunities, policy updates,
prevention programming, and recent publications. The project will feature strategies and
training materials for campus and local law enforcement.

e By December 2014, the Department of Education, through the National Center on
Safe and Supportive Learning Environments, will develop trauma-informed
training materials for campus health center staff. Often, campus health centers are
the first responders for victims of sexual assault. Services will vary according to the

 

16 Bremner, J.D., Elzinga, B., Schmahl, C., & Vermetten, E. (2008). Structural and functional plasticity of the
human brain in posttraumatic stress disorder. Progress in Brain Research, 167(1), 171-186; Nixon, R. D., Nishith,
P., & Resick, P. A. (2004). The Accumulative Effect of Trauma Exposure on Short-Term and Delayed Verbal
Memory in a Treatment-Seeking Sample of Female Rape Victims. Journal of Traumatic Stress, 17(1), 31-35.

13

AR_00000056
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 57 of 133

school’s resources, but all staff should be trained on trauma-informed care — and these
materials will help.

Separate and apart from training, we also need to know more about what investigative and
adjudicative systems work best on campus: that is, who should gather the evidence; who should
make the determination whether a sexual assault occurred; who should decide the sanction; and
what an appeals process, if the school has one, should look like.

Schools are experimenting with new ideas. Some are adopting different variations on the “single
investigator” model, where a trained investigator or investigators interview the complainant and
alleged perpetrator, gather any physical evidence, interview available witnesses — and then either
render a finding, present a recommendation, or even work out an acceptance-of-responsibility
agreement with the offender. These models stand in contrast to the more traditional system,
where a college hearing or judicial board hears a case (sometimes tracking the adversarial,
evidence-gathering criminal justice model), makes a finding, and decides the sanction.

Preliminary reports from the field suggest that these innovative models, in which college judicial
boards play a much more limited role, encourage reporting and bolster trust in the process, while
at the same time safeguarding an alleged perpetrator’s night to notice and to be heard. To
evaluate these ideas:

e By October 2014, the Justice Department’s Office on Violence Against Women and
National Institute of Justice will begin assessing models for investigating and
adjudicating campus sexual assault cases, and identify promising practices. OVW
will also further test and evaluate these models through its campus grantees — which will
be selected by October 2014.

e On April 29, 2014, the Justice Department’s SMART Office will release a
solicitation for a pilot sex offender treatment program targeting college
perpetrators. Research suggests that treatment can be effective in reducing recidivism
among offenders, yet no programs currently exist for the college population. Regardless
of campus-imposed sanctions, we need to help reduce the risk that young perpetrators
will offend again. This first-of-its kind pilot project holds out new hope for reducing
sexual violence on campuses.

Rape Crisis Centers. Sexual assault survivors often need a variety of services, both immediate
and long-term, to help them regain a sense of control and safety. While some schools may be
able to provide comprehensive trauma-informed services on campus, others may need to partner
with community-based organizations.

14

AR_00000057
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 58 of 133

Regardless of where they are provided, certain key elements should be part of a comprehensive
victim-services plan. Because students can be assaulted at all hours of the day or night, crisis
intervention services should be available 24 hours a day, too. Survivors also need advocates who
can accompany them to medical and legal appointments. And because, for some survivors, the
road to recovery is neither short nor easy, longer-term clinical therapies can be crucial.

Rape crisis centers can help schools better serve their students. These centers often provide
crisis intervention, 24-hour services, longer-term therapy, support groups, accompaniment to
appointments, and community education. Rape crisis centers can also help schools train students
and employees and assist in developing prevention programs. And so:

e To help schools build these partnerships, we are providing a sample Memorandum
of Understanding (MOU) with a local rape crisis center. Schools can adapt this MOU
depending on their specific needs and the capacity of a local center.

e To help schools develop or strengthen on-campus programs, we are also providing a
summary of promising practices in victim services. This guide reviews the existing
research on sexual assault services and outlines the elements of an effective victim
services program.

e To assist Tribal Colleges and Universities (TCUs) with victim services, the Justice
Department’s Office on Violence Against Women will continue to prioritize TCUs in
its campus grant program solicitations. OVW is working to raise awareness of
funding opportunities by engaging with leading tribal organizations and partnering with
the White House Initiative on American Indian and Alaska Native Education. OVW will
also work with tribal domestic violence and sexual assault coalitions to provide TCUs
with technical assistance on victim services.

Local Law Enforcement. At first blush, many may ask why all cases of sexual assault are not
referred to the local prosecutor for criminal prosecution. Some, of course, are — but for many
survivors, the criminal process simply does not provide the services and assistance they need to
get on with their lives or to get their educations back on track. There are times, however, when
the local police and a school may be simultaneously pursuing a case. A criminal investigation
does not relieve a school of its independent obligation to conduct its own investigation — nor may
a school wait for a criminal case to conclude to proceed. Cooperation in these situations, thus, is
critical. So:

e By June 2014, we will provide schools with a sample Memorandum of
Understanding (MOU) with local law enforcement. An MOU can help open lines of
communication and increase coordination among campus security, local law enforcement
and other community groups that provide victim services. An MOU can also improve
security on and around campus, make investigations and prosecutions more efficient, and
increase officers’ understanding of the unique needs of sexual assault victims.

15

AR_00000058
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 59 of 133

   

Many schools have research institutes that can measurably improve our thinking about sexual
assault. Schools are uniquely suited to identify gaps in the research and develop methods to
address them. To lead by example, three universities have committed to developing research
projects that will better inform their response to the problem and contribute to the national body
of work on campus sexual assault:

e The Johns Hopkins University School of Nursing will study sexual assault among student
intimate partners, including LGBTQ relationships.

e The University of Texas at Austin School of Social Work will develop and evaluate
training for campus law enforcement and examine the effectiveness of Sexual Assault
Response Teams.

e The University of New Hampshire Prevention Innovations Center will design and
evaluate a training program for incoming students on sexual assault policies and
expectations for student conduct.

We invite others to join this collaborative — and to add their own research brains and resources
toward finding solutions.

IV. Improving the Federal Government’s
Enforcement Efforts, and Making Them More
Transparent

The federal government plays an important role in combatting sexual violence. And as we
outlined in our recent report, “Rape and Sexual Assault: A Renewed Call to Action,” this
Administration has taken aggressive action on many fronts.

 

We need to build on these efforts. To better address sexual assault at our nation’s schools, we
need to both strengthen our enforcement efforts and increase coordination among responsible
federal agencies. Also, and importantly, we need to improve our communication with students,
parents, school administrators, faculty, and the public, by making our efforts more transparent.

  

Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 ef seg., requires schools that
receive federal financial assistance to take necessary steps to prevent sexual assault on their
campuses, and to respond promptly and effectively when an assault is reported. Title IV of the
1964 Civil Rights Act, 42 U.S.C. § 2000c ef seq., also requires public schools to respond to
sexual assaults committed against their students. The Clery Act requires colleges and

16

AR_00000059
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 60 of 133

universities that participate in federal financial aid programs to report annual statistics on crime,
including sexual assault and rape, on or near their campuses, and to develop and disseminate
prevention policies. !”

The Department of Education’s Office for Civil Rights (OCR) is charged with administrative
enforcement of Title [IX in schools receiving financial assistance from the Department. OCR
may initiate an investigation either proactively or in response to a formal complaint. If OCR
finds a Title IX violation, the school risks losing federal funds. In these cases, OCR must first
seek to voluntarily resolve the non-compliance before terminating funds. Through this voluntary
resolution process, OCR has entered into agreements that require schools to take a number of
comprehensive steps to remedy the problem on their campuses.

The Department of Education’s Federal Student Aid (FSA) office is responsible for enforcing the
Clery Act, and conducts on-site reviews to ensure compliance. Ifa school is found to have
violated Clery, FSA directs it to take steps to comply and can impose fines for violations.

The Justice Department (DOJ) is responsible for coordinating enforcement of Title IX across all
federal agencies. DOJ shares authority with OCR for enforcing Title IX, and may initiate an
investigation or compliance review of schools receiving DOJ financial assistance. If schools are
found to violate Title [IX and a voluntary resolution cannot be reached, DOJ can initiate
litigation, including upon referral from other federal agencies, or seek to terminate DOJ funds.
DOJ is also responsible for enforcing Title IV. DOJ can use its authority under Title IV, Title
IX, and other federal civil nghts statutes to bring all facets of a school, including its campus
police, and local police departments into compliance with the law. DOJ can also intervene, file
amicus briefs, and/or file statements of interest in court cases involving these statutes.

The Administration is committed to making our enforcement efforts more transparent, and
getting schools and students more resources. And so:

@ The Task Force is launching a dedicated website — NotAlone.gov — to make
enforcement data public and to make other resources accessible to students and
schools. Although many tools and resources exist, students and schools often haven’t
been able to access them — either because the materials haven’t been widely available or
because they are too hard to find. Today, we are changing that.

Our new website will give students a clear explanation of their rights under Title [X and
Title IV, along with a simple description of how to file a complaint with OCR and DOJ

and what they should expect throughout the process. It will help students wade through
often complicated legal definitions and concepts, and point them toward people who can
give them confidential advice — and those who can’t.

 

17 Other laws also authorize the Justice Department to investigate campus sexual assaults and help campus police

as well as local, tribal and state law enforcement adopt comprehensive policies and practices to address the problem.
These include the Violent Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141; and the Omnibus
Crime Control and Safe Streets Act of 1968, 42 U.S.C. § 3789d.

17

AR_00000060
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 61 of 133

The website will also put in one central place OCR resolution letters and agreements
(except those that raise individual privacy concerns), and all DOJ federal court filings,
including complaints, motions, and briefs, consent decrees, and out-of-court agreements
(which are also available on DOJ’s website). These documents will be posted as a matter
of course, so students, school officials, and other stakeholders can easily access the most
current agreements.

The website will also contain the relevant guidance on a school’s federal obligations, best
available evidence and research on prevention programs, and sample policies and model
agreements.

Finally, the website will have trustworthy resources from outside the government — like
hotline numbers and mental health services locatable by simply typing in a zip code. It
will also have a list of resources broken down by issue — like advocacy/survivor services,
student groups, or LGBTQ resources — so someone can find more issue-specific
information.

The Task Force will continue to work with developers and advocates to find ways
that tech innovations can help end the violence. On April 11, more than 60 innovators,
technologists, students, policy experts, and survivors of sexual assault gathered at the
White House for a “Data Jam” to brainstorm new ways to use technology to shed light on
campus sexual assault and better support survivors.

Federal agencies are making datasets relevant to sexual assault readily available. In
keeping with the Administration’s open data pledge, federal agencies, including the
Departments of Education, Justice, Interior, and Health & Human Services have made
public more than 100 datasets related to sexual assault and higher education. These
datasets include survey results related to sexual violence, program evaluations, and
guidance documents. This data is posted on data. gov.

The Department of Education is taking additional steps to make its activities more
transparent. As noted, OCR is posting nearly all recent resolution letters and
agreements with schools on its website. OCR will also make public the schools that are
under OCR investigation, including those that involve Title IX sexual violence
allegations. This information will be made available by contacting the Department of
Education.

 

@ The Department of Education will collect and disseminate a list of Title IX
coordinators by next year. Every school must designate at least one employee to
coordinate its efforts to carry out its Title IX responsibilities. Although schools must
notify students of the name and contact information of the Title [X coordinator, there is
no central, national repository of coordinator contact information. The Department of
Education’s Office of Postsecondary Education and OCR will collect and disseminate
the list of higher education Title IX coordinators annually so anyone can easily locate a
coordinator. This information will also encourage coordinators to talk to each other and
share positive practices to Title IX compliance.

18

AR_00000061
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 62 of 133

The Administration is also committed to improving, and better coordinating, our enforcement
efforts. And so:

e The Department of Education is providing more clarity on schools’ obligations
under Title IX. In April 2011, OCR issued groundbreaking guidance to schools on their
obligations to prevent and respond to sexual violence under Title [X. Since then, schools
and students have asked for further guidance and clarity — and, today, OCR is issuing its
answers to these frequently asked questions.

 

Among many other topics, this new guidance clarifies that:

o Title IX protects all students, regardless of their sexual orientation or gender
identity, immigration status, or whether they have a disability;

© non-professional on-campus counselors and advocates — like those who work or
volunteer in on-campus sexual assault centers, victim advocacy offices, women’s
centers and health centers — can generally talk to a survivor in confidence;

© questioning or evidence about the survivor’s sexual history with anyone other
than the alleged perpetrator should not be permitted during a judicial hearing;

o adjudicators should know that the mere fact of a previous consensual dating or
sexual relationship does not itself imply consent or preclude a finding of sexual
violence; and

othe parties should not be allowed to personally cross-examine each other.

The Q&A also discusses (again, among many other topics) college employees’ reporting
obligations; the role of the Title [IX coordinator; how a school should conduct
investigations; and Title [X training, education and prevention.

@ The Department of Education is strengthening its enforcement procedures. OCR
has made changes to its enforcement procedures. !®

Among other things, OCR 1s instituting time limits for negotiating voluntary resolution
agreements. By law, OCR is required to pursue a voluntary resolution with a school
before initiating an enforcement action. Although this process is usually much faster than
litigation, it can also take time and, as a result, be frustrating for survivors who typically
remain on campus or enrolled in school for a limited time. To help guard against the risk
that a school may extend negotiations to delay enforcement, OCR is placing a 90-day
limit on voluntary resolution agreement negotiations where it has found a school in
violation of Title IX.

OCR’s procedures also now make explicit that schools should provide survivors with
interim relief — such as changing housing or class schedules, issuing no-contact orders, or
providing counseling — pending the outcome of an OCR investigation. OCR will also be

 

18 See http://www?2.ed.gov/about/offices/list/ocr/docs/ocrcpm. html.

 

19

AR_00000062
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 63 of 133

more visible on campus and reach out to more students and school officials during its
investigations, in order to get a fuller picture as to whether or not there is a problem on
campus.

@ The Department of Education is also clarifying how key federal laws intersect. In
addition to Title IX and the Clery Act, the Family Educational Rights and Privacy Act
(FERPA),!? which protects the privacy of student education records, can also come into
play in campus sexual violence investigations. In response to requests for guidance, the
Department of Education has created a chart outlining a school’s reporting obligations
under Title [X and the Clery Act, and how each intersects with FERPA. The chart
shows that although the requirements of Title [IX and the Clery Act may differ in some
ways, they don’t conflict.

e@ The Departments of Education and Justice have entered into an agreement
clarifying each agency’s role vis-a-vis Title IX. OCR and the Justice Department’s
Civil Rights Division (CRT) both enforce Title IX. To increase coordination and
strengthen enforcement, the agencies have entered into a formal memorandum of
understanding.”

@ The Department of Education offices responsible for Title [IX and Clery Act
enforcement have also entered into an agreement clarifying their respective roles.
As noted, the Federal Student Aid (FSA) office is responsible for Clery Act compliance,
whereas OCR enforces Title IX. Sometimes, their efforts overlap. To clarify their roles
and increase efficiency, FSA and OCR have formalized an agreement to ensure more
efficient and effective handling of complaints and to facilitate information sharing.

Next Steps

The action steps and recommendations highlighted in this report are the initial phase of an
ongoing plan. The Task Force is mindful, for instance, of the continuing challenges schools face
in meeting Title [IX and Clery Act requirements. We will continue to work toward solutions,
clarity, and better coordination. We will also review the various laws and regulations that address
sexual violence for possible regulatory or statutory improvements, and seek new resources to
enhance enforcement. Also, campus law enforcement officials have special expertise — and they
should be tapped to play a more central role. We will also consider how our recommendations
apply to public elementary and secondary schools — and what more we can do to help there.

Our work continues.

 

19-20 U.S.C. § 12328; 34 C.FR. Part 99.
20 “See http://www.justice.gov/crt/about/cor/ED DOJ MOU. TitleI[X-04-29-2014 pdf.

 

20

AR_00000063
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 64 of 133

aA ST

  

Lnited States Senate

CMR OPEL, UE
MOOMELANIG SECRET SORE ES,

WASHENE TN

 

 

May 5, 2017

President Danald J. Trump

The White House

(600 Pennsylvania Avenue, NW
Washington. DC 20500

Dear Mr. President:

As Chairman of the Senate Homeland Security and Governmental Affairs Subcommittee on
Regulatory Affairs and Federal Management, | conduct oversight of the federal regulatory
process to ensure regulations and sub-regulatory guidance are promulgated in a lawful manner.
As part of this oversight, I have repeatedly raised concerns about the Department of Education’ s
(the Department) use of certain Dear Colleague letters that advance substantive policy but may
have been issued without any legal basis. [ was pleased to see your recent Executive Order,
13791, directing the Secretary of Education to review ail regulations and guidance documents
relating to the Department of Education Organization Act, the General Education Provisions Act.
and the Elementary and Secondary Education Act of 1965 as amended by the Every Student
Succeeds Act.’ | write to you today to seek clarification as to whether this Executive Order
extends this regulatory review to the Office for Civil Rights as that office, in the previous
Administration, issued several problematic guidance documents.

During the 114" Congress, 1 conducted extensive oversight of the Department’s use of Dear
Colleague letters to advance substantive policy changes without proper underlying legal
authority. On January 7, 2016, I wrote to Secretary King regarding the Department's Office for
Civil Rights Dear Colleague Jetters on harassment and bullying (issued October 23, 2010)? and
sexual violence (issued April 4, 2011).2 On March 4, 2016, I wrote agam, reaffirming my
concerns after the Department's response to my initial letter was insufficient. Then on July 11.
2016, | sent a letter 10 Kathleen Tighe, Inspector General for the Department of Education,
raising s similar concerns over a Dear Colleague letter regarding transgender students (issued May
13, 2016).” which was subsequently withdrawn on February 22, 2017.° As guidance, these
letters purport to merely interpret statements of existing law; however, while they broadly cite to

 

' Exec. Order No. 13791 {Apr. 26, 20673.

PU, 5. Dept. of Edu., Office for Civil Rights, Dear Colleague (Oct. 26, 2010).

* U.S. Dept. of Edu. Office for Civil Rights, Dear Colleague (Apr. 4, 2011).

“US. Dept. of Edu., Office for Civil Rights, Dear Cofleague (May 13, 2016).
* US. Dept. of Justice, Civil Rights Div. and U.S. Dept. of Edu, Office for Civil Rights, Dear Colleague (Feb. 22.
20173.

AR_00000064
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 65 of 133

President Donald J. Trump
May 5, 2017
Page 2

Yitle IX of the Education Amendments of 1972, the letters fail to point to precise governing
Statutory or regulatory language that support their substantive policy changes.

in my view, the Department’s decision to advance these substantive policies through the issuance
of Dear Colleague letiers was an attempt to regulate without statutory authorization. Because the
Department issued these Dear Colleague letters without any underlying legal authority, they
should be considered void and immediately rescinded ~ in the same way the May 13. 2016 Dear
Colleague letter was rescinded.

| strongly beheve that under the previous Administration, the Department's Office for Civil
Rights has abused its authority and issued Dear Colleague letters without proper statutory
authority. Accordingly, I write to ask that you clarify whether this Executive Order extends to
the Office for Civil Rights, and if it does not, | strongly wge you to direct Secretary DeVos to
review all regulations and guidance documents issued by that office to ensure they comply with
federal law.

[ also urge you to require all future guidance documents issued by the Department to state their
statutory authority and which existing regulations they seek to clarify.

oes

Sincerely, oo

aD
ee 5

James Lankford”
Chairman ¢

vam * Subcommittee on Regulatory Affairs
and Federal Management. U.S. Senate
Committee on Homeland Security and
Governmental Affairs

ce: The Honorable Betsy DeVos
Secretary of Education

ce! The Honorable Heidi Heitkamp
Ranking Minority Member
Subcommittee on Regulatory Affairs and Federal Management

AR_00000065
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 'Page-66 of 1

JAMES LANKFORD WASHINGTON, Dg OFFER:

OKLAHOMA, . 416 Hany Seuare Ornice Buitoms
Wastineton, DC 26519
(202) 224-9754
APPAO! PRIATO NS i 1 Bronowar Aemnce
1015 Norse Broaoway Avenue, Sure 310
INDIAN AFFAIRS JANI ted B fa tes S eng (r Crtattona gee oe
INTELLIGENCE :
TULSA OFFICE:
HOMELAND SECURITY AND The Remineton Tower
GOVERNMENTAL AFFAIRS SSID EAST Skeity One, Sue 1000
CHAIRMAN Tuts, OK 3.4935

SUACOMMITIEE ON RrGuLarorny (918) 681976551

AFFAIRS ANO FEDERAL MANAGEMENT

my
te

June 7, 2017

The Honorable Elizabeth DeVos
Secretary

U.S. Department of Education
400 Maryland Ave, S.\W.
Washington, DC 20202

8T E Ud 8 NOP ITB;

Dear Secretary DeVos: |

es
th
e
R
E
9
rey
fr
Ee
Q
Ef
o
-
&
S
a
5
Te
&
oy
2
&
EB
e
a
g
&
&
g.
=
>
a
PT
n
8
5
a)
g
S
5
a
3
R
3
a
S"

o
fe
cad
ee
‘o
g
o
by
A
th
in
or
co
aa
o
a
te
=
§
ke
@
Q
i
a
a
3
a
B
9
yg
o
4
ee
A
2
Qo
E
g
i
°
a
or
&
a
c
8
&
a
=]
ro
o
Co

mission, and provide an inference that these schools are somehow guilty of disctimination. Following the
posting of this list, eighty-cight organizations Petitioned the NCAA to “divest from all religious-based Je
campuses” that requested a religious exemption under Title TX. Further, the California State legislature |
considered legislation to deny state educational grants (Cal Grants) to students who attend a religious college
that notiGes the Department that it is invoking its Title IX religious exemption,

woes lanktord.senata.gov

 

AR_00000066
 

Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 67 of 133

This prevents faith-based groups ftom maiataining the same privileges as other gtoups, including meeting
spaces, funding requests, and other campus resources open to every other campus organization. In some
cases, relipious organizations were being charged additional “security fees” to host events the University.
deemed “controversial.”

Colleges and universitics were once revered as marketplaces of ideas and areas to have respectful, yet
contrasting dialogue. I am disheartened that campus culture, which is outwardly committed to tolerance,
acceptance and diversity, has become intolerant to different belicfs or points of view. Universities have no
business forcing faith-based organizations or organizations of conscience to betray the very values on which
they were founded. .

Tn the days ahead, I urge you to use pour influence at institutes of higher education to cnsure that faith-based
Organizations are able to be present on carnpus and maintain their faith missions All Americans have the
tight to practice their faith or choose no faith at all. That right should nat he limited on a college campus.

It is my hope that during your time as Secretary of Education, you will take concrete steps, such as chose |
laid out above, to protect religious freedom. I am willing and ready to work with you and every office within
the Department of Education to protect and preserve this fundamental and fourtdational tight. I look
forward to hearing from you.

In God We Trust,

  

 

 

AR_00000067
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 68 of 133

FIRE 0s 2x0. sec

Foundation for Individusl
Rights in Education

May 24,9017

Ms. Betsy DeVas

Secretary of Education

U.S. Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Sentvia email and U.S. Mail
Dear Secretary DeVos:

The Foundation for Individual Rights in Education (FIRE) is anonpartisan, nonprofit
organization dedicated to defending liberty, freedom of speech, due process, academic
freedom, legal equality, and freedom of conscience on America’s college campuses. We write
to you today to congratulate you on your appointment and to request an opportunity to meet
with you at your convenience.

As we explained in previous correspondence with former Department of Education Assistant
Secrataries for Civil Rights Russlynn H. Ali and Catherine Lhamon (attached), FIRE is deeply
concerned about recent actions taken by the Department of Education’s Office for Civil Rights
(OCR) and their consequences for student and faculty rights to due process and freedom of
speech. Over the past few years, OCR’s actions have prompted colleges and universities across
the country to adopt unconstitutional speech codes and eliminate critical due process
protections.

You may already know that FIRE is currently sponsoring litigation by two plaintiffs (ane
university and one individual student) that challenges OCR’s imposition, through an April 4,
2011, “Dear Colleague” letter, of a requirement that colleges and universities receiving federal
_ funds use the low “preponderance of the evidence” standard in sexual misconduct cases. Doe
v. Lhamon, No. 1:16-cv-01158 (RC) (D.D.C. Aug, 15, 2016).

FIRE is also sponsoring litigation by former Louisiana State University (LSU) Professor
Theresa Buchanan, who was fired from her tenured position over her alleged violation of an
unconstitutional speech code, LSU’s code mirrors the language recommended as “a blueprint
for colleges and universities throughout the country” by OCR and the Department of Justice’s

570 Walnut Street, Suite 1250 Philadelphia, PA 19106
phone: 215-717-3473 fax: 215-777-3440
thefire.org

 

 

AR_00000068
“Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 69 of 133

Civil Rights Division, Educational Opportunities Section. Buchanan’s firing was such asevere
attack on academic freedom that LSU was censured for it by the American Association of
University Professors. Buchanan v. Alexander, et al., No. 3:16-cv-0 0041-SDD-EWD (M.D. La.
Jan. 20, 2016).

FIRE and many other individuals and organizations have repeatedly raised concerns about
the Department’s policies over the past few years. Disappointingly, however, the Department
has been unwilling to seriously engage with organizations focused on our nation’s
constitutional commitments to free speech, due process, and academic freedom. It remains
FIRE’s firm belief that the Department’s laudable and necessary work to address the effects of
discrimination in federally funded education programs, as well as its mission to promote
student achievement and preparation for global competitiveness, can and must be
accomplished within the bounds of the law and the Constitution. These goals need not be in
tension, and we stand ready to help reconcile them ina way that benefits all students and
faculty members.

We at FIRE would like to take this opportunity to once again reach out to the Department of
Education in the hope of building a productive relationship between the Department and civil
liberties organizations. To that end, we look forward to your response.

Sincerely,

Robert Shibley

Executive Director

Ce: Candice Jackson, Acting Assistant Secretary for Civil Rights, Department of Education

Encl.

 

AR_00000069
To: __Manalo, Alyinifl pete JSC, Pocumentead-2— Filed 06/03/19_Page-20-of-123—
Subject: R BESS ISC Request from|FIRE (Foundation for Individual Rights in Education)

Sent: Thur 6/8/2017 4:08:52 PM
From: Jackson, Candice

 

 

 

Alvin, for Dougie, here's my recommendation about this meeting:

 

 

 

 

AR_00000070
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 71 of 133

Sincerely,

Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

US. Department of Education

400 Maryland Ave. SW

Washington, OC 20202

From: Manalo, Alvin
Sent: Monday, June 05, 2017 12:47 PM

Ta: Jackson, Candice ae
Subject: Input Needed- Meeting Request from ARE Foundation for

Individual Rights in Education}
Hi Candice,

Please see the attached. The Foundatian for Individual Rights in
Education (FIRE) is requesting a meeting with the Secretary at her
convenience. They want to address their concerns with OCR’s actions {it
seems from the previous Administration) that prompted calleges and
universities “to adopt unconstitutional speech codes and eliminate

critical due process protections."

| see that you were copied on this letter, Do you recommend that the
Secretary find time to meet with Eaeez if so, Dougie asked that the
fallowing questions be answered:

1. Why wauld you like the Secretary to participate in this
meeting/event?

2. What specific issues would you like the Secretary to
discuss/speak on during the meeting/event?

3. What specific issues would the group like to discuss/hear about
during the meeting/event?

4, What would the takeaway be for the Department of
Education/Secretary and how does it advance the agenda of the
Department?

if not, jet me know if you advise that a surrogate meet with this group
(who?) or if we should simply decline.

AR_00000071
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 72 of 133

Cunningham, Phavy

Subject: FW: Families Advocating for Carnpus Equality FACE

From: Mayes, Edgar On Behalf Of DeVos, Betsy
Sent, Eriday. March 31,2017 8:14 AM

To: 4 Pil
Subject: RE: Families Advocating for Campus Equality FACE

Dear Pil

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your e-mail has bean forwarded ta the Secretary’s
scheduling staff for review,

 

 

 

 

 

 

 

Sincerely,
Edgar Mayes

Director, Carrespondence and
Communication Control Unit
Office of the Secretary

U.S. Department of Education
Washington, DC 20202

-----Griginal Message-----

From: Judith KELLEY! Pil
Sent: Thursday, March 30, 2017 4:47 PM

To: DeVos, Betsy

Subject: Families Advocating for Campus Equality FACE

 

Dear Secretary DeVos:

iam a board member of Farnilies Advocating for Campus Equality (FACE). | am writing to you in hopes you will meet
with FACE representatives in April to discuss OCR's mandates regarding Title LX investigations of campus sexual
misconduct cases. Many wrongfully accused students are being suspended, expelled, having their futures ruined and
reputations smeared in campus Star Chamber tribunals. FACE is a relatively new organization, small and unfortunately
growing quickly. We are averaging close to a calla day since the beginning of the year from students and their families
devastated by policies put in place by Gbama’s OCR but fortunate to have found our organization and the support and
education we can provide. The number of campus sexual misconduct reports has increased exponentially since 2011.
For every report made, there is an accused student on the other end receiving no help or support on campus while
facing the most devastating accusation of his or her young life.

FACE supports legislation that will make the process fair for all students anc the repeal of the 2011 Dear Colleague
Letter. | hope that you will hear our voices and listen to aur staries.

Sincerely,

AR_00000072

 

 
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 73 of 133

Cunningham, Phavy

 

 

Subject: FW: FACE Meetings

“--~ Original Message-----

From: Mayes, Edgar On Behalf Of DeVos, Betsy
sent. Friday. Anil 2.2017 3:33 PM

To: PIl

 

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your letter in support of Families Advocating for
Campus Equity’s meeting request has been forwarded to the Secretary's scheduling staff for review.

Sincerely,
Edgar Mayes

Director, Correspondence and
Communication Contral Unit
Office of the Secretary

U.S. Department of Education
Washington, DC 20202

 

_ooee Or ined. FLA

From: Pll
Sent: Friaayy ApH U7; 2UL? 2228 PM
To: DeVos, Betsy

Subject: FACE Meetings

 

 

 

 

 

 

 

Dear Ms.DeVos: | am emailing you in support of my very dear friend| Pil who will be joining the FACE Capitol
Hill meetings end of this manth. | urge you to please take the time, which | know must be a very busy time for you, to
attend their meetings and listen to what they have to say. Their stories and experiences are remarkable and
hearthreaking.

 

Thank you for taking the time to read my email/request. Here's hoping you will be able to attend.

 

Sincerely, Pil

 

 

 

Sent fram my iPad

AR_00000073
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 74 of 133

Cunningham, Phavy

Subject: FW: PLEASE meet with the FACE group regarding Title IX and Campus Sexual Assault

 

 

 

From: Mayes, Edgar On Behalf Of DeVas, Betsy

rol PI 4:38 PM
Ta: Pll -

Subyetry REY PLEASE Tet with the FACE group regarding Title IX and Campus Sexual Assault

Deaf, = PI

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your letter in support of Families
Advocating for Campus Equity’s meeting request has been forwarded to the Secretary’s scheduling staff for
review.

 

 

 

 

Sincerely,
Edgar Mayes

Director, Correspondence and
Communication Control Unit

 

Office of the Secretary

U.S. Department of Education
Washington, DC 20202

From: Pil

 

 

 

Sent: Thursday, Apel 06, 2017 3:37 PM
To: DeVas, Betsy
Subject: PLEASE meet with the FACE group regarding Title IX and Campus Sexual Assault

Ms. DeVas,

| understand some key people from a family advocacy group called FACE have requested to meet with you
when they're in Washington DC 4/24 and 25. [URGE you to meet with them. A personal tie | have to the
pawer that Title IX was given in 2011, is my nephew. He was falsely accused of rape from a member of the
young lady's family, not even by the young lady. Her brother, who never witnessed the act, said it was rape,
and the Title IX coardinator proceeded conduct a one-sided investigation and eventually suspend my nephew,
stripping him of his basketball scholarship and his 4th year of college. Even the local police, who interviewed
over 20 students who had attended the party where this consensual act happened, closed the case because of
lack of evidence and agreed that it was indeed consensual.

After spending well aver $100,000, my sister's family continues to battle while my nephew suffers from severe
depression and feels like he will have to live in the shadows for the rest of his life. THIS IS NOT RIGHT! Please
meet with these FACE members. | understand they'll alsa be bringing 2 or 3 of the young men that have seen
first hand what happens and can speak to their horrific experiences.

Thank you for your consideration.

AR_00000074
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 75 of 133

 

 

Pil

 

 

AR_00000075
Case 3:18-cv-00535-JSC Document 134-2. Filed 06/03/19 Page 76 of 133

 

Washington, Wendell

From: Washington, Wendell i
Sent: Thursday, April 06, 2017 12:42 PM
Ta: Washington, Wendell ‘

Subject: Kindly find time to meet with FACE (re. OCR CSTT Control #16-00472 1}

 

From: Mayes, Edgar On Behalf OF DeVos, Betsy
Sepak , April 06, 2017 8:40 AM

 

 

t
wy

 

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your letter in support of Familres
Advocating for Campus Equity’s meeting request has been forwarded to the Secretary’s scheduling staff for
review.

Sincerely,
Edgar Mayes

 

 

Director, Correspondence and

Communication Control Unit

Office of the Secretary
U.S. Department of Education
Washington, DC 20202

 

 

From: Pll

From;
Sent: Wednesday, April 05, 2017 8:10 PM I
To: DeVos, Betsy

Subject: Kindly find time to meet with FACE (re. OCR CSTT Control #16-004721)

 

 

 

Good Day Ms. Devos,

As a proud mother of seven children, four sons and three daughters, a special education
public school social worker and a University of Michigan Alumnus - | urge you to meet with
the fine and knowledgable people of FACE - Families Advocating for Campus Equity. As a
group, and individually, we recognize the importance of addressing and reducing sexual
assault on our college campuses. However, we equally understand that Title IX was
designed ta impact positive change in the area of gender discrimination. It was not
designed to be the punitive response to sexual assault cases. Discriminatory accusations
should result in investigation, institutional and/or civil action, while sexual assauit
accusations should resutt in criminal investigation and actions - there is a monumental
difference and divide between discrimination and assault. FACE is advocating for campus
equity for ALL - we have no hidden agenda - we seek equity in its purest form - FOR ALL.

i

 

AR_00000076
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 77 of 133

Tragically, we are letting our youth down with the improper implementation of a warped
Title IX amendment and new-found application.

In my mind, this profound differance between discrimination and assault lends itself to
the obvious question - why use a 1970s anti-discriminatory amendment to combat sexual
assault? The Dear Colleague letters of 2011 and 2014 employ an archaic and
overreaching civil reform tactic, via Title IX, to affempt to manage sexual assault - a
serious criminal offense and mental health issue on the campuses of our youth. It clearly
is not effective - simply take a count of legal filings by ail related parties - both accusers
and accused are offended and unsatisfied by this bastardized application of this quasi-
amended amendment. (The loop-hole with which was used to further the Title IX agenda
in itself is worthy of investigation and reform.) Sadiy, in addition to the nightmare the
falsely accused experience, hundreds of other college students, male and female, are
called to testify on their campuses and then for years to come in further civil litigation -
ALL lives are tragically altered for their unforeseen future.

Noteworthy, there is something horrifically wrong with the tying of federal funding to the
backs of the accused. in my son’s case, and many others, terrorists and mass murders
have more civil liberties than is afforded my child and he is a law abiding, American
citizen. Additionally, gender bias has actually reversed itself in cases employed to use
Title IX. If my son engaged in the same behaviors of his accuser - he uniquivically would
have been incarcerated. Tragically, the new Dear Colleague-Title IX protocol has
cultivated a harmful platform and vehicle to ensure that gender bias will flourish on college
CaMpuses - especially when used to address modern-day, co-ed sexual behavior. These
cases require true professional intervention, which should include mental health
professionals, sociologists, psychologists and law enforcement personal collaborating

to develop effective anti-assault protocol and interventions on campuses statewide. FACE
demands safety for ALL college students - for ALL our children.

My sincere appreciation for your time. efforts and dedication to education and our couniry.

 

 

Pll

 

 

 

 

 

 

 

 

AR_00000077
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 78 of 133

Cunningham, Phavy

 

 

eae aa aaa a ae
From: Catae, Tracy
Sent: Wednesday, April 05, 2017 3:30 PM
To: Kegler, Tarkishia
Subject: FW: Tithe IX and FACE

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sept: Wadnecdau.Anril 05, 2017 3:29 PM
Tox PM

Subject: RE: Title IX and FACE

 

Dear Friend:

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your appointment request has been forwarded to the

secretary's scheduling staff for review, The staff there will evaluate your request and be in touch if there are any questions.
If you have any questions regarding the status of your request, the scheduling staff can be reached at 202-401-3043.
Sincerely,

T. Tracy Catoe (Ms)

Deputy Director of Correspondence

Office of the Secretary
Washington, DC 20202

 

From: Pll
sent: Wweonesuay, Apri 0s, 2017 37Z6 PM
Ta: DeVos, Betsy

Subject: Title IX and FACE

 

 

 

Dear Ms. Devos,

[am writing to you as a member of FACE. I know that there are a few of our members who would like to meet
with you when the group meets in Washington, D.C. at the end of April. I would ask that you take the time to
meet them and listen to the stories of our sons who have been wrongly accused and "convicted." My son was
suspended from a small, private college in Southern California. The accuser originally claimed he raped her,
and then she changed her story to say it was not sex. According to my son, the "fooling around" was
consensual. As parents, we read the evidence that was put in the case, and there is no way anyone should have
come to the conclusion that it was not consensual. In fact, in their ruling, they said that her version of the story
was “above reproach," This,after she'd already lied and changed her story from rape to not rape.

AR_00000078
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 79 of 133

This type of injustice needs to stop. Our sons need to be heard clearly and treated fairly before their lives are
ruined by girls who are jealous of new girlfriends or are mentally unstable. If we had the means to do so, we'd
sue the accuser and the school, but as it is, we cannot take on that kind of financial stress, unfortunately. So, our
son is living at home this semester and working while his friends are at school, where they belong, | pray that
this does not affect his acceptance inta graduate schools in the future. I have to write emails under a pseudonym
to protect my identity so that if our story comes out, the accuser does not decide to sue us personally. This is a
vicious circle that needs to be broken. Please, have the true rapists and those who have sexually assaulted others
be punished to the full extent, but the witch hunt for men on campus needs to end today.

{am shocked at the number of families who are dealing with this issue. When I googled this issue to try and
find some online information about dealing with such trouble, I found FACE. The stories of the mental anguish
that these young men are facing is astounding. Please meet with our group and hear their stories.

Thank you for your time.

AR_00000079
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 80 of 133

Cunningham, Phavy

From: Mayes, Edgar

Sent: Friday, March 31, 2017 8:41 AM

To: Kegler, Tarkishia

Subject: FW: Request for a Meeting Regarding Abuses of Title IX

 

Please assign to Scheduling. |
group, "FACE." -

‘is writing in support of a request for a meeting with the advocacy

Thanks,
Edgar

 

From: Mayes, Edgar On Behalf Of DeVos, Betsy
Se Es E ¢ , March 31, 2017 8:19 AM

  

Dear Pil

 

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your e-mail has been forwarded to the
Secretary’s scheduling staff for review.

Sincerely,
Edgar Mayes

Director, Correspondence and
Communication Control Unit

Office of the Secretary

U.S. Department of Education
Washington, DC 20202

From:! Pil

Sent: Thursday, March 30, 2017 8:03 PM

To: Devas, Betsy

Subject: Request for a Meeting Regarding Abuses of Title IX

Ms. DeVos,

| am writing to request that you meet with representatives from Families Advocating for Campus Equality (FACE). Your
appointment as Secretary of Education was heralded by many in the “silent majority” as signaling a return to reason in
our educational system. You are seen a voice of reason in the very unreasonable world of American Education as it
stands at present.

As an Attorney practicing in NY, [have seen much, and become almost accustomed to, complete craziness in the
educational system. What goes in the realm of Title IX enforcement, however, is truly frightening. The absolute and
complete lack of Due Process is accepted by “intelligent” people in academia. The Constitution guarantees accused the

1

AR_00000080
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 81 of 133

right to Due Process of Law...that is a cherished hallmark of our system of justice. That right is completely denied to
respondents in Title iX proceedings.

Fingers are painted, accusations are made, rights are violated, and then quickly LIVES ARE RUINED.

| do not seek this meeting for myself, [ ask only that members of FACE be permitted some of your very valuable time to
make their case. They are speaking for countless others who have no voice in these matters, or fear to identify
themselves because of the horrible and life altering stigma that has been thrust upon them by Title Ix.

As an attarney, | can attest to the errors of Title IX enforcement. Asa Registered Nurse, | can attest to the tremendous
strain, grief depression and psychological harm that these false accusations and “kangaroo courts” have inflicted on the
accused and their families.

| am grateful for your consideration of this matter.

Very respectfully,

 

 

 

 

AR_00000081
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 82 of 133

 

Cunningham, Phavy
a aaa en nnn ttt
From: Mayes, Edgar
Sent: Friday, March 31, 2017 8:35 AM
To: Kegler, Tarkishia
Subject: FW: Reform of Title IX Campus Sexual Assault Hearings

Please assign to Scheduling.

Thanks,
Edgar

 

From: Mayes, Edgar On Behalf Of DeVos, Betsy
Sent; Thursday, March 30, 2017 4:40 PM

 

 

pear Pil

Thank you for your e-mail to Secretary of Education Betsy DeVos. Your request for an appointment has been
forwarded to the Secretary’s scheduling staff for review. The staff there will evaluate your request and be in
touch if there are any questions.

 

 

 

If you have any questions regarding the status of your request, the scheduling staff can be reached at 202-401-
3043.

Sincerely,
Edgar Mayes

Director, Correspondence and
Communication Control Unit
Office of the Secretary

U.S. Department of Education
Washington, DC 20202

 

Frome eee
sent: Thursday, March 30, 2017 4:15 PM
To: DeVos, Betsy

Subject: Reform of Title IX Campus Sexual Assault Hearings

 

Dear Madame Secretary,

AR_00000082
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 83 of 133

| have written to you before about my situation, being the mother of a boy who was wrongfully accused of sexual
assault as a third year law student at a VERY GOOD law school.
He has had a biased investigator, caught in two written lies, and he is in a biased system that is disrespectful of his rights
while championing the girl's, and she is not being honest on multiple counts. ;
| do not know how this will resoive, if at all, for many years as we intend to seek him complete vindication against the
schooi and the git, as well as anyone of her friends to who she defamed him.

| would like for you to meet with our group, FACE, when we are in D.C., Monday or Tuesday 4/24 & 25.

The effect on my son, my family and my law practice has been tremendous. We have incurred legal costs in excess of
$60,000 prior to the administrative proceeding simply to get as much information and fairness as we can possible wrought
out of the bias system.

AR_00000083
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 84 of 133

Mayes, Edgar

 

 

 

 

 

From: Pil

Sent: rhursday, March 30, 2017 3:16 Pa
To: DeVes, Betsy

Subject: Dear Colleague Letter

Dear Ms DeVos

[am a member of a group called Families Advocating for Campus Equality "FACE"

The lack of due process on College Campuses is destroying the lives of young men and their families and
wasting our tax dollars.

We would like to meet with you in Washington on 4/24 or 4/25. To discuss this topic.

Upon confirmation of the opportunity to meet with you we will confirm the names of the attendees. There will
be a small number,

We are enthusiastic about the opportunity to support you and your team to be the change we necd to see to
improve our educational system.

Thank you in advance. Look forward to meeting you.

Pil

Sent from my iPhone

 

 

 

 

|
i

AR_00000084
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 85 of 133

Mayes, Edgar

 

 

 

From: i Pil

Sent: Thursday, March 30, 2017 3:11 PM
Ta: DeVos, Betsy

Subject: , Title IX and the Dear Colleague Letter

Epo.

Thank you so much!

Have a great day!

Pil

 

 

 

 

Sent from my iPhone

> On Mar 30, 2017, at 12:07 PM, DeVos, Betsy <Betsy.DeVos@ed.gov> wrote:
>
>Dear wi
>

> Thank you for your telephone call and for your e-mail to Secretary DeVos. Your request for an appointment
has been forwarded to the Secretary's scheduling staff for review. The staff there will evaluate your request and
be in touch if there are any questions.

>

> If you have any questions regarding the status of your request, the scheduling staff can be reached at 202-401- |
3043.

>

> Sincerely,

> Edgar Mayes

>

> Director, Correspondence and
> Communication Control Unit
> Office of the Secretary

> US. Department of Education
> Washington, DC 20202

= .

>

>

 

 

 

 

 

 

 

 

> From, Pil

> Sent: Tnursuayywiaren 30; 20IT ZO PM S,
> Ta: DeVos, Betsy . _
> Subject: Re: Title IX and the Dear Colleague Letter *
>

> There is a group called Families Advocating For Campus Equality. We would like to meet with her possibly

4/24 or 4/25,
>

 

 

 

 

 

AR_00000085
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 86 of 133 .

> We are very concerned about the lack of due process.

 

 

 

 

>

> Thank you so much for your ongoing dialogue.

>

> Pil

>

>

> s

> Sent from my iPhone
>

*> On Mar 23, 2017, at 5:32 AM, DeVos, Betsy <Betsy.DeVos@ed.gov> wrote:
syop ponent anne

>>
>>
>> Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.

>> Your communication has been forwarded to the appropriate staff member for review and further handling.
>>

>> Thank you again for contacting us.

>>

>> Sincerely,

>> Edgar Mayes

>>

>> Director of Correspondence and

>> Communications Control Unit

>> Office of the Secretary

>> US, Department of Education

>> Washington, DC 20202

 

 

 

 

 

 

 

>>

>>

>> -----Origiz

>> From Pil

 

>> Sent: Wednesday, March 22, 2017 4:09 PM

>> To: DeVos, Betsy

>> Subject: Title IX and the Dear Colleague Letter

>>

>>

>>

>>> Congratulations on your appointment! We are encouraged to have the educational system looked at with
fresh eyes.

>>>

>>> I am writing to bring to your attention the Title IX with the Dear

>>> Colleague letter (authored by then President Bill Clinton) Does not allow due process on Campus.

>>>

>>> The system is broken for the accuser and the accused. If accused you are guilty until proven innocent, You
have no right to due process.

>>>

>>> Any alleged felonies should be handled by the police, They are the professionals.

>>>

>>> How can you conduct a legal investigation and a Title IX hearing concurrently.

>>>

>>> Our Kids are everything. You are a mom you know they are your purpose.

2

 

AR_00000086
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 87 of 133

>>
>>> Please repeal the Title [x Dear Colleague letter and any felony act should bring in the police to investigate
not a Tide IX Coordinator. ,

>>>

>>> Innocent young lives are being kicked out of College over executive orders written by then President Bill
Clinton, [f would be hysterical if it wasn't so devastating.

>>>

>>> L would welcome an opportunity to discuss this with you or an appointed person on your behalf.

>>
>>
>>>
>>>
>>>.

>> Pl
>>

le
>>>

>>> Sent from my iPhone
>>

>

 

 

 

 

 

 

 

AR_00000087
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 88 of 133

From: National Coalition For Men Carolinas

Sent: 15 Jun 20717 20:17:10 +0000

Ta: Ferg-Cadima, Jarnes

Ce: Jackson, Candice

Subject: Copy of NCFMC Students at Risk presentation

Attachments: Students at Risk - State of Campus Environments preso 8.1.16.pdf
Jamies,

Thank you again for our meeting earlier this week. You had a lot of quality questions
regarding our Title [X discusston so with that in mind, I'm sharing a copy of the materials
I presented last August at our NCFM Carolinas: Forum on Campus Sexual Assault,
Due Pracess and Consent.

You may observe that a portion of the material provided is somewhat elemental
but that was by design as the intent of the presentation was to provide the audience
(comprised mostly of parents and college students) a snapshot of what was
happening on college campuses. I believe the materials provided are as relevant
today as they were a year ago and that they provide a clear answer as to how we've
arrived to the point that we are at today regarding the mishandling of Title IX
related sexual misconduct cases by university administrators.

I hope you will find the attached presentation of value and would be interested in
hearing your thoughts. Please do not hesitate in contacting me if I can be of any
service,

Best regards,

Greg

Gregory J. Josefchuk

National Coalition For Men Carolinas (NCFMC)
1270 Lake Front Drive

Catawha, NC 28609

Office: (828) 478-2281

 

 

AR_00000088
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 89 of 133

 

httos://www. youtube.com/watch ?v=Xvkv9NzPioA

AR_00000089
Case 3:18-cv-00535-JSC Documen t 134-2 Filed 06/03/19 Page 90 of 133

National Coalition For Men
Carolinas (NCFMC)

 

 

Forum on Campus Sexual
Assault, Consent and Due
Process

Central Piedmont Community College — Charlotte, NC
August 1, 2016

AR_00000090
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 91 of 133

Who we are

 

 

National Coalition For Men (NCFM)

¢ a 501(c)(3) non-profit

¢ founded in 1977

¢ oldest men’s human rights organization

¢ dedicated to ensuring fair and equal
treatment for all mankind

¢ built on education and advocacy
¢ chapters around the USA & globally

AR_00000091
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 92 of 133

Housekeeping

Turn cell phones off or to silent mode

Be respectful at all times

No recording or broadcasting of this event
No taking photographs

Safety first - emergency exit

Bathrooms, restaurants nearby

Questions for panelists — time permitting

AR_00000092
9:00am
9:10am
9:45am
10:10am
10:15am
10:45am
10:50am
14:30am
12:30pm
1:15pm
1:20pm
2:00pm
2:30pm
3:20pm

3:30pm

Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 93 of 133

Agenda
Welcome / Opening Remarks
At Risk Students: The State of Today’s College Campus Environment, Gregory Josefchuk, President - NCFM Carolinas
How Should Colleges Handle Sexual Assaull?, Wendy McElroy
VIDEO — Rape Culture Panic is Not the Answer, Factual Feminist (aka Christina Hoff Somers}
Sexual Paranoia: The Ideology of ‘Rape Culture’ Hysteria, Robert Stacy McCain
VIDEO — Sexual Assaull Myths: Part 1, Factual Feminist (CHS)
Title IX: Guilty Until Proven Innocent, Kerry Sutton, Esq. and Steve Lindsay. Esq. defense attorneys and Title 1X Defenders
Lunch Break
Affirmative Consent: Redefining Sex as Rape, Ashe Schow, journalist for the Washington Examiner
VIDEO — Sexual Assaull Myths: Part 2, Factual Feminist (CHS)
Defending Campus Sexual Assault Gases, Eric Rosenberg, Esq. defense atlorney; John W. Gresham, Esq., civil litigation attorney
Falsely Accused — A Student's Perspective, Brandon; Wil
Panel Discussion: Campus Sexual Assault, Due Process & Consent
Closing Remarks

Adjourn

AR_00000093
18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 94 of 133

Case 3

 

 

The State of

Students at Risk

ts

 

®
&

 

 

“ye
oie:

sesssscte
aia
wast
petites
g
,

meenetiinenaees
g %

%, 2
Berea

O
—
>

 

 

Be
‘alo
£33
Se
aden!

a
ae:

=

Ss

it

Hy

4,
%

2
ben
abbbttttttey,

 

Lu
Y)
—)
O°.
&
@
D>

®

Oo

O

sbbsttttttey,

uf

an,
Pa “

Does
pm
“ened
ay
a,

%

 

  

Z
4
%,

#
et

yo
ea
Oe: thy

ef
aka

sg
g

eg
Banat

  

Siti
ge
. Bi,

Sy,

ss
ees
= Saw

thy
=
=
=

esa

 

senesnenencanen,

  

i,
A

g 2
oe

~~

   

ee
%
ka

sell

ge
he
iy
x :
“aaa!
=
ve
oo “
son

ist

Se
pm

%
g 2

   

Lodo

ge
ese
Pe, i

“ancl!
oh Weessessed

Sa

 

Sepeeossseseoe
re ag
%
be ‘odl
petit,

-

 

Pl
oh Weessessen

  

wees z
aa
4 bell
Gut

ee

Bsssscstosn

  

AR_00000094
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 95 of 133

 

 

 

 

Dedicated to Coop and to falsely accused students
everywhere

AR_00000095
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 96 of 133

Close your eyes...

 

AR_00000096
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 97 of 133

Your first month

 

 

AR_00000097
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 98 of 133

The social scene

 

AR_00000098
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 99 of 133

A week later...

 

¢ Email from Dean of Students

¢ Need to meet with Title IX coordinator
¢ Interim Suspension

¢ Meet with university investigator

¢ Hearing

 

AR_00000099
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 100 of 133

Welcome to...

  

Accused students are advised they have no right to remain silent.

The faculty panel that pronounces final judgment hears only from the investigator, not
the accused student.

The accused student can have a lawyer, but the lawyer can't actively participate in
the disciplinary process.

The accused student or his representative can't cross-examine the accuser, even
indirectly.

The accused student or his representative has no right to the evidence gathered by
the single investigator—on grounds that this constitutes “work product.”

The accused student often faces interim punishments, which occur before the
adjudication process has been completed.

Every demand for an interim punishment filed by an accuser listed either that she
“disliked” the accused student, or was uncomfortable with the accused student
remaining on campus. But “if one student may be temporarily suspended merely
because another student dislikes him or expresses discomfort,” the policy “becomes
a tool for students to easily injure one another.”

This point doesn’t get stressed enough. As troubling as OCR’s demands are,
most universities (including all the lvy League members) have enacted policies
that go even further in denying due process to accused students.

AR_00000100
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 101 of 133

To summarize

Based on an allegation of sexual misconduct, a student can be:

* Suspended w/o a hearing

* Removed from campus

*« Threatened with trespassing charges

« The target of a criminal investigation

¢ The target of a university investigation

« Denied the right to obtain or make a copy of the school investigator’s report
* Denied the right to have an attorney participate in his/her hearing

¢« Denied the right to present exculpatory evidence

* Denied the right to have witnesses appear

¢ Denied the right to question and/or cross-examine his/her accuser

¢ Treated as guilty (referred to as “perpetrator”) and required to prove his/her
innocence

* Summarily expelled
* Denied diploma
« Branded a rapist for life

AR_00000101
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 102 of 133

 

 

 

 

 

 

AR_00000102
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 103 of 133

Are college men “at risk”?

 

AR_00000103
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 104 of 133

Drunk sex = RAPE

e

 

...two students were drinking and
had sex, after which the university
concluded that the male student had
committed sexual assault because
the accuser could not give consent.
Why? sue Wasiolek
explained: hen both
students consumed a l,
“assuming it is a male and fema
itis the responsibility in the case
of the male to gain consent before

roceeding with sex.” (Source: IF SHE
HAD DRINKS, YOU MAY BE A RAPIST, KC
JOHNSON, MINDING THE CAMPUS 6/18/14)

 
  
  

   

 

 

  

 

 

 

AR_00000104
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 105 of 133

  

IC] iid
Policies based on hysteria? ....

ao CHAPEL HELE

  

A student can be charged with harassment, sexual
misconduct or discrimination if he/she*:

* Upsets another student by a verbal comment or one by email, text message or
on social media

« Even if the comment was unintentional and not intended to harm

* Or wasn't even directed at a specific target & even if it only happened once

¢ If you disciose an individual's sexual orientation, gender identity or gender
expression

¢ If you walk in on a roommate while he/she is having sex or observe another
individual’s nudity

Affirmative Consent requirement

If you CANNOT PROVE that you received a clear YES FOR EACH form of sexual

activity you engaged in, May can be charged with SEXUAL ASSAULT for: [_]Kissing

ouching [_]

[Hugging C1 g [_JAny form of physical contact Consent is NOT to be

inferred from an existing or previous sexual relationship.

“Source: The University of North Carolina at Chapel Hill Policy on Prohibited Discrimination,
Harassment, and Related Misconduct

AR_00000105
How did we get to this point’?

The perfect storm...
Started with VAWA (funding mechanism) +
Ed. Department's 2011 Dear Colleague Letter (political power) +

University of North Carolina — Chapel Hill (activism)
3 complaints filed with OCR in early 2013 = over 300+ cases

Birth of the sexual grievance industry

AR_00000106
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 107 of 133

Universities are threatened

Per the 2011 DCL mandate:

- colleges and universities must employ a “preponderance of the
evidence” standard—a 50.01%, “more likely than not” evidentiary
burden—when adjudicating student complaints concerning sexual
harassment or sexual violence.

- require that if a university judicial process allows the accused
student to appeal a verdict, it must allow the accusing student the
right to appeal as well, resulting in a type of “double jeopardy” for the
accused.

 
 

quiations face

AR_00000107
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 108 of 133

Title IX Investigations

fll

 

 

 

 

The federal government has conducted 307 investigations of
colleges for possibly mishandling reports of sexual violence.
So far, 50 cases have been resolved and 257 remain open.

AR_00000108
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 109 of 133

Why are campuses hostile to men?

North Carolina is scheduled to receive an
estimated $4.58 billion from the federal
government in 2016 for education funding,
which could be at risk with Title IX
violations.

 

AR_00000109
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 110 of 133

UNC-Chapel Hill research funding

UNC-Chapel Hill research funding
for fiscal year 2015 totaled
$796,171,469. Federal
government funding accounted
for 71.80 percent ($571.7
million) of the 2015 total. The
remainder came from sources
such as educational and research
institutions (8.03 percent),
business and industry (5.02
percent), foundations (6.66
percent), North Carolina state
government (3.09 percent), and
nonprofits (3.10 percent). Of the
federal funding, 68 percent was
from the National Institutes of
Health. (Source: Office of ws
Research Information Systems.
Updated: 5/2016.)

     

 

     

AR_00000110
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 111 of 133
Rape culture‘

Rape Uncuding those that occur on campus) has been on a deciine since the 1900's as
reported by The FEI Unvorm Crime Reports and indicated im the graph below,

 

  

  

ao

  

orcible Rape Rate (y G,000 people), 1979 bo 20713 (esl.)

    
  

  

£0 « Bopew (eo, cme Deeds foots

 

eprtans cl mnee Ble peed ae
# f. 3 PR Bk

    
    

AR_00000111
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 112 of 13

Rape culture?

 

Perpetrators of Campus Sexual Assault: What We Know

in the last few years, there has been an unfortunate trend towards blaming “rape culture”
for the extensive problem of sexual violence on campuses. While it is helpful to point out
the systemic barriers to addressing the problem, it is important to not lose sight of a simple
fact: Rape is caused not by cultural factors but by the conscious decisions, of a small

percentage of the community, to commit a violent crime.

 

While that may seem an obvious point, it has tended to get lost in recent debates. This has
led to an inclination to focus on particular segments of the student population (e.g.,
athletes), particular aspects of campus culture (e.g., the Greek system), or traits that are
common in many millions of law-abiding Americans (e.g., “masculinity’), rather than on the
subpopulation at fault: those who choose to commit rape. This trend has the paradoxical
effect of making it harder to stop sexual violence, since it removes the focus from the
individual at fault, and seemingly mitigates personal responsibility for his or her own actions.

 

AR_00000112
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 113 of 133

Rape culture on campus?

qT out of 57 More like 1 out of 1,500.

Here's a snapshot of reported sexual assault data sourced from Clery reports:

 

University Year  SexOffenses Enrollment | $0/Student
UNC-Chapel Hill 2012 2i 20278 1394
2011 12 29137 2428
2010 19 29390 1547
AVG: i Per 1689
Wake Forest 2012 4 #451 LESS
2011 3 #162 1432
2010 ? #079 LO1L
ANG: i Per 1350
Ouke University 4012 it 13386 1399
2011 3 15427 1928
2010 12 14982 1249
AVG: i Per lav?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR_00000113
 

 

Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 114 of 133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name / Title Hired
Becci Menghini, Senior Associate Vice Chancellor 2015
Katie Nolan, Interim Title 1X Compliance Coordinator 2014
Adrienne Allison, Title IX Associate Coordinator 2016
Camille Brooks, Senior EO Compliance Consultant 2010
Hilary Delbridge, Communications 2014
Laura DePersia, EO Investigator
eee Kenley Eaglestone, EO Investigator 2015
Rebecca Gibson, Report and Response Coordinator 2015
Elizabeth Hall, EOC/Title IX Investigator 2016
Jourdan Davis, Administrative Assistant
Rudy Jones, Associate Director 2009
Ericka Lewis, EO Investigator 2014
Jeanna McCullers, Hearing Coordinator 2014
Ew Quimbaya-Winship, Report and Response
Coordinator 20713
wenn Sarah Riney, EOC/Title IX Investigator 2016
Jenn Scott, Title IX Program Coordinator 2014
Jayne Grandes, University Compliance Director 2013

 

 

 

Only 2 out of 17
department
employee's are
men... it appears
that only women
are “qualified” as
EO and/or Title
[IX investigator's.
The hiring
practice for this
department alone
violates federal
discrimination
laws.

AR_00000114
More penalties (and funding)

The HALT Act, Hold Accountable and Lend Transparency on Campus Sexual Violence Act
pn was introduced into the House by Representatives Jackie Speier and Patrick Meehan in

According to Congresswoman Speier’s website, the HALT Act will significantly expand the
federal government's ability to hold colleges and universities accountable if they fail to
protect their students’ civil rights by:

(1) requiring the Department of Education to issue penalties for noncompliance with civil
rights requirements under is authority, including Tile IX;

(2) increasing penalties for violating the Clery Act fram $35, 000 to $100,000;

(3) creating a private right of action for students harmed by institutions that fail to meet campus
safety requirements;

ts instituting biennial climate Surveys:

5) requiring greater transparency and public disclosure of a list of institutions under investigation,
the sanctions (if any) or findings issued pursuant to such investigations, and copies of all program
reviews and resolution agreements entered into between higher education institutions and the
Education and Justice Departments under Title iX and the Ciery Act;

(3) increasing funding for Title IX and Clery investigators by $5 mil Hon;

7) expanding institutional requirements to notify and publicly post students’ ‘legal rights and
Ma aetane ligations under Title IX; and
(8) creating an interagency task force to increase coordination between agencies and enhance
investigations.

AR_00000115
e 3:18-cv-00535-JSC Doc t 134-2 Filed 06/03/19 Page 116 of 133

 

Campus safety firm

Coordinates the National Center for
Campus Public Safety

Has received $5,854,732 in taxpayer
funds through YE 2015

Grant runs through 2017 = approx. $8M
Provides training of Title IX investigators

AR_00000116
  

€ 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 117 of 133

  

instructed Middlebury officials that they must “start by
believing” the accuser

held that the investigator's report “should
.. consensual lan guag Q”

or note that the “victim has inconsiste
story.”

“Aiter the Micidle Dury piece appeared at Minding the
Campus, Margolis Healy removed its training slides
from the web. It would seem that—for around $8
million in taxpayers’ funds—the public has a right to
know how, specifically, this firm trains colleges to
reach the “truth” in sexual assault claims.” KC Johnson

not include .

&

ncie

    

AR_00000117
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 118 of 133

state of campus due process

Stanford University

Displaying a shocking disregard
for fair procedures on campus,
Stanford University is training
student jurors in sexual
misconduct cases to believe that
“actiing] persuasive and
logical” is a sign of guilt.
Stanford also instructs campus
triounals that taking a neutral
stand between the parties is the
equivalent of siding with the

ACCUSEC. (Source: Stanford Trains Student
Jurors That ‘Acting Persuasive and Logical’ is Sign
of Guilt; Story of Student Judicial Nightmare in
Today's ‘New York Post’ FIRE July 20, 2011)

 

   

Dartmouth College

“Why could we not expel a student
based on an allegation?” That
astonishing question was posed ata
conference on how colleges respond to
sexual assault issues by Amanda
Childress, Sexual Assault Awareness
Program coordinator at Dartmouth.
According to Inside Higher Ed, Childress
continued: “it seems to me that we value
fair and equitable processes more than

we value the safety of our students.”
(Source: ’ WHY HAVE A HEARING? JUST EXPEL HIM’, KC
JOHNSON, MINDING THE CAMPUS FEB. 13, 2014)

   

 

AR_00000118
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 119 of 133

o from Titl

 

AR_00000119
Culture of presumed guilt

“A Washington Post and Kaiser Family Foundation survey shows
that almost half of all college women-- full 44 percent--wrongly think
that when a woman gives a guy a "nod in agreement," that isn't
enough for consent. (Question 35(c)) That same survey shows that
an overwhelming majority of college women automatically think that
the man is more to blame whenever they hear an accusation of
sexual assault. (Question 21) In addition, an overwhelming
majority of women think it's better that innocent young men be
punished for offenses they didn't commit than to allow a guilty
man to go free. (Question 32)”

 

AR_00000120
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 121 of 133

Amherst College Case

Male student (John Doe) in blacked-out state

Female student performed oral sex on him (by her own
admission)

“Exculpatory” text messages that suggest she was the
aggressor and tried to seduce another guy right after
fellating Doe

Amherst found the male student responsible for sexual
misconduct, expelled him and would not re-open case
after her text messages were discovered.

https ://www.youtube.com/watch?v=gic3X|Z4Fo8

 

AR_00000121
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 122 of 133

Columbia University Case

Columbia investigated, held a
hearing and cleared Nungesser of
responsibility.

Nungesser was called a rapist on a
list anonymously scrawled in
campus bathrooms.

Columbia's undergraduate
newspaper published his name
when Sulkowicz went to the police.
(No charges were brought.)

Nungesser’s friends fell away. He
found himself shunned on campus.

Suing Columbia for gender
discrimination , arguing that the
university supported a campaign to
bully and harass him

Source: Have We Learned Anything From the

Columbia Rape Case?, Emily Bazelon, NY Times May
29, 2015

httos://www.vyoutube.com/
watch ?v=cO6OXmnxXasu

 

AR_00000122
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 123 of 133

Va / Rolling Stone

 

 

Allegation of gang rape

National coverage & outrage
Protests, vandalism, threats
Suspends fraternal organizations

W W Wy Wy

 

httos://www.youtube.com/watch?v=H
EBew2MJA30

AR_00000123
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 124 of 133

Va / Rolling Stone

 

 

 

 

What Have We Learned from the UVA Rape Story? Bad Campus Policies
Are Here to Stay - We wi// get fooled again.

  

gson.com

“This cycle—outrageous rape story, heaps of praise and righteous
indignation, thorough debunking—has continued in the wake of
UVA, and existed long before it (remember Duke lacrosse?). Getting
duped by fabulists is a recurring motif of the campus violence beat.”

AR_00000124
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 125 of 133

Over 110 Lawsuits Filed

 

 

AR_00000125
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 126 of 133

The tide /s shifting

NC House Bill 74 (8/23/13) - Governor Pat McCrory signed HB74 granting public
university students in the state facing non-academic disciplinary charges the right
to an attorney. The law, was the first of its kind nationwide.

Tanyi vs. Appalachian State University — ASU paid $100,000 to former
Mountaineer football player Lanston Tanyi to settle a lawsuit in which Tanyi claimed
that he was falsely accused of sexual misconduct after the U.S. District Court allowed
several due process claims to proceed.

Doe vs. Regents of UC San Diego — A California trial court judge ruled that the
University of California at San Diego must reverse the suspension of a male
student who allegedly assaulted a female student. The student accused the
university of violating his due process rights by presuming his guilt ahead of a
hearing, not allowing the accused student access to witnesses and evidence, and
informing a hearing panel of his guilt instead of letting the panel reach its own
conclusion. The Superior Court judge in the case agreed.

Mock vs. University of Tennessee at Chattanooga - Judge Carol McCoy
overturned the expulsion of Corey Mock after determining that UTC’s
administration had improperly required Mock to prove that he was innocent of
sexually assaulting another student. The decision is a significant biow to the concept
of affirmative consent. According to Judge McCoy, UTC’s consent standard
wrongfully shifted the burden of proof and violated Mock’s due process rights.

AR_00000126
A good week for student lawsuits

The 2nd U.S. Circuit Court of Appeals overruled the decision by Judge Jesse Furman of the
U.S. District Court in Manhattan, an appointee of President Obama, against an anonymous male
student who said Columbia University violated Title IX in its sexual-assault proceeding against
him. This ruling by our nation's second highest and most influential court says that males accused
of rape by women can now sue their universities under the same federal law - Title IX - that
women have been using effectively in suing universities.

The University of Southern California has been ordered to stop the expulsion of a student
pending court review of the university's Title IX sexual misconduct disciplinary process. The stay
order, issued July 28, 2016 by Los Angeles Superior Court Judge Robert H. O'Brien, allows the
student to continue to attend his classes at USC while the court considers his appeal. USC
initiated the Title IX investigation against John Doe, as he is identified in court records, after John
Doe had asked USC to stop harassment, threats, and stalking by another USC student, identified
as Jane Roe.

Last Monday, The Atlanta Journal-Constitution reported that the University System of Georgia
had recently settled two separate lawsuits brought by male Georgia Institute of Technology
(Georgia Tech) students who alleged they were denied fundamental fairness in campus sexual

misconduct proceedings. Both suits concerned Georgia Tech's use of a “single investigator” model
to resolve complaints of sexual assault. Under the single investigator model—which ts growing
increasingly popular on campuses nationwide—one person (or small group of people) takes on
multiple roles in the investigative and adjudicative processes, acting as detective, judge, and jury.
According to the Journal-Constitution, one of those lawsuits ended with a settlement in which
sysiem officials agreed to pay a male student $125,000 to settle his case.

AR_00000127
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 128 of 133

But there’s still work to be done

 

 

 

 

 

 

 

 

 

 

Due Process Right K-12 College
No long-term suspension until a formal hearing Is
provided to the student yes no
Right to have an attorney represent the student in
the hearing process yes tod
The right to be provided copies of the school
investigator's report yes no
The right to question witnesses appearing at the
hearing yes tod
The right to present evidence on his or her own
behalf yes tod
The right to have a record made of the hearing yes tod
The right to make an audio recording of the
hearing yes no
The right to appeal and notice of the procedures
of an appeal yes tod

 

 

 

 

AR_00000128
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 129 of 133

One last thought (from who else’?)...

UAL ASSAULT COMTROVE

 

 

AR_00000129
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 130 of 133

Thank You

Additional information can be found at:

www.ncfmcarolinas.com

 

Don’t be THAT girl

Embarrassed by a hookup? Angry at a boyfriend?
, Willing to lie to destroy a life?

 

- eng me
. 2... Metional Goalitien For Men Carolinas  weew.NCPMCardlinas.com

AR_00000130
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 131 of 133

From: Shelley Dernpsey

Sent: 25 Jun 2017 21:21:51 -0400

Ta: Jackson, Candice

Ce: Alison Scott

Subject: Fwd: Support for access to legal support

Hello Candice

 

Lam fwd an email from Pll who had

asked me to fwd her her experience”

 

 

 

smamie

Pil “was accused.

 

Thank you for your willingness to liStéi7 16 MESE StOTTES.

Shelley S Dempsey, Esq.
Face VP
Outreach Ctte Chair

Sent from my iPad

Begin forwarded message:

 

 

 

 

 

From: Allyson PIl
Date: June 25, 2017 at 8:56:11 PM EDT
To: Shelley Dempsey" Pli —

 

Subject: Support for access to legal support

 

Hey! P]] don't feel well versed in all of these issues, but see if this email
will BE GE)

 

 

 

Dear Candice, I thank you for your work in this area. | arn a PIl

Deere teeny erence erent

PI jinon of whom went through any untoward sexual encounters im their

 

college years. My Pll Jhowever, went through a horrendous experience
with an accusation of sexual assault, actually “false imprisonment” that could
have ruined his life ifnot for the legal resources his family was able to
access and afford. While he has been able to be very successful in his life,
the situation continues to be ever present in his professional and personal
life. The situation with regrettable sexual encounters on campuses is out of
control, and likely alcohol infused, which is another topic all together. Kids
need to assume responsibility for the choices they make, but when the issue
of choice becomes blurred or distorted unequally, and allegations ensue, they
need to be allowed protection under the law. I believe it is important that
the kids involved in these situations have access to legal assistance so that
the allegations can be assessed through a fair and unbiased process.

Thank you again for your efforts,

AR_00000131
Case 3:18-cv-00535-JSC Document 134-2 Filed 06/03/19 Page 132 of 133

Allysan

AR_00000132
 

AR_00000133
